Exhibit 10.1

EXECUTION VERSION

January 25, 2018

TPVG Variable Funding Company LLC

TriplePoint Venture Growth BDC Corp.

2755 Sand Hill Road, Suite 150

Menlo Park, California 94025

Attention: Sajal Srivastava

 

Re: Receivables Financing Agreement dated as of February 21, 2014 (as amended,
waived or otherwise modified from time to time prior to the date hereof, the
“Agreement”) by and among TPVG Variable Funding Company LLC, as borrower
(“Borrower”), TriplePoint Venture Growth BDC Corp., as collateral manager
(“Collateral Manager”) and as sole equityholder, Portfolio Financial Servicing
Company, as backup collateral manager, U.S. Bank National Association, as
custodian, the Agents from time to time party thereto, the Lenders from time to
time party thereto, and Deutsche Bank AG, New York Branch, as administrative
agent (“Administrative Agent”).

Dear Mr. Srivastava:

Reference is made to the Agreement. Capitalized terms used but not specifically
defined in this letter agreement shall have the meanings provided for such terms
in the Agreement.

The Borrower and the Collateral Manager have requested that the Required
Lenders, the Agents and the Administrative Agent agree to make certain
amendments as set forth in this letter agreement and such parties have reviewed
this request and wish to amend the Agreement as set forth herein. In
consideration of the covenants contained herein and other good and valuable
consideration the receipt and sufficiency of which are acknowledged, the parties
hereto agree as follows:

1.    Amendments.

(a)    As of the date of this letter agreement, the Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Agreement attached as
Appendix A hereto.

(b)    As of the date of this letter agreement, the Schedules and Exhibits to
the Agreement are hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages of the Schedules and Exhibits to the Agreement attached as Appendix B
hereto.



--------------------------------------------------------------------------------

2.    Conditions Precedent. This letter agreement shall become effective upon
the satisfaction of the following conditions (or until such conditions are
waived in writing by the Administrative Agent in its sole discretion):

(a)    the execution and delivery of this letter agreement by each party hereto;

(b)    the Administrative Agent shall have received satisfactory evidence that
the Borrower has obtained all required consents and approvals of all Persons to
the execution, delivery and performance of this letter agreement and the
consummation of the transactions contemplated hereby;

(c)    the Administrative Agent shall have received the executed legal opinion
or opinions of Otterbourg P.C., counsel to the Borrower, covering authorization
and enforceability of this letter agreement in form and substance acceptable to
the Administrative Agent in its reasonable discretion; and

(c)    the Administrative Agent shall have received (i) a good standing
certificate of the Borrower, dated on or about the date of this Amendment and
(ii) a certified copy of the resolutions of the board of managers or directors
for the Borrower .

3.    Agreement in Full Force and Effect. Except as specifically amended hereby,
all of the terms and conditions of the Agreement shall remain in full force and
effect.

4.    Representations. Each of the Borrower and the Collateral Manager severally
represents and warrants that all acts, filings and conditions required to be
done and performed and to have happened (including, without limitation, the
obtaining of necessary governmental approvals) precedent to the entering into of
this letter agreement and making it the duly authorized, legal, valid and
binding obligation of such party, enforceable in accordance with its terms, have
been done, performed and have happened in due and strict compliance with all
applicable laws.

5.    Miscellaneous.

(a)    This letter agreement may be executed in any number of counterparts, each
of which, taken together, shall constitute one and the same agreement.

(b)    No amendment, modification or waiver of any provision of this letter
agreement shall be effective without the written agreement of each of the
parties hereto. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c)    This letter agreement shall become effective upon the Administrative
Agent’s receipt of executed counterparts from each of the other parties hereto.

(d)    THIS LETTER AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).



--------------------------------------------------------------------------------

 

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and
Syndication Agent By:     /s/ Amit Patel  

Name: Amit Patel

Title: Director

By:     /s/ Steven Flowers   Name: Steven Flowers   Title: Vice President

[Signature Page to Eighth Amendment to RFA]



--------------------------------------------------------------------------------

Accepted and Agreed:

TPVG VARIABLE FUNDING COMPANY LLC, as Borrower By:   /s/ Andrew Olson Name:   
Andrew Olson Title:   Chief Financial Officer TRIPLEPOINT VENTURE GROWTH BDC
CORP., individually, as Collateral Manager and as Equityholder By:   /s/ Andrew
Olson Name:    Andrew Olson Title:   Chief Financial Officer

[Signature Page to Eighth Amendment to RFA]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Committed Lender and Agent By:   /s/ Amit
Patel Name:    Amit Patel Title:   Director By:   /s/ Steven Flowers Name:   
Steven Flowers Title:   Vice President

[Signature Page to Eighth Amendment to RFA]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Committed Lender and Agent

By:   /s/ Michael J. O’Hern Name:    Michael J. O’Hern Title:   Senior Vice
President

[Signature Page to Eighth Amendment to RFA]



--------------------------------------------------------------------------------

EVERBANK COMMERCIAL FINANCE, INC.,

as Committed Lender and Agent

By:   /s/ Ed McGugan Name:    Ed McGugan Title:   Managing Director

[Signature Page to Eighth Amendment to RFA]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Committed Lender and Agent By:   /s/ David Schlager
Name:    David Schlager Title:   Director

[Signature Page to Eighth Amendment to RFA]



--------------------------------------------------------------------------------

APPENDIX A

(See Attached)



--------------------------------------------------------------------------------

EXECUTION VERSION

Conformed through Amendment 7,8, dated January 24, 201725, 2018

RECEIVABLES FINANCING AGREEMENT

dated as of February 21, 2014

TPVG VARIABLE FUNDING COMPANY LLC,

as Borrower,

TRIPLEPOINT VENTURE GROWTH BDC CORP.,

individually and as Collateral Manager and as Equityholder,

PORTFOLIO FINANCIAL SERVICING COMPANY,

as Backup Collateral Manager

THE LENDERS PARTIES HERETO,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Paying Agent,

THE OTHER AGENTS PARTIES HERETO,

and

U.S. BANK NATIONAL ASSOCIATION

as Custodian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1  

Section 1.1

 

Defined Terms

     1  

Section 1.2

 

Other Definitional Provisions

     3942  

ARTICLE II

 

THE FACILITY, ADVANCE PROCEDURES AND NOTES

     4043  

Section 2.1

 

Advances

     4043  

Section 2.2

 

Funding of Advances

     4043  

Section 2.3

 

Notes

     4144  

Section 2.4

 

Repayment and Prepayments

     4145  

Section 2.5

 

Defaulting Lenders

     4245  

Section 2.6

 

Replacement of Lenders

     4346  

Section 2.7

 

Extension of Revolving Period

     47  

ARTICLE III

 

YIELD, FEES, ETC.

     4448  

Section 3.1

 

Yield

     4448  

Section 3.2

 

Yield Payment Dates

     4448  

Section 3.3

 

Yield Calculation

     4448  

Section 3.4

 

Computation of Yield

     4448  

ARTICLE IV

 

PAYMENTS; TAXES

     4449  

Section 4.1

 

Making of Payments to and by the Agents

     4449  

Section 4.2

 

Due Date Extension

     4549  

Section 4.3

 

Taxes

     4549  

ARTICLE V

 

INCREASED COSTS, ETC.

     4953  

Section 5.1

 

Increased Costs

     4953  

 

i



--------------------------------------------------------------------------------

Section 5.2

 

Funding Losses

     5054  

ARTICLE VI

 

EFFECTIVENESS; CONDITIONS TO ADVANCES

     5054  

Section 6.1

 

Effectiveness

     5054  

Section 6.2

 

Advances

     5256  

ARTICLE VII

 

ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

     5357  

Section 7.1

 

Retention and Termination of the Collateral Manager

     5357  

Section 7.2

 

Duties of the Collateral Manager

     5560  

Section 7.3

 

Representations and Warranties of the Collateral Manager

     5761  

Section 7.4

 

Covenants of the Collateral Manager

     5964  

Section 7.5

 

Collateral Manager Fee; Payment of Certain Expenses by Collateral Manager;
Backup Collateral Manager Fees and Expenses

     6368  

Section 7.6

 

Compliance Certificate

     6368  

Section 7.7

 

Annual Statement as to Compliance; Notice of Collateral Manager Default

     6368  

Section 7.8

 

Audit of Transferred Contracts

     6368  

Section 7.9

 

Access to Certain Documentation and Information Regarding Contracts

     6469  

Section 7.10

 

Certain Duties and Representations of Backup Collateral Manager

     6570  

Section 7.11

 

Consequences of a Collateral Manager Default

     6671  

Section 7.12

 

Appointment of Backup Collateral Manager as Successor Collateral Manager

     6671  

Section 7.13

 

Lockbox Accounts

     6772  

Section 7.14

 

Payments in Respect of Ineligible Contracts

     6772  

Section 7.15

 

Substitution of Contracts Pursuant to Technology Exchange Option

     6873  

Section 7.16

 

Repurchase

     6873  

Section 7.17

 

Contracts Subject to Retained Interest Provisions

     6873  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

 

ACCOUNTS; PAYMENTS

     6974  

Section 8.1

 

Borrower Accounts

     6974  

Section 8.2

 

Collateral Manager Reimbursements

     7075  

Section 8.3

 

Application of Collections

     7075  

Section 8.4

 

Additional Deposits

     7075  

Section 8.5

 

Distributions

     7176  

Section 8.6

 

Fees

     7277  

Section 8.7

 

Net Deposits

     7377  

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES

     7378  

Section 9.1

 

Organization and Good Standing

     7378  

Section 9.2

 

Due Qualification

     7378  

Section 9.3

 

Power and Authority

     7378  

Section 9.4

 

Security Interest; Binding Obligations

     7378  

Section 9.5

 

[Reserved]

     7479  

Section 9.6

 

No Violation

     7479  

Section 9.7

 

No Proceedings

     7479  

Section 9.8

 

No Consents

     7479  

Section 9.9

 

Solvency

     7580  

Section 9.10

 

Tax Treatment

     7580  

Section 9.11

 

Compliance With Laws

     7580  

Section 9.12

 

Taxes

     7580  

Section 9.13

 

Certificates

     7580  

Section 9.14

 

No Liens, Etc.

     7680  

Section 9.15

 

Purchase and Sale

     7681  

Section 9.16

 

Information True and Correct

     7681  

Section 9.17

 

ERISA Compliance

     7681  

Section 9.18

 

Financial or Other Condition

     7681  

 

iii



--------------------------------------------------------------------------------

Section 9.19

 

Investment Company Status

     7681  

Section 9.20

 

Eligible Contract Payments

     7681  

Section 9.21

 

Use of Proceeds

     7681  

Section 9.22

 

Separate Existence

     7782  

Section 9.23

 

Investments

     7782  

Section 9.24

 

Transaction Documents

     7782  

Section 9.25

 

Ownership of the Borrower

     7782  

Section 9.26

 

Anti-Terrorism, Anti-Money Laundering

     7782  

Section 9.27

 

Anti-Corruption Laws and Sanctions

     83  

ARTICLE X

 

COVENANTS

     7883  

Section 10.1

 

Protection of Security Interest of the Secured Parties

     7883  

Section 10.2

 

Other Liens or Interests

     7984  

Section 10.3

 

Costs and Expenses

     7984  

Section 10.4

 

Reporting Requirements

     7984  

Section 10.5

 

Separate Existence

     7985  

Section 10.6

 

Hedging Agreements

     8288  

Section 10.7

 

Tangible Net Worth

     8590  

Section 10.8

 

Minimum Equity

     8590  

Section 10.9

 

Stock, Merger, Consolidation, Etc.

     8590  

Section 10.10

 

Change in Name

     8590  

Section 10.11

 

Indebtedness; Guarantees

     8590  

Section 10.12

 

Limitation on Acquisitions

     8590  

Section 10.13

 

Documents

     8590  

Section 10.14

 

Preservation of Existence

     8591  

Section 10.15

 

Keeping of Records and Books of Account

     8691  

Section 10.16

 

Accounting Treatment

     8691  

Section 10.17

 

Limitation on Investments

     8691  

 

iv



--------------------------------------------------------------------------------

Section 10.18

 

Distributions

     8691  

Section 10.19

 

Performance of Borrower Assigned Agreements

     8692  

Section 10.20

 

Notice of Material Adverse Claim

     8792  

Section 10.21

 

Delivery of Original Promissory Notes

     8792  

Section 10.22

 

Further Assurances; Financing Statements

     8792  

Section 10.23

 

Risk Retention Requirements

     8893  

Section 10.24

 

Taxes

     8893  

Section 10.25

 

Future Funding Obligations

     8893  

Section 10.26

 

Compliance with Subject Laws

     93  

ARTICLE XI

 

THE BACKUP COLLATERAL MANAGER

     8893  

Section 11.1

 

Limitation on Liability of Backup Collateral Manager

     8893  

Section 11.2

 

Covenants and Representations and Warranties of the Backup Collateral Manager

     9196  

Section 11.3

 

Additional Provisions Applicable to Backup Collateral Manager

     9197  

ARTICLE XII

 

THE CUSTODIAN

     9298  

Section 12.1

 

Delivery of Contract Files; Custodian to Act as Agent

     9298  

Section 12.2

 

Contract File Certification

     94100  

Section 12.3

 

Obligations of the Custodian

     96101  

Section 12.4

 

Release of Contract Files

     97102  

Section 12.5

 

Removal or Resignation of the Custodian

     99104  

Section 12.6

 

Examination of Contract Files

     100105  

Section 12.7

 

Insurance of the Custodian

     100105  

Section 12.8

 

Representations and Warranties

     100106  

Section 12.9

 

Statements

     101106  

Section 12.10

 

No Adverse Interest of the Custodian

     101106  

Section 12.11

 

Lost Note Affidavit

     101106  

 

v



--------------------------------------------------------------------------------

Section 12.12

 

Reliance of the Custodian

     101107  

Section 12.13

 

Term of Custody

     102107  

Section 12.14

 

Tax Reports

     102107  

Section 12.15

 

Transmission of Contract Files

     102107  

Section 12.16

 

Further Rights of the Custodian

     102107  

Section 12.17

 

Custodian Compensation

     104110  

ARTICLE XIII

 

GRANT OF SECURITY INTEREST

     105110  

Section 13.1

 

Borrower’s Grant of Security Interest

     105110  

Section 13.2

 

Borrower Remains Liable

     106111  

Section 13.3

 

Release of Collateral

     106112  

Section 13.4

 

Certain Remedies

     107112  

Section 13.5

 

Limitation on Duty of Administrative Agent in Respect of Collateral

     108113  

ARTICLE XIV

 

EVENTS OF DEFAULT

     109114  

Section 14.1

 

Events of Default

     109114  

Section 14.2

 

Effect of Event of Default

     111116  

Section 14.3

 

Rights Upon Event of Default

     111116  

ARTICLE XV

 

THE AGENTS

     112117  

Section 15.1

 

Appointment

     112117  

Section 15.2

 

Delegation of Duties

     113118  

Section 15.3

 

Exculpatory Provisions

     113118  

Section 15.4

 

Reliance by Agents

     113118  

Section 15.5

 

Notices

     114119  

Section 15.6

 

Non-Reliance on Agents

     114119  

Section 15.7

 

Indemnification

     115120  

Section 15.8

 

Successor Agent

     115120  

 

vi



--------------------------------------------------------------------------------

Section 15.9

 

Agents in their Individual Capacity

     116121  

Section 15.10

 

The Paying Agent

     116121  

ARTICLE XVI

 

ASSIGNMENTS

     118124  

Section 16.1

 

Restrictions on Assignments

     118124  

Section 16.2

 

Documentation

     119124  

Section 16.3

 

Rights of Assignee

     119124  

Section 16.4

 

Notice of Assignment by Lenders

     119124  

Section 16.5

 

Registration; Registration of Transfer and Exchange

     119125  

Section 16.6

 

Mutilated, Destroyed, Lost and Stolen Notes

     120126  

Section 16.7

 

Persons Deemed Owners

     121126  

Section 16.8

 

Cancellation

     121126  

Section 16.9

 

Participations; Pledge

     121127  

ARTICLE XVII

 

INDEMNIFICATION

     122127  

Section 17.1

 

Borrower Indemnity

     122127  

Section 17.2

 

Collateral Manager Indemnity

     124129  

Section 17.3

 

Contribution

     124130  

ARTICLE XVIII

 

MISCELLANEOUS

     125130  

Section 18.1

 

No Waiver; Remedies

     125130  

Section 18.2

 

Amendments, Waivers

     125131  

Section 18.3

 

Notices, Etc.

     126131  

Section 18.4

 

Costs, Expenses and Taxes

     126132  

Section 18.5

 

Binding Effect; Survival

     127132  

Section 18.6

 

Captions and Cross References

     127132  

Section 18.7

 

Severability

     127132  

Section 18.8

 

GOVERNING LAW

     127133  

Section 18.9

 

Counterparts

     127133  

 

vii



--------------------------------------------------------------------------------

Section 18.10

 

WAIVER OF JURY TRIAL

     127133  

Section 18.11

 

No Proceedings

     128133  

Section 18.12

 

Limited Recourse to the Lenders

     128134  

Section 18.13

 

ENTIRE AGREEMENT

     128134  

Section 18.14

 

Confidentiality

     129134  

Section 18.15

 

Replacement of Lenders

     129135  

Section 18.16

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     135  

Section 18.17

       136  

 

viii



--------------------------------------------------------------------------------

EXHIBIT A

  

Form of Note

EXHIBIT B

  

Audit Standards

EXHIBIT C

  

Form of Advance Request

EXHIBIT D

  

Form of Compliance Certificate

EXHIBIT E

  

Form of Custodian Certification

EXHIBIT F-1

  

Request for Release

EXHIBIT F-2

  

Request for Release and Receipt

EXHIBIT F-3

  

Request for Release of Request for Release and Receipt

EXHIBIT G

  

Executive Officers of Custodian

EXHIBIT H

  

Form of Collateral Manager’s Acknowledgement

EXHIBIT I

  

Section 4.3 Certificate

EXHIBIT J

  

Required Contract Files

EXHIBIT K

  

Credit and Collection Policy

EXHIBIT L

  

Form of Borrowing Base Certificate

EXHIBIT M

  

Form of Joinder Agreement

EXHIBIT N

  

DowJones VentureSource IndustriesPitchBook Industry Codes

SCHEDULE 7.13

  

Lockbox Accounts

SCHEDULE 8.1

  

Borrower Accounts

ANNEX I

  

Notice Information

ANNEX II

  

Commitments

 

ix



--------------------------------------------------------------------------------

RECEIVABLES FINANCING AGREEMENT

THIS RECEIVABLES FINANCING AGREEMENT (this “Agreement”) is made and entered into
as of February 21, 2014, among TPVG VARIABLE FUNDING COMPANY LLC, a Delaware
limited liability company (the “Borrower”), TRIPLEPOINT VENTURE GROWTH BDC
CORP., a Maryland corporation, in its individual capacity (“TPVG”) and as
collateral manager (in such capacity, together with its successors and permitted
assigns in such capacity, the “Collateral Manager”) and as sole equityholder of
the Borrower (in such capacity, the “Equityholder”), PORTFOLIO FINANCIAL
SERVICING COMPANY, as Backup Collateral Manager (as hereinafter defined), each
LENDER (as hereinafter defined) FROM TIME TO TIME PARTY HERETO, the AGENTS for
the Lender Groups (as hereinafter defined) from time to time parties hereto
(each such party, in such capacity, together with their respective successors
and permitted assigns in such capacity, an “Agent”), U.S. BANK NATIONAL
ASSOCIATION, as Custodian (as hereinafter defined), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as paying agent (the “Paying Agent”) and DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent (in such capacity, together with its successors
and permitted assigns in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Collateral Manager,
the Backup Collateral Manager and the Custodian to perform certain collateral
management functions related to the Transferred Contracts (as defined herein)
and the Borrower Collateral (as defined herein) on the terms and conditions set
forth herein; and

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Collateral Manager, the Backup Collateral Manager and the
Custodian each desire to perform certain functions related to the Transferred
Contracts and the Borrower Collateral on the terms and conditions set forth
herein.

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Account Collateral” has the meaning set forth in Section 13.1(d).



--------------------------------------------------------------------------------

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

“Administrative Agent” has the meaning set forth in the Preamble.

“Administrative Agent Fee” means the “Administrative Agent Fee” set forth in the
Administrative Agent Fee Letter.

“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter among the Administrative Agent, the Borrower and TPVG.

“Administrative Agreement” means the Administrative Services and Premises
Agreement, dated as of February 21, 2014, by and between TPVG and the Borrower
(or any other agreement containing substantially similar terms and acceptable to
the Lenders).

“Advance” has the meaning set forth in Section 2.1.

“Advance Date” has the meaning set forth in Section 2.1.

“Advance Rate” means 55.0%; provided that after the Maturity Date, the Advance
Rate shall be 0%.

“Advance Request” has the meaning set forth in Section 2.2.

“Adverse Claim” means any claim of ownership or any Lien, security interest,
title retention, trust or other charge or encumbrance, or other type of
preferential arrangement having the effect or purpose of creating a Lien or
security interest, other than Permitted Liens.

“Affected Person” has the meaning set forth in Section 5.1(a).

“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan); provided, however, for the avoidance
of doubt, at no time shall TPC or any of its Affiliates be deemed to be an
Affiliate of the Borrower or TPVG; provided, further, that for purposes of
Section 10.12, “Affiliate” of the Borrower or TPVG shall not include any Person
controlled by, or under common control with, the Borrower or TPVG as a result of
any Portfolio Investment. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power:

(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing partners; or

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent” means, as to any Lender Group, the Person listed on Annex I as the
“Agent” for such Lender Group, together with its respective successors and
permitted assigns.

“Agented Contract” means one or more Contracts entered into by an Obligor as
part of a syndicated transaction wherein (i) the Contract is originated in
accordance with the Credit and Collection Policy (without regard to any
contemporaneous or subsequent syndication of such Contract), (ii) if TPVG or any
of its Affiliates is the agent, the Contract Files with respect thereto are
delivered to the Custodian in accordance with this Agreement and, otherwise, the
Contract Files are held by the related agent and (iii) the Borrower has all of
the rights of a lender or lessor with respect to such Contract and the Related
Security, which have been transferred to the Borrower with respect to such
Contract, but none of the obligations as such obligations relate to the Retained
Interest.

“Aggregate Notional Amount” means, with respect to any date of determination, an
amount equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date of determination.

“Aggregate Outstanding Principal Balance” means, with respect to any designated
group of Contracts as of any date, the sum of the outstanding Principal Balances
of all Contract Payments due under such Contracts as at 11:59 p.m. (New York
City time) on the immediately preceding day.

“Agreement” has the meaning set forth in the Recitals.

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

(a) the rate of interest announced publicly by DBNY in New York, New York, from
time to time as DBNY’s base commercial lending rate; and

(b)  1⁄2 of one percent above the Federal Funds Rate.

“Alternative Rate” for any Advance means a rate per annum equal to the LIBOR
Rate for such Advance or portion thereof; provided, however, that in the case
of:

(a) any day on or after the first day on which a Committed Lender shall have
notified the related Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Official Body asserts that it is unlawful, for such Committed Lender to
fund such Advance at the Alternative Rate set forth above (and such Committed
Lender shall not have subsequently notified such Agent that such circumstances
no longer exist), or

(b) any period in the event the LIBOR Rate is not reasonably available to any
Agent for such period,

the “Alternative Rate” shall be a floating rate per annum equal to the Alternate
Base Rate in effect on each day of such Fixed Period.

 

3



--------------------------------------------------------------------------------

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period and
any amounts paid into the Collection Account under any Hedging Agreement with
respect to the Accrual Period ending on the day preceding such Distribution
Date, plus (b) any investment income earned on amounts on deposit in the
Collection Account and the Lockbox Accounts since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts deposited in the Collection
Account since the last day of the related Collection Period.

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower, the Collateral Manager or any of their
respective Subsidiaries are located or doing business.

“Applicable Conversion Rate” means, with respect to Euros or GBPs (x) for an
actual currency exchange, the applicable currency Dollar spot rate obtained by
the Collateral Manager through customary banking channels, including the
Administrative Agent’s own banking facilities or (y) for all other purposes, the
applicable currency Dollar spot rate that appeared in the Wall Street Journal
for such currency (i) if such date is a Distribution Date, at the end of such
day or (ii) otherwise, at the end of the immediately preceding Business Day.

“Applicable Exchange Rate” means, with respect to any Contract denominated and
payable in Euros or GBPs on any day, the lesser of (a) the applicable currency
Dollar spot rate used by the Borrower (as determined by the Collateral Manager)
to acquire such currency on the date such Contract is included in the Borrower
Collateral and (b) the Applicable Conversion Rate for such currency.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Margin” means (i) prior to the earlier to occur of (A) the Scheduled
Revolving Period Termination Date and (B) the Maturity Date and, in each case,
(x) the aggregate principal amount of outstanding Advances equals or exceeds 75%
of the Facility Amount, 2.80% per annum for Advances (or any portion thereof),
(y) the aggregate principal amount of outstanding Advances equals or exceeds 50%
of the Facility Amount, 2.90% per annum for Advances (or any portion thereof)
and (z) otherwise, 3.00% per annum for Advances (or any portion thereof) and
(ii) on and after the end of the Revolving Period, 4.50% per annum for all
Advances (or any portion thereof); provided that, during the continuation of an
Unmatured Event of Default or an Event of Default, the Applicable Margin shall
be increased by 2.00% over the otherwise applicable margin.

 

4



--------------------------------------------------------------------------------

“APR” of a Contract means, in the case of a Loan, the interest rate or annual
rate of finance charges used to determine periodic payments with respect to the
related Contract Payment or, in the case of a Lease, the Imputed Lease Rate.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis based
on the quarterly financial statements or annual financial statements, as
applicable, of TPVG, without duplication, of (a) the fair market value of the
total assets of TPVG and its consolidated Subsidiaries as required by, and in
accordance with, GAAP and Applicable Law and any orders of the Securities and
Exchange Commission issued to TPVG, to be determined by the Board of Directors
of TPVG and reviewed by its auditors on a quarterly basis, less all liabilities
(other than Indebtedness, including Indebtedness hereunder) of TPVG and its
consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of TPVG
and its consolidated Subsidiaries, in each case as determined pursuant to the
Investment Company Act and any orders of the Securities and Exchange Commission
issued to or with respect to TPVG thereunder, including any exemptive relief
granted by the Securities and Exchange Commission with respect to the
indebtedness of any SBIC Subsidiary; provided that unfunded commitments of TPVG
and/or Borrower shall not be considered Indebtedness for purposes of this
definition.

“Asset Quality Tests” means, collectively or individually as the case may be,
the Minimum Weighted Average Spread Test, the Maximum Weighted Average Remaining
Maturity Test, Maximum Weighted Average Debt-to-Valuation Test and the Minimum
Weighted Average IRR Test.

“Backup Collateral Manager” means Portfolio Financial Servicing Company solely
in its capacity as Backup Collateral Manager, together with its successors and
permitted assigns in such capacity.

“Backup Collateral Manager Fee” has the meaning set forth in the Backup
Collateral Manager Fee Letter.

“Backup Collateral Manager Fee and Expenses” has the meaning set forth in the
Section 11.1(l).

“Backup Collateral Manager Fee Letter” means (a) that certain fee letter, dated
as of the date hereof, among Portfolio Financial Servicing Company, as Backup
Collateral Manager, the Borrower and the Collateral Manager setting forth the
fees and expenses payable by the Borrower and the Collateral Manager and
acknowledged by the Administrative Agent, as the same may be amended,
supplemented or otherwise modified by the parties thereto with the consent of
the Administrative Agent and (b) any letter agreement(s) or schedule of fees
entered into by TPVG, the Equityholder and the Borrower, with the consent of the
Administrative Agent, with a substitute Backup Collateral Manager in replacement
of the schedule of fees referred to in clause (a) above relating to fees payable
to such substitute Backup Collateral Manager.

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101,
et seq., as amended.

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.

“Borrower” has the meaning set forth in the Preamble.

“Borrower Accounts” has the meaning set forth in Section 8.1(c).

“Borrower Assigned Agreements” has the meaning set forth in Section 13.1(c).

“Borrower Collateral” has the meaning set forth in Section 13.1.

“Borrowing Base” means, on any day, (i) the product of the Advance Rate and the
lesser of (x) the Net Contracts Balance on such date and (y) the Fair Market
Value on such date of all Transferred Contracts to the extent of Eligible
Contract Payments minus (ii) the Excess Concentration Amount plus (iii) allthe
equivalent in Dollars of the amount of principal collections on deposit in the
Borrower Accounts (as determined by the Collateral Manager using the Applicable
Conversion Rate).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or Menlo Park, California are
authorized or obligated by law, executive order or government decree to remain
closed.

 

6



--------------------------------------------------------------------------------

“Capped Fees/Expenses - Backup Collateral Manager” means, at any time, fees,
costs and expenses due at such time (if any) to the Backup Collateral Manager
under the Transaction Documents such that the aggregate amount of such fees,
costs and expenses paid to the Backup Collateral Manager under the Transaction
Documents in any calendar year do not exceed $25,000; provided that amounts in
excess of such cap and not otherwise paid pursuant to Section 8.5 may be
allocated to and charged during the following calendar year (to the extent they
do not exceed the $25,000 cap for such following calendar year); provided
further, that such Capped Fees/Expenses – Backup Collateral Manager shall not
apply if the Backup Collateral Manager is appointed the successor Collateral
Manager.

“Capped Fees/Expenses - Custodian” means, at any time, fees, costs and expenses
due at such time (if any) to the Custodian under the Transaction Documents such
that the aggregate amount of such fees, costs and expenses paid to the Custodian
under the Transaction Documents in any calendar year do not exceed $40,000;
provided that amounts in excess of such cap and not otherwise paid pursuant to
Section 8.5 may be allocated to and charged during the following calendar year
(to the extent they do not exceed the $40,000 cap for such following calendar
year).

“Capped Fees/Expenses – Paying Agent” means, at any time, fees, costs and
expenses due at such time (if any) to the Paying Agent under the Transaction
Documents such that the aggregate amount of such fees, costs and expenses paid
to the Paying Agent under the Transaction Documents in any calendar year do not
exceed $40,000; provided that amounts in excess of such cap may be allocated to
and charged during the following calendar year (to the extent they do not exceed
the $40,000 cap for such following calendar year).

“Carrying Costs” means, as of any date of determination, the sum of (a) Yield on
the unpaid principal amount of each Advance (or each portion thereof)
outstanding as of the related Collateral Manager Report Date (as a percentage of
the Facility Amount) plus (b) all unpaid amounts due and payable to each Hedge
Counterparty as of the related Collateral Manager Report Date (as a percentage
of the Facility Amount) plus (c) 2.00%.

“Casualty Loss” means, with respect to any item of Contract Collateral, the
loss, theft, damage beyond repair or governmental condemnation or seizure of
such item of Contract Collateral.

“Certification” means a certification as to each Contract, which is delivered to
the Collateral Manager and the Administrative Agent by the Custodian in the form
of Exhibit E.

“Change of Control” means any of the following: (a) TPVG ceases to directly own
and control 100% of the outstanding equity interests of Borrower; (b) TPVG or
parties designated or appointed by TPVG hereunder cease to be 100% of the
managers of Borrower.

“Charged-Off Contract” means a Contract:

(a) as to which any Scheduled Contract Payment or part thereof is unpaid more
than 90 days from its original due date;

 

7



--------------------------------------------------------------------------------

(b) as to which an Insolvency Event has occurred with respect to the Obligor
thereof; or

(c) any Contract not described in clauses (a) or (b) above, which, consistent
with the Credit and Collection Policy, has been or should be written off the
Borrower’s books as uncollectible.

“Charged-Off Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which first became Charged-Off Contracts during such Collection Period which are
(as of the end of business on the Business Day prior to such time), or
immediately prior to so becoming defaulted had been, included in the Net
Contracts Balance, divided by (ii) the Aggregate Outstanding Principal Balance
of all Contracts as of the last day of the prior Collection Period; provided
that, the outstanding Principal Balance of a Charged-Off Contract that has been
repurchased during such Collection Period in accordance with and subject to the
terms of Section 6.3 of the Sale Agreement, shall not be included in the
calculation of the ratio set forth in this definition for such Collection Period
or for any prior Collection Period.

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Contract Payments or
the related Contracts or any other property of the Borrower, the Equityholder or
TPVG and (iii) any such taxes, levies, assessment, charges or claims which
constitute a lien or encumbrance on any property of the Borrower, the
Equityholder or TPVG.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Manager” has the meaning set forth in the Preamble or, as
applicable, any successor collateral manager appointed pursuant to this
Agreement.

“Collateral Manager Default” means the occurrence of any one or more of the
following events:

(a) an Event of Default hereunder;

(b) any failure by the Collateral Manager to deposit or credit, or to deliver
for deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom, that shall continue unremedied for a period of two Business Days
after written notice of such failure is received from the Borrower, the
Custodian, the Backup Collateral Manager, an Agent or the Administrative Agent
or after discovery of such failure by a Responsible Officer of the Collateral
Manager;

(c) Failure on the part of the Collateral Manager duly to observe or to perform
in any respect any other covenant or agreement of the Collateral Manager set
forth in this Agreement which failure (i) materially and adversely affects the
rights of the Borrower or the Lenders, and (ii) continues unremedied for a
period of 30 days (if such failure can be remedied) after the date on which
written notice of such failure shall have been given to the Collateral Manager
by the Borrower or the Administrative Agent;

 

8



--------------------------------------------------------------------------------

(d) Any representation, warranty or statement of the Collateral Manager made in
this Agreement or any certificate, report or other writing delivered pursuant
hereto shall prove to be incorrect in any material respect as of the time when
the same shall have been made (i) which incorrect representation, warranty or
statement materially and adversely affects the rights of the Lenders, and
(ii) within 30 days after written notice thereof shall have been given to the
Collateral Manager by the Borrower, the Custodian, the Backup Collateral
Manager, an Agent or the Administrative Agent, the circumstance or condition in
respect of which such representation, warranty or statement was incorrect shall
not have been eliminated or otherwise cured; or

(e) The occurrence of an Insolvency Event with respect to the Collateral
Manager.

“Collateral Manager Fee” means, with respect to any Distribution Date, the fee
payable to the Collateral Manager for services rendered during the related
Collection Period, which shall be equal to one-twelfth of the product of (i) the
Collateral Manager Fee Percentage multiplied by (ii) the average of
(a) Aggregate Outstanding Principal Balance of the Transferred Contracts on the
first day of the related Collection Period and (b) Aggregate Outstanding
Principal Balance of the Transferred Contracts on the last day of the related
Collection Period (provided that with respect to the first Distribution Date,
such amount shall equal the product of the number of days in the first
Collection Period divided by 30 and one-twelfth of the product of (i) the
Collateral Manager Fee Percentage multiplied by (ii) the average of
(a) Aggregate Outstanding Principal Balance of the Transferred Contracts on the
Effective Date and (b) Aggregate Outstanding Principal Balance of the
Transferred Contracts on the last day of the related Collection Period), plus
any Collateral Manager Fee due with respect any preceding Distribution Date
which was not paid on such date; provided however that, if the Backup Collateral
Manager is the successor Collateral Manager, the Collateral Manager Fee shall be
subject to a monthly minimum amount of $2,350.

“Collateral Manager Fee Percentage” means 1.00%, or such higher rate as may be
payable at such time to a successor Collateral Manager, with the consent of the
Required Lenders.

“Collateral Manager Report Date” means, with respect to any Distribution Date,
the third Business Day prior to such Distribution Date.

“Collection Account” means the account designated as the Collection Account in,
and which is established and maintained pursuant to, Section 8.1(a).

“Collection Account Bank” means any institution acceptable to the Administrative
Agent at which the Collection Account, the Funding Account and the Security
Deposit Collection Account are kept.

 

9



--------------------------------------------------------------------------------

“Collection Period” means each calendar month and, with respect to a Collateral
Manager Report Date or a Distribution Date, the corresponding period in the
calendar month preceding the month in which such Collateral Manager Report Date
or Distribution Date occurs (such calendar month being referred to as the
“related” Collection Period with respect to such Collateral Manager Report Date
or Distribution Date) or, in the case of the initial Distribution Date and
Collateral Manager Report Date, the period commencing at the opening of business
on the Effective Date and ending on the last day of the calendar month in which
the Effective Date occurs. Any amount stated “as of the close of business of the
last day of a Collection Period” shall give effect to the following calculations
as determined as of the end of the day on such last day: (i) all applications of
collections on the Transferred Contracts and Repurchase Amounts, and (ii) all
distributions made pursuant to Section 8.5.

“Collections” means the sum of (i) all cash collections and other cash proceeds
of the Contract Payments and other property constituting Borrower Collateral
(including (a) security deposits to the extent withdrawn from the Security
Deposit Collection Account by the Collateral Manager pursuant to Section 7.13(b)
and applied as a payment on a Contract and (b) any proceeds received by the
Borrower as a result of exercising any Warrant Asset at any time), (ii) all
payments received by the Borrower pursuant to the Hedging Agreements entered
into pursuant to Section 10.6, and (iii) the Repurchase Amount for Repurchased
Contracts.

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances may be sold by any placement agent or commercial paper dealer
selected by such Conduit Lender, as agreed in good faith between each such agent
or dealer and such Conduit Lender; provided if the rate (or rates) as agreed
between any such agent or dealer and such Conduit Lender for any Advance is a
discount rate (or rates), then such rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate (or rates) to an interest-bearing equivalent rate per annum plus (ii) 0.05%
per annum plus (iii) any and all reasonable costs and expenses of any issuing
and paying agent or other Person responsible for the administration of such
Conduit Lender’s commercial paper program in connection with the preparation,
completion, issuance, delivery or payment of commercial paper issued to fund the
making or maintenance of any Advance. Each Conduit Lender shall notify the
Paying Agent of its Commercial Paper Rate applicable to any Advance promptly
after the determination thereof.

“Commitment” means, for each Committed Lender, (a) prior to the end of the
Revolving Period, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex II to this Agreement (as such
Annex II may be updated from time to time by the Administrative Agent in
accordance with Article XVI with notice to the Paying Agent) and (b) after the
end of the Revolving Period, such Committed Lender’s pro rata share of all
Advances outstanding.

“Commitment Fee” means the commitment fee set forth in the Lender Fee Letter.

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment) in accordance with the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate in substantially the form of
Exhibit D.

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

“Continued Errors” has the meaning set forth in Section 11.1(g).

“Contract” means any Lease or Loan.

“Contract Collateral” means any tangible, personal or mixed property that is the
subject of a Lease or that is security for a Loan together with the Related
Security but excluding any Retained Interest.

“Contract File” means, with respect to each Contract, the documents specified on
Exhibit J applicable to such Contract.

“Contract Payment” means, with respect to any Obligor, indebtedness of such
Obligor arising under a Contract (whether constituting an account, chattel
paper, a document, an instrument, a payment intangible or a general intangible),
including the right to payment of any Scheduled Contract Payments, interest or
finance charges and other obligations of such Obligor with respect thereto but
excluding (i) any purchase option payments due or paid under a Lease upon the
expiration of the scheduled term of such Lease as of such Advance Date, (ii) any
Excluded Amounts due or paid thereunder, (iii) any fees collected on behalf of
third parties and (iv) any related Residual or any realizations of such
Residual, including scheduled payments on any Lease which become payable after
the expiration of its scheduled term.

“Corporate Trust Office” means the applicable designated corporate trust office
of the Custodian, specified on its signature page hereto, or such other address
within the United States as it may designate from time to time by notice to the
Lenders.

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

(a) With respect to each Conduit Lender and each day of such Accrual Period,
such Conduit Lender’s Commercial Paper Rate for such day, except as otherwise
provided in clauses (b) or (c) below.

(b) Except as otherwise provided in clause (d) below, if and to the extent that,
and only for so long as, a Conduit Lender at any time determines in good faith
that it is unable to raise or is precluded or prohibited from raising, or that
it is not advisable to raise, funds through the issuance of commercial paper
notes in the commercial paper market of the United States to finance its making
or maintenance of its portion of any Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Lender), including by reason of market

 

11



--------------------------------------------------------------------------------

conditions or by reason of insufficient availability under any of its Support
Facilities or the downgrading of any of its Support Parties, upon notice from
such Conduit Lender to the Agent for its Lender Group and the Administrative
Agent, such Conduit Lender’s portion of such Advance shall bear interest at a
rate per annum equal to the Alternative Rate, rather than as otherwise
determined pursuant to clause (a) above.

(c) Except as otherwise provided in clause (d) below, with respect to each
Committed Lender, the Alternative Rate.

(d) With respect to all Lenders, on and after the Maturity Date, the Alternate
Base Rate.

“CRD” has the meaning set forth in Section 10.23(a).

“Credit and Collection Policy” means (i) with respect to the initial Collateral
Manager, the credit and collection policies and practices (including
underwriting parameters) relating to Contract Payments and Contracts, to be set
forth as Exhibit K once the same have been approved and adopted by TPVG’s Board
of Directors, as the same may thereafter be modified, amended or supplemented
from time to time in compliance with Section 7.4(m) or (ii) with respect to any
successor Collateral Manager, the customary credit and collection policies of
such successor Collateral Manager.

“Credit-Watch List” means a list established and revised from time to time by
Collateral Manager, and made available to the Lenders, that Collateral Manager
uses to monitor the credit risk of certain Obligors.

“Custodial Delivery Failure” has the meaning set forth in Section 12.11.

“Custodian” means U.S. Bank National Association solely in its capacity as
Custodian, together with its successors and permitted assigns in such capacity.

“Custodian Fee Letter” means that certain fee letter, dated as of the date
hereof, among U.S. Bank National Association, as Custodian, the Borrower and the
Collateral Manager setting forth the fees and expenses payable by the Borrower
and the Collateral Manager and acknowledged by the Administrative Agent, as the
same may be amended, supplemented or otherwise modified by the parties thereto
with the consent of the Administrative Agent.

“Custodian Fees and Expenses” has the meaning set forth in Section 12.17.

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent, the Paying Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Servicer, the Administrative Agent, the
Paying Agent or any other Lender that it does not intend to comply with any of
its funding obligations under

 

12



--------------------------------------------------------------------------------

this Agreement or has made a public statement to the effect that it does not
intend to comply or has failed to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits or is
obligated to extend credit, (iv) has failed, within one Business Day after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund Advances under this
Agreement, or (v) has (or has a parent company that has) become or is insolvent
or has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Deferrable Contract” means a Contract (other than a Product 6 Contract) that by
its terms permits the deferral or capitalization of payment of accrued, unpaid
interest (exclusive of any contractual end-of-term payment).

“Delinquency Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which are Delinquent Contracts during such Collection Period and which are (as
of the end of business on the Business Day prior to such time), or immediately
prior to so becoming delinquent had been, included in the Net Contracts Balance
divided by (ii) the Aggregate Outstanding Principal Balance of all Contracts as
of the last day of the prior Collection Period; provided that, the outstanding
Principal Balance of a Delinquent Contract that has been repurchased during such
Collection Period in accordance with and subject to the terms of Section 6.3 of
the Sale Agreement, shall not be included in the calculation of the ratio set
forth in this definition for such Collection Period or for any prior Collection
Period.

“Delinquent Contract” means a Contract as to which any Scheduled Contract
Payment or part thereof is unpaid more than 31 days from its original due date.

“Discounted Present Value” means, as of any date of determination, for all
Contracts evidencing Leases, the present value of all Scheduled Contract
Payments to become due subsequent to the second day of the current calendar
month and on or prior to the end of the original term thereof in accordance with
the provisions of such Contract, determined by discounting all such Scheduled
Contract Payments from the Distribution Date in the month immediately following
the month in which such Scheduled Contract Payments are to become due to the
current Distribution Date by using the Imputed Lease Rate.

“Distribution Date” means (i) the 15th day of each calendar month, or if such
15th day is not a Business Day, the next succeeding Business Day, commencing
April, 2014 and (ii) the Maturity Date.

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 6.1.

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least “A-1” by
Standard & Poor’s and “P-1” by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Administrative
Agent, acting in its reasonable discretion, by written notice to the Collateral
Manager. Notwithstanding the foregoing, DBNY, Deutsche Bank Trust Company
Americas and U.S. Bank National Association are deemed to be an acceptable
depository institution to the Administrative Agent.

“Eligible Contract” at any time of determination means a Transferred Contract
under which all Scheduled Contract Payments are then Eligible Contract Payments
(excluding Excluded Contract Payments).

“Eligible Contract Payment” means, as of any date, a Contract Payment:

(a) which is a Scheduled Contract Payment only denominated and payable in
Dollarsan Eligible Currency;

(b) which arises under a Contract which is (or if an Agented Contract, TPVG’s or
the Equityholder’s (and, as assignee, the Borrower’s) undivided interest therein
is) both legally and beneficially owned by the Borrower free and clear of all
Adverse Claims and is not subject to dispute, any right of rescission, set-off,
recoupment, counterclaim or defense, whether arising out of transactions
concerning the Contract therefor or otherwise and which consists of a lien on
the related Contract Collateral, subject to Permitted Liens;

(c) which arises under a Contract which was originated by TPVG in the ordinary
course of business (or if an Agented Contract, entered into by syndication) or
acquired by TPVG and sold to the Borrower under the Sale Agreement and which
represents a bona fide indebtedness of the Obligor;

(d) which arises under a Contract (i) which is not a Delinquent Contract,
(ii) which is not nor has ever been a Charged-Off Contract and (iii) which, if
it was previously a Delinquent Contract, has been current in payment for at
least three months since the date such Contract Payment was no longer a
Delinquent Contract;

 

14



--------------------------------------------------------------------------------

(e) which does not arise from a transaction for which any additional performance
by TPVG the Equityholder or the Borrower, or acceptance by or other act of the
Obligor thereunder, remains to be performed as a condition to any payments under
the related Contract then included as Scheduled Contract Payments;

(f) as to which the representations and warranties set forth in Article IV of
the Sale Agreement are true and correct in all respects as of the related
Advance Date;

(g) which was, and which arises under a Contract which is, originated in
accordance with, and satisfies in all material respects all applicable
requirements of, the Credit and Collection Policy, or, if such Contract was
acquired by TPVG, such Contract satisfies in all material respects all
applicable requirements of the Credit and Collection Policy;

(h) which represents, and which arises under a Contract which represents, the
genuine, legal, valid and binding obligation of the Obligor thereunder
enforceable by the holder thereof in accordance with its terms, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the enforceability of
creditors’ rights generally and general equitable principles, whether applied in
a proceeding at law or in equity;

(i) which is entitled to be paid pursuant to the terms of the related Contract;

(j) which does not, and which arises under a Contract which does not, contravene
in any material respect any laws, rules or regulations applicable thereto
(including laws, rules and regulations relating to usury, consumer protection,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the related Contract is in violation of any such law, rule or
regulation that would reasonably be expected to have a material adverse effect
on the collectibility, value or payment terms of such Contract Payment or such
Contract, and with respect to which the proceeds thereof will not be used to
finance activities within the marijuana industry, nor any other industry which
is illegal under Federal law at the time of acquisition of such Contract;

(k) with respect to which, and which arises under a Contract with respect to
which, no proceedings or investigations are pending or threatened before any
Official Body (i) asserting the invalidity of such Contract Payment or the
Contract, (ii) seeking payment of such Contract Payment or payment and
performance of such Contract or (iii) seeking any determination or ruling that
might materially and adversely affect the validity or enforceability of such
Contract Payment or such Contract;

(l) with respect to which the Obligor thereunder is not, to the knowledge of the
Borrower, the Collateral Manager, or TPVG unable to make payment of its
obligations when due;

(m) if the related Contract constitutes “chattel paper” within the meaning of
the UCC (i) as enacted in the jurisdiction in which the Borrower is located and
where the Custodian takes possession thereof and (ii) also as enacted in the
jurisdiction in which

 

15



--------------------------------------------------------------------------------

TPVG is located then, in each such case, there is only one original chattel
paper copy of such Contract (including any note or instrument) in existence,
which original has been stamped with the notation “original copy” and delivered
to the Custodian as contemplated under Section 12.1, and with any counterpart
copies marked as such;

(n) with respect to which the Obligor thereunder, or the agent under an Agented
Contract, has been instructed to make payment of its obligations thereunder
solely and directly to a Lockbox Account (either directly or through the
Funds-Transfer system);

(o) with respect to which, and which arises under a Contract with respect to
which, all material consents, licenses, approvals or authorizations of, or
registrations with, any Official Body required to be obtained, effected or given
in connection with the creation of such Contract Payment or the Contract
therefor have been duly obtained, effected or given and are in full force and
effect;

(p) which, together with the related Contract, is not subject to any provision
prohibiting or otherwise restricting the assignment or transfer thereof, or the
granting of a security interest therein (except for such consents which have
been obtained prior to the related Advance Date and restrictions on assignment
or transfer of such Contract Payment or related Contract to competitors of the
Obligor thereunder, which in any event do not restrict the transfer to the
Borrower or any transfer to the Administrative Agent and the Lenders hereunder);

(q) which, in the case of a Lease Contract Payment, arises under a Contract
constituting a lease no portion of which has been rejected or terminated, and is
not subject to early termination (other than an early termination in connection
with the Technology Exchange Option or an early termination which requires the
related Obligor to pay an amount at least equal to the related Aggregate
Outstanding Principal Balance with respect to such Lease), rejection or
non-assumption;

(r) which arises under a Contract the terms of which prohibit substitution of
the related Contract Collateral (other than substitution in connection with the
Technology Exchange Option);

(s) which arises under a Contract which is not subject to prepayment (other than
prepayment in connection with the Technology Exchange Option or prepayment which
requires the related Obligor to pay an amount at least equal to the related
Aggregate Outstanding Principal Balance with respect to such Contract);

(t) which arises under a Contract that requires Scheduled Contract Payments to
be made on a regular monthly basis once such Scheduled Contract Payments
commence;

(u) with respect to which the related Contract File is complete in accordance
with the Credit and Collection Policy and has been delivered to the Custodian as
contemplated under Section 12.1;

 

16



--------------------------------------------------------------------------------

(v) in respect of which such Contract Payment and related Contract and Related
Security, the Administrative Agent, for the benefit of the Secured Parties, has
a valid and perfected first priority security interest (including, in the case
of any Contract other than a Lease, an equipment loan, a revolving inventory
loan or a revolving accounts receivable loan, an “all assets” lien), in the
Obligor’s assets, free and clear of all Adverse Claims in favor of any other
Person, other than Permitted Liens;

(w) the related Contract Collateral is subject to a UCC filing against the
applicable Obligor in the appropriate jurisdiction, or, if not located in a UCC
jurisdiction, is subject to all relevant liens, charges, pledges and debentures
which are required to secure the related Contract Collateral in such
jurisdiction;

(x) which any applicable taxes, including transfer taxes, and securities laws in
connection with the transfer of such Contract Payment and related Contract have
been paid and complied with, respectively;

(y) which arises under a Contract (other than a Contract relating to a facility
secured by inventory or receivables) which has an original term to maturity of
no more than 60 months;

(z) which, if arising under a Contract in which any Scheduled Contract Payment
for such Contract does not include a component allocable to the repayment of
principal of such Contract, such Contract does not permit such “interest only”
Scheduled Contract Payments for more than 48 months;

(aa) with respect to which any related Contract Collateral or other Related
Security is required to be insured by the applicable Obligor, consistent with
the Credit and Collection Policy;

(bb) which arises under a Contract which does not by its terms permit any
Contract Payment to be converted into or exchanged for equity capital of the
related Obligor at the Obligor’s option;

(cc) for which all information on the Schedule of Contracts attached to the
Advance Request delivered to the Paying Agent and the Administrative Agent with
respect to such Contract Payment and the related Contract is true and correct
and does not omit to state any material fact thereon;

(dd) which, if arising under a Lease and if the Contract Collateral leased or
financed under such Lease is of the type for which title is represented by a
certificate of title (A) such Lease is not a True Lease, or (B) the Borrower has
been named as the owner of such Contract Collateral on the certificate of title
representing title to such Contract Collateral;

(ee) which, if arising under a Lease and if all or substantially all of the
Contract Collateral leased or financed by the Obligor thereunder is software,
neither the lessor nor the lessee under such Lease (i) own such software, or
(ii) have been granted an exclusive license to use such software;

 

17



--------------------------------------------------------------------------------

(ff) which, if arising under a Lease, such Lease constitutes a Finance Lease or
a True Lease;

(gg) which, if arising under a Lease, such Lease provides that, upon written
confirmation of acceptance of the Contract Collateral leased or financed under
such Lease (if such confirmation is required under the terms of the related
Contract and, otherwise, upon execution of the Contract by the related Obligor),
it is a non-cancelable, “hell or high water” obligation of such Obligor and
requires such Obligor to make all payments of Scheduled Contract Payments
thereunder regardless of the condition of the related Contract Collateral;

(hh) which arises under a Contract for which the written confirmation of
acceptance of the Contract Collateral described in clause (gg) above has been
received;

(ii) which, if arising under a Lease, such Lease does not constitute a “consumer
lease” within the meaning of Article 2A of the UCC in any jurisdiction where
such Article 2A has been adopted and governs the construction thereof;

(jj) which, if arising under a Lease, the related Contract Collateral has not,
and, under the terms of the related Contract, may not, be used by the Obligor in
any manner or for any purpose which would result in any material risk of
liability being imposed upon TPVG, the Borrower, the Lenders or the Agents under
any federal, state, local or foreign laws, common laws, statutes, codes,
ordinances, rules, regulations, permits, judgments, agreements or orders related
to or addressing the environment, health or safety;

(kk) which, if arising under a Lease, in the event of a Casualty Loss, the
related Obligor, at such Obligor’s expense, has the option either to (1) replace
the related Contract Collateral with property of the same or better model, type,
manufacturer and configuration, or (2) pay an amount at least equal to the
related Aggregate Outstanding Principal Balance with respect to such Lease;

(ll) which, if arising under a Lease, such Lease does not allow any purchase
option under such Lease to be performed unless and until all Scheduled Contract
Payments due, or to become due, under such Lease have been paid in full in cash
or the related Obligor pays an amount at least equal to the related Aggregate
Outstanding Principal Balance with respect to such Lease or the collateral
securing such Lease has been exchanged under the Technology Exchange Option
offered by the Borrower, the Equityholder and TPC to certain Obligors;

(mm) which is not a Contract that is primarily secured by real property;

(nn) with respect to which the Obligor thereunder has a consolidated
debt-to-equity ratio (as determined by the Collateral Manager but taking into
account only equity capital actually raised to date plus the undrawn committed
capital of such Obligor on such date, and including all debt of such Obligor
that is senior to or pari passu to the debt owed to the Borrower) not greater
than 1:1;

 

18



--------------------------------------------------------------------------------

(oo) which, if arising under a Contract consisting of a master agreement and
related schedules, either (i) the Borrower, the Equityholder, TPC or their
Affiliates shall have funded against all loans and/or leases identified on all
such schedules and all such loans and/or leases shall constitute Borrower
Collateral under this Agreement or (ii) (A) no Contract Collateral securing any
loans and/or leases funded by the Borrower shall be included as part of the
collateral securing any loans and/or leases funded by any other Person or (B) an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent shall be in effect no later than the later to occur of the date such
Contract was acquired by the Borrower, between the Borrower and each other
lessor and/or lender with respect to any such loans and/or leases not funded by
the Borrower hereunder;

(pp) which arises under a Contract that contains provisions customary to similar
financing agreements for the Contract Collateral to enable TPVG (or its
assignees, including the Borrower and the Administrative Agent) to realize
against the Contract Collateral related thereto (to the extent such Contract
Collateral secures or supports the payment of the Contract), including
provisions that the lessor or lender party providing the financing thereunder,
as applicable, may accelerate all remaining Contract Payments if the Obligor is
in default under any of its obligations under such Contract;

(qq) which, if arising under an Agented Contract:

(i) the related Contract (A) shall include a note purchase or similar agreement
containing provisions relating to the appointment and duties of an agent and
intercreditor provisions consistent with the Credit and Collection Policy and
(B) is duly authorized, fully and properly executed and is the valid, binding
and unconditional payment obligation of the Obligor thereof;

(ii) an intercreditor agreement shall be in effect with the Borrower and each
other lessor and/or lender under such Contract;

(iii) if the entity serving as the agent of the security for all indebtedness of
the Obligor issued under the related Contract has changed from the time of the
origination of the Contract or from the time it became part of the Borrower
Collateral, all appropriate assignments of the agent’s rights in and to the
collateral on behalf of the holders of indebtedness of the Obligor under such
facility have been executed and filed or recorded as appropriate at such time;

(iv) all required notifications, if any, have been given to the agent and any
other parties required by the Contract of, and all required consents, if any,
have been obtained with respect to, TPVG’s and the Equityholder’s sale of such
Contract and TPVG’s and the Equityholder’s right, title and interest in the
Related Security to the Borrower and the Administrative Agent’s security
interest therein on behalf of the Secured Parties;

 

19



--------------------------------------------------------------------------------

(v) the right to control the actions of, and replace the agent of the Obligor’s
indebtedness under, the facility is to be exercised by at least a majority in
interest of all holders of such indebtedness; and

(vi) all indebtedness of the Obligor of the same priority within each facility
is cross-defaulted, the Related Security securing such indebtedness is held by
the agent for the benefit of all holders of such indebtedness and all holders of
such indebtedness (i) have an undivided pari passu interest in the collateral
securing such indebtedness, (ii) share in the proceeds of the sale or other
disposition of such collateral on a pro rata basis, except as permitted under
clause (g) of the definition of “Excess Concentration Amount”, and (iii) may
transfer or assign their right, title and interest in the Related Security;

(rr) which does not arise under a True Lease where title to the related Contract
Collateral is retained by a broker or other third party (other than the agent in
the case of an Agented Contract);

(ss) which, if arising under a Lease, such Lease does not contain any ongoing
funding or other obligations of TPVG thereunder (other than the obligation to
not interfere with the Obligor’s rights of quiet enjoyment);

(tt) which arises under a Contract that, if such Contract was originated by TPVG
or any of its Affiliates, then on the day such Eligible Contract was originated
it was designated as ‘Clear (1)’ or ‘White (2)’ by TPVG on its Credit-Watch
List;

(uu) which does not arise under a Contract that has been designated as ‘Red (5)’
by TPVG on its Credit-Watch List;

(vv) which was documented under TPVG’s standard form loan and security agreement
or standard lease agreement and other required agreements (as reviewed and
approved by the Administrative Agent) or are substantially in the same form,
substance & content of such approved standard documents;

(ww) for which the Obligor thereof is (1) not an Affiliate of TPVG or the
Borrower and (2) is not a governmental authority;

(xx) with respect to which, as of the date such Contract is included as an
Eligible Contract, (1) there was no default, breach, violation or event of
acceleration existing under the Contract and no event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration and (2) for
which the Obligor thereunder was not the subject of any Insolvency Event;

(yy) with respect to which, as of the date such Contract is included as an
Eligible Contract, all parties to the Contract and any related security
documents had legal capacity to execute the Loan and any other document and each
Loan or other document have been duly executed by such parties;

 

20



--------------------------------------------------------------------------------

(zz) if arising under a Materially Modified Contract, the Obligor thereon has
made at least 3 consecutive timely payments (subject, in each case, to a grace
period not to exceed ten (10) calendar days);

(aaa) as to which, the Obligor thereon is a TPC Growth Stage Company;

(bbb) with respect to which, to the extent multiple Contracts shall be
originated by the Borrower or the Equityholder (or an Affiliate thereof) to such
Obligor, whether funded hereunder, such Contracts shall contain standard
cross-collateralization and cross-default provisions;

(ccc) if arising under a Deferrable Contract, such Contract has a required cash
pay interest component that is greater than 50% of the total interest rate of
such Contract; and

(ddd) is not a Contract pursuant to which any future advances or payments may be
required to be made by the Borrower.

“Eligible Currency” means Dollars, GBPs and Euros.

“Eligible Jurisdiction” means the U.S., the United Kingdom, Israel, Germany,
Switzerland, Singapore, the Cayman Islands, Cyprus, Canada, France, Hong Kong,
Mauritius, the Netherlands, Australia, China and India, or any other country
approved by the Administrative Agent in its sole discretion.

“Enterprise Software” means the industry code 1400(b)6050a as set forth in
Exhibit N, as determined, in the reasonable discretion of the Collateral
Manager, as of the date of determination.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Official Bodies, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601
et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Errors” has the meaning set forth in Section 11.1(g).

 

21



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro ”, “Euros”, “euro” and “€” mean the lawful currency of the member states
of the European Union that have adopted and retain the single currency in
accordance with the treaty establishing the European Community, as amended from
time to time; provided, that if any member state or states ceases to have such
single currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), such term shall mean the single currency adopted and retained as the
lawful currency of the remaining member states and shall not include any
successor currency introduced by the Exiting State(s).

“Event of Default” means any of the events described in Section 14.1.

“Exception Report” has the meaning set forth in Section 12.2.

“Exceptions” has the meaning set forth in Section 12.2.

“Excess Concentration Amount” means, as of the related Advance Date and after
giving effect to any Contracts to be sold to or acquired by the Borrower on such
day, and on each Distribution Date, the sum of the following amounts:

(a) the excess, if any, of the Aggregate Outstanding Principal Balance of the
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
owing by the five Obligors with the highest Principal Balances at such time over
45% of the Net Contracts Balance of all Transferred Contracts;

(b) the sum of the excesses, for all Transferred Contracts, of the Aggregate
Outstanding Principal Balance of the Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) owing by the Obligor with the highest
Principal Balances at such time over 10% of the Net Contracts Balance of all
Transferred Contracts;

(c) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with (i) Eligible Contract Payments (excluding Excluded Contract
Payments) owing by Obligors in the Industry with the highest Aggregate
Outstanding Principal Balance over 35% of the Net Contracts Balance of all
Transferred Contracts, (ii) Eligible Contract Payments (excluding Excluded
Contract Payments) owing by Obligors in the Industry with the second highest
Aggregate Outstanding Principal Balance over 20% of the Net Contracts Balance of
all Transferred Contracts; provided that if the Software Industry has the second
highest Aggregate Outstanding Principal Balance, then the Aggregate Outstanding
Principal Balance of all Contracts with Eligible Contract Payments (excluding
Excluded Contract Payments) owing by Obligors in the Software Industry may be up
to 25% of the Net Contracts Balance of all Transferred Contracts; provided,
further, that the Aggregate Outstanding Principal Balance of all Contracts with
Eligible Contract Payments (excluding Excluded Contract Payments) owing by
Obligors in each of the SaaS and Enterprise Software sub-categories of the
Software Industry may not exceed 15% of the Net Contracts Balance of all
Transferred Contracts, and (ii(iii) Eligible Contract Payments (excluding
Excluded Contract Payments) owing by

 

22



--------------------------------------------------------------------------------

Obligors in any other Industry over 15% of the Net Contracts Balance of all
Transferred Contracts, and (iv) Eligible Contract Payments (excluding Excluded
Contract Payments) owing by Obligors in any single Industry measured at the 1000
level over 65% of the Net Contracts Balance of all Transferred Contracts;

(d) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with (i) Eligible Contract Payments (excluding Excluded Contract
Payments) related to all Obligors who are domiciled in an Eligible Jurisdiction
other than the U.S. or are organized in an Eligible Jurisdiction other than the
U.S. over 2025% of the Net Contracts Balance of all Transferred Contracts and
(ii) Eligible Contract Payments (excluding Excluded Contract Payments) related
to all Obligors who are domiciled in an Eligible Jurisdiction other than the
U.S., the United Kingdom or Germany or are organized in an Eligible Jurisdiction
other than the U.S., United Kingdom or Germany over 10% of the Net Contracts
Balance of all Transferred Contracts;

(e) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Agented Contracts (other than TriplePoint Agented Contracts) with Eligible
Contract Payments (excluding Excluded Contract Payments) owing by Obligors for
which TPVG and its Affiliates fail to either (i) individually or collectively
hold greater than 50% of the voting interest in such Contract, (ii) hold a
minority blocking interest against all material consents, amendments, waivers or
approvals thereunder or (iii) hold enforcing lender rights over 10% of the Net
Contracts Balance of all Transferred Contracts;

(f) without duplication of clause (c)(i) above, the excess, if any, of the
Aggregate Outstanding Principal Balance of all Contracts with Eligible Contract
Payments (excluding Excluded Contract Payments) owing by Obligors in the
Healthcare Industry over 35% of the Net Contracts Balance of all Transferred
Contracts;

(g) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts that are Deferrable Contracts (and are not Excluded Deferrable
Contracts) over 15% of the Net Contracts Balance of all Transferred Contracts;

(h) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that permit “interest only” Scheduled Contract Payments more than 24 months from
the date of origination thereof over 33% of the Net Contracts Balance of all
Transferred Contracts;

(i) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are Product 4 Contracts over 25% of the Net Contracts Balance of all
Transferred Contracts;

(j) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are Product 5 Contracts over 6.715% of the Net Contracts Balance of all
Transferred Contracts;

 

23



--------------------------------------------------------------------------------

(k) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are Product 6 Contracts over 33% of the Net Contracts Balance of all
Transferred Contracts;

(k)(l) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are denominated in an Eligible Currency other than Dollars over 10% of the
Net Contracts Balance of all Transferred Contracts; and

(l)(m) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
owing by Obligors that are Affiliates of TPC, the Borrower or TPVG.

“Excluded Amounts” means any amounts relating to diligence, legal, facility,
tax, filing, insurance, maintenance and ancillary products and services.

“Excluded Contract Payments” means all Eligible Contract Payments described in
clause (ddd) of the definition thereof, until such time as such Eligible
Contract Payments meet the requirements set forth in clauses (a) through (ccc)
thereof, as applicable.

“Excluded Deferrable Contract” means a Deferrable Contract that either (a) has a
required cash pay interest component that is greater than 60% of the total
interest rate of such Contract or (b) has a required cash pay interest component
equal to or greater than 9.00%.

“Excluded Taxes” has the meaning set forth in Section 4.3(e)(vii).

“Extending Lender Group” has the meaning set forth in Section 2.7(a).

“Extension Request” has the meaning set forth in Section 2.7(a).

“Executive Officer” means, with respect to the Borrower, the Collateral Manager
or TPVG, the Chief Executive Officer, President, Chief Operating Officer or
Chief Financial Officer of such Person, with respect to the Custodian, the
individuals listed on Exhibit G, and, with respect to any other Person, the
President, Chief Financial Officer or any Vice President.

“Facility Amount” means (a) prior to the end of the Revolving Period,
$200,000,000210,000,000 and (b) thereafter, the Advances outstanding.

“Fair Market Value” means, with respect to each Contract, the least of (a) the
outstanding Principal Balance of such Contract and (b) if such Contract has been
reduced in value below the outstanding Principal Balance thereof (other than as
a result of the allocation of a portion of the outstanding Principal Balance to
Warrant Assets), the value of such Contract as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Collateral Manager, to be determined by the Board of Directors of the Collateral
Manager and reviewed by its auditors.

 

24



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Paying Agent from three federal funds brokers of recognized
standing selected by it.

“Fees” has the meaning set forth in Section 8.6.

“Finance Lease” means a Lease whereby TPVG is deemed to have made a loan to the
Obligor, which loan is secured by the Obligor’s ownership interest in the
related Contract Collateral, and the lease or installment payments thereon
represent repayment on such Loan.

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries, including
Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.

“Fixed Rate Contract” means any Contract that bears a fixed rate of interest.

“Funded Equity” means, at any time of determination, (i) the Net Contracts
Balance on such date plus (ii) all principal collections on deposit in the
Collection Account minus (iii) the sum of the principal of all Advances then
outstanding under this Agreement.

“Funding Account” means the account designated as the Funding Account in, and
which is established and maintained pursuant to, Section 8.1(a).

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any date of determination.

“GBP” means the lawful currency for the time being of the United Kingdom.

“Growth Capital Loan” means a Loan duly executed and delivered by an Obligor to
the Borrower in order to finance any business operations and general corporate
activities, and, in each case, which is secured by a Lien on substantially all
assets of such Obligor.

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. §172.101, materials defined as hazardous
pursuant to § 101(14) of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, flammable, explosive or radioactive
materials, hazardous or toxic wastes or substances, lead-based materials,
petroleum or petroleum distillates or asbestos or material containing asbestos,
polychlorinated biphenyls, radon gas, urea formaldehyde and any substances
classified as being “in inventory”, “usable work in process” or similar
classification that would, if classified as unusable, be included in the
foregoing definition.

 

25



--------------------------------------------------------------------------------

“Healthcare Industry” means the aggregate of industry codes 2100, 2200, 2300,
24005010, 5020, 5030, 5040 and 25005050 as set forth in Exhibit N, as
determined, in the reasonable discretion of the Collateral Manager, as of the
date of determination.

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

“Hedge Counterparty” means (a) DBNY, (b) Key Bank National Association and
(c) any other entity that (i) on the date of entering into any Hedge Transaction
(x) is an interest rate swap dealer that has been approved in writing by the
Required Lenders (which approval shall not be unreasonably withheld, delayed or
conditioned), and (y) has a long-term unsecured debt rating of not less than “A”
by Standard & Poor’s, not less than “A2” by Moody’s and not less than “A” by
Fitch (if such entity is rated by Fitch) (the “Long-term Rating Requirement”)
and a short-term unsecured debt rating of not less than “A-1” by Standard &
Poor’s, not less than “P-1” by Moody’s and not less than “Fl” by Fitch (if such
entity is rated by Fitch) (the “Short-term Rating Requirement”), and (ii) in a
Hedging Agreement (x) consents to the assignment hereunder of the Borrower’s
rights under the Hedging Agreement to the Administrative Agent on behalf of the
Secured Parties and (y) agrees that in the event that Moody’s, Standard & Poor’s
or Fitch reduces its long-term unsecured debt rating below the Long-term Rating
Requirement or reduces it short-term debt rating below the Short-term Rating
Requirement, it shall either collateralize its obligations in a manner
satisfactory to the Administrative Agent, or transfer its rights and obligations
under each Hedging Agreement (excluding, however, any right to net payments or
Hedge Breakage Costs under any Hedge Transaction, to the extent accrued to such
date or to accrue thereafter and owing to the transferring Hedge Counterparty as
of the date of such transfer) to another entity that meets the requirements of
clauses (b)(i) and (b)(ii) hereof and has entered into a Hedging Agreement with
the Borrower on or prior to the date of such transfer.

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

“Imputed Lease Rate” means, with respect to any Lease, the financing rate used
by TPVG to determine periodic payments with respect to the related Contract
Payment; which financing rates will be consistent with TPVG’s calculation of
such financing rates for purposes of the preparation of its audited financial
statements.

 

26



--------------------------------------------------------------------------------

“Increased Costs” means collectively, any increased cost, loss or liability
owing to any Affected Person under Article V, of this Agreement.

“Indebtedness” means, with respect to any Person at any time, any
(a) indebtedness or liabilities of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should have been or
should be, in accordance with GAAP, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d) obligations issued for or liabilities incurred
on the account of such Person; (e) obligations or liabilities of such Person
arising under acceptance facilities; (f) obligations of such Person under any
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on property or assets of such Person, whether or not the obligations have
been assumed by such Person; or (h) obligations of such Person under any
interest rate or currency exchange agreement or other Hedging Agreement.

“Indemnified Amounts” has the meaning set forth in Section 17.1.

“Indemnified Party” has the meaning set forth in Section 17.1.

“Indemnity Period” has the meaning set forth in Section 5.2(a).

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

“Industry” means the industry of an Obligor as determined, in the reasonable
discretion of the Collateral Manager, as of the date of determination by
reference to the industry segments (measured at the 1100, 2100, 3100 and 4100
levels) set forth in Exhibit N.

“Ineligible Contract” has the meaning set forth in Section 7.14.

“Initial Contract Balance” means, with respect to any Contract evidencing a
Loan, the excess of (x) the aggregate amount advanced by TPVG or the Borrower
under such Contract toward the purchase price of the Contract Collateral,
including insurance premiums, service and warranty contracts, federal excise and
sales taxes and other items customarily financed as part of a commercial loan
evidenced by a note and secured by Contract Collateral and related costs
(excluding accrued interest, fees and contractual end-of-term payments), less
any Residual, over (y) payments received from the Obligor prior to the related
Advance Date that have been allocated in accordance with the terms of such
Contract to the reduction of the unpaid principal balance of such Contract.

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any

 

27



--------------------------------------------------------------------------------

substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 30 days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

“Interest Spread Measure” means, as of any date of determination with respect to
all Eligible Contracts included in the Borrower Collateral, the spread equal to
(i) the quotient of (a) the difference of (1) the aggregate amount of
Collections constituting interest or finance charges received during such
Collection Period minus (2) the Senior Costs divided by (b) the average of
(1) outstanding Advances on the first day of the related Collection Period and
(2) outstanding Advances on the last day of the related Collection Period
multiplied by (ii) twelve.

“Investment Adviser” means TPVG Advisers LLC.

“IRR” means, as of any date of determination with respect to any Contract, the
internal rate of return as calculated using the XIRR function in Microsoft Excel
with the initial amount being the outstanding Principal Balance followed by the
remaining Scheduled Contract Payments for such Contract.

“Lease” means each Contract identified on the Schedule of Contracts attached to
an Advance Request as a lease, including all related lease agreements and any
related schedules, sub-schedules, supplements and amendments to a master lease
pursuant to which TPVG (either directly or as the assignee of TPC or any of its
Affiliates) leases specified equipment or other property to an Obligor at a
specified periodic rate; provided each such schedule to a master lease shall
constitute a separate Lease.

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

“Lender Fee Letter” means the Lender Fee Letter, dated as of the date hereof,
among the Agents, the Borrower and TPVG.

“Lender Group” means a group consisting of an Agent and one or more Lenders. As
of the Closing Date, the Lender Groups are set forth on Annex I.

 

28



--------------------------------------------------------------------------------

“LIBOR Rate” means, with respect to any Accrual Period, the rate per annum shown
by the Bloomberg Professional Service as the London interbank offered rate for
deposits in U.S. dollars for a period equal to such Accrual Period as of
11:00 a.m., London time, two Business Days prior to the first day of such
Accrual Period; provided that in the event no such rate is shown, the LIBOR Rate
shall be the rate per annum based on the rates at which Dollar deposits for a
period equal to such Accrual Period are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided further that in the event fewer than two such rates are
displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate per
annum at which deposits in Dollars are offered by the principal office of the
Paying Agent in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Accrual
Period for delivery on such first day and for a period equal to such Accrual
Period.

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan” means each Contract identified on the Schedule of Contracts attached to
an Advance Request that is not a Lease.

“Lockbox Account” means the lockbox account to which the Obligors are directed
to remit Contract Payments in accordance with this Agreement.

“Lockbox Agreement” means each agreement among a Lockbox Bank, the Collateral
Manager, the Borrower and the Administrative Agent that governs one or more
Lockbox Accounts.

“Lockbox Bank” means any institution acceptable to the Administrative Agent at
which a Lockbox Account is kept.

“Materially Modified Contract” means any Contract that has undergone one or more
of the following modifications (it being understood that each separate
occurrence thereof will once again render such Contract a “Materially Modified
Contract”): (i) any reduction of the APR thereof, (ii) any reduction of the
Principal Balance thereof, (iii) any extension of maturity date thereof or
(iv) any extension of any interest-only period thereon that, in the case of this
clause (iv) only, is not approved by Lenders holding Advances aggregating at
least 50% of all Advances.

“Maturity Date” means the earlier of (i) the date that is one yeareighteen
(18) months after the Scheduled Revolving Period Termination Date, (ii) if the
initial public offering of the common equity of TPVG to third-party investors
does not occur on or before March 31, 2014, then April 1, 2014 and (iii and
(ii) the effective date on which the facility hereunder is terminated pursuant
to Section 14.2.

 

29



--------------------------------------------------------------------------------

“Maximum Weighted Average Debt-to-Valuation Ratio Test” means a test that will
be satisfied, on any date of determination, if the Weighted Average
Debt-to-Valuation of all Eligible Contracts included in the Contracts on such
day is less than or equal to 25%.

“Maximum Weighted Average Remaining Maturity Test” means a test that will be
satisfied, on any date of determination, if the Weighted Average Remaining
Maturity of all Eligible Contracts included in the Contracts is less than or
equal to 3.75 years.

“Minimum Weighted Average Spread Test” means a test that will be satisfied, on
any date of determination, if the Weighted Average Floating Spread of all
Eligible Contracts included in the Contracts on such day is equal to or greater
than 6.00%.

“Minimum Weighted Average IRR Test” means a test that will be satisfied, on any
date of determination, if the Weighted Average IRR of all Eligible Contracts
included in the Contracts on such day is equal to or greater than 10%.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Income” means, for any Person for any period of time, the aggregate amount
of net income for such Person, after taxes, for such period, as determined in
accordance with GAAP.

“Net Contracts Balance” means, as of any date, the Aggregate Outstanding
Principal Balance for all Transferred Contracts to the extent of Eligible
Contract Payments (excluding Excluded Contract Payments) on such date.

“New Lender” has the meaning set forth in Section 2.7(b)

“Non-Exempt Person” has the meaning set forth in Section 4.3(e).

“Non-Extending Lender Group” has the meaning set forth in Section 2.7(a).

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.

“Note Agent” has the meaning set forth in Section 15.1.

“Note Register” has the meaning set forth in Section 16.5(a).

“Note Registrar” has the meaning set forth in Section 16.5(a).

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Backup Collateral Manager, the Custodian, the
Paying Agent, the Administrative Agent, the Hedge Counterparty or any other
Affected Person or Indemnified Party arising under or in connection with this
Agreement, the Notes and each other Transaction Document.

 

30



--------------------------------------------------------------------------------

“Obligor” on a Contract means any Person who owes payments under such Contract
and, solely for purposes of calculating the Excess Concentration Amount, any
Obligor which is an Affiliate of another Obligor shall be treated as the same
Obligor.

“OFAC ” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means a certificate signed by an Executive Officer.

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Operating Account” means the operating account of the Borrower maintained with
U.S. Bank National Association in accordance with this Agreement for deposit of
the remaining Amount Available due to Borrower pursuant to Section 8.5, or, at
the request of the Borrower, such other operating account as may be approved by
the Administrative Agent from time to time.

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the
Administrative Agent.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning set forth in Section 16.9.

“Paying Agent” has the meaning set forth in the Preamble.

“Permitted Investment” means, at any time:

(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

 

31



--------------------------------------------------------------------------------

(b) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Administrative Agent,
the Paying Agent or any agent thereof acting in its commercial capacity);
provided that the short-term unsecured debt obligations of such depository
institution or trust company at the time of such investment, or contractual
commitment providing for such investment, are rated at least “A-1” by Standard &
Poor’s and “P-1” by Moody’s;

(c) repurchase obligations pursuant to a written agreement (i) with respect to
any obligation described in clause (a) above, where the Administrative Agent has
taken actual or constructive delivery of such obligation in accordance with
Article VIII of this Agreement, and (ii) entered into with (x) the
Administrative Agent or (y) the corporate trust department of a depository
institution or trust company organized under the laws of the United States or
any State thereof, the deposits of which are insured by the Federal Deposit
Insurance Corporation and the short-term unsecured debt obligations of which are
rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s (including, if
applicable, the Administrative Agent or any agent thereof acting in its
commercial capacity);

(d) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States or any State whose long-term
unsecured debt obligations are assigned one of the two highest long-term ratings
by each Rating Agency at the time of such investment or contractual commitment
providing for such investment; provided, however, that securities issued by any
particular corporation will not be Permitted Investments to the extent that an
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held in the Collection Account to
exceed 10% of the value of Permitted Investments held in such accounts (with
Permitted Investments held in such accounts valued at par);

(e) commercial paper that (i) is payable in United States dollars and (ii) is
rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

(f) units of money market funds rated in the highest credit rating category by
each Rating Agency; or

(g) any other demand or time deposit, obligation, security or investment
(including a hedging arrangement) as may be acceptable to the Administrative
Agent, as evidenced by a writing to that effect.

Permitted Investments may be purchased by or through the Administrative Agent,
the Paying Agent or any of their respective Affiliates. All Permitted
Investments shall be held in the name of the Administrative Agent. No Permitted
Investment shall have an “r” highlighter affixed to its Standard & Poor’s
rating.

 

32



--------------------------------------------------------------------------------

“Permitted Lien” means (i) the Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, (ii) the restrictions on transferability imposed
by the Transaction Documents, (iii) inchoate Liens for taxes not yet payable and
mechanics’ or suppliers’ liens for services or materials supplied the payment of
which is not yet overdue or for which adequate reserves have been established,
(iv) as to Contract Collateral (1) the Lien in favor of the Borrower herein,
(2) the leasehold interest of the Obligor in a True Lease and (3) any Liens on
the Contract Collateral permitted pursuant to the applicable Contract, (v) as to
Growth Capital Loans, Liens held by senior lenders with respect to subordinated
Transferred Contracts, and (vi) as to Agented Contracts, Liens in favor of the
agent on behalf of all the lenders or lessors of the related Obligor.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Pledge Agreement” means the Pledge Agreement, dated as of the Effective Date,
from the Equityholder, as pledger in favor of the Administrative Agent, as
secured party.

“Portfolio Investment” means that portion of any Warrant Asset held by the
Borrower and any equity interests in a Person held by the Borrower as a result
of exchanging or exercising such Warrant Asset.

“Predecessor Work Product” has the meaning set forth in Section 11.1(g).

“Principal Balance” means (a) with respect to any Contract evidencing a Loan, as
of any date, the Initial Contract Balance thereof minus the sum of (i) the
principal portion of all Scheduled Contract Payments received on or after the
related Advance Date and on or prior to such date, (ii) the principal portion of
all prepayments received, determined by the Collateral Manager using the
Applicable Exchange Rate and (iii) the principal portion of proceeds from any
insurance policies covering the related Contract Collateral, liquidation
proceeds and proceeds from any guaranties received and allocated to principal by
the Collateral Manager (excluding accrued interest, fees and contractual
end-of-term payments), in each case determined by the Collateral Manager using
the Applicable Exchange Rate; allocating all such payments in accordance with
the terms of such Contract to the reduction of the unpaid principal balance of
such Contract and (b) with respect to any Contract evidencing a Lease, as of any
date, the Discounted Present Value of such Lease.

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Product 1 Contract” means a Growth Capital Loan secured by a security interest,
first in priority, in all or substantially all assets of the related Obligor.

“Product 2 Contract” means a Growth Capital Loan secured by a security interest,
first in priority, in substantially all assets of the related Obligor, other
than accounts receivable, inventory, lockbox and collection accounts into which
proceeds of accounts receivable are deposited, or cash accounts, which serve as
collateral to an existing and outstanding revolving loan to another financing
provider.

 

33



--------------------------------------------------------------------------------

“Product 3 Contract” means a Growth Capital Loan secured by a security interest
in substantially all assets of the related Obligor, other than a security
interest, first in priority, in substantially all assets of the related Obligor,
which serve as collateral to an existing and outstanding revolving loan to
another financing provider.

“Product 4 Contract” means a Growth Capital Loan secured by a security interest
in substantially all assets of the related Obligor, other than a security
interest, first in priority, in substantially all assets of the related Obligor,
which serve as collateral to an existing and outstanding term loan (with or
without an accompanying revolving facility) to another financing provider.

“Product 5 Contract” means a revolving loan secured by a security interest,
first in priority, in all or substantially all assets of the related Obligor or
a security interest, first in priority, first in priority in those assets
subject to a borrowing base formula for the revolving loan.

“Product 6 Contract” means an equipment loan, capital lease or true lease
secured by a security interest, first in priority, in a specific item or items
of equipment or related assets or a lease of a specific item or items of
equipment or related assets.

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

“Rating Agencies” means Standard & Poor’s and Moody’s.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) prepared and maintained by or on behalf of the
Borrower with respect to Contract Payments and the Obligors thereunder,
including all documents, books, records and other information prepared and
maintained by the Borrower, TPVG or the Collateral Manager with respect to such
Contract Payments or Obligors.

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

“Related Security” means, with respect to each Transferred Contract:

(a) all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of an Obligor arising under such
Transferred Contract (including any security deposits made or required to be
made by such Obligor to secure such indebtedness);

(b) all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(c) all Collections with respect to such Transferred Contract and any of the
foregoing;

 

34



--------------------------------------------------------------------------------

(d) the Contract Collateral, including any Residual, any other property securing
an Obligor’s obligations under any Contract and any guarantees or similar credit
enhancement for an Obligor’s obligations under any Contract (including all
rights of TPVG in any security deposits and maintenance reserves), all UCC
financing statements or other filings relating thereto, including all rights and
remedies against any Vendor of the Contract Collateral related to the Contracts,
and any agreement pursuant to which an Obligor subleases the related Contract
Collateral, including all amounts due and to become due to the Borrower
thereunder and all rights, remedies, powers, privileges and claims of the
Borrower thereunder (whether arising pursuant to the terms of such agreement or
otherwise available to the Borrower at law or in equity);

(e) all Records with respect to such Transferred Contract and any of the
foregoing; and

(f) all recoveries from and proceeds of the foregoing.

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.

“Repurchase Amount” means, for any Ineligible Contract for which a payment is
being made pursuant to Section 7.14 or any Charged-Off Contract or Delinquent
Contract being repurchased pursuant to Section 6.3 of the Sale Agreement as of
any time of determination, the sum of (i) the aggregate outstanding Principal
Balance of such Contract as of the last Distribution Date, (ii) any accrued and
unpaid interest thereon since the last Distribution Date and (iii) all Hedge
Breakage Costs owed to any relevant Hedge Counterparty for any termination of
one or more Hedge Transactions, in whole or in part, as required by the terms of
any Hedging Agreement, incurred in connection with such payment or repurchase
and the termination of any Hedge Transactions in whole or in part in connection
therewith.

“Repurchased Contract” means, with respect to any Collection Period, any
Contract as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Borrower or the Collateral Manager, as
applicable, on or before the related Collateral Manager Report Date and any
Contract purchased by the Equityholder pursuant to the Sale Agreement as to
which the Repurchase Amount has been deposited in the Collection Account by the
Equityholder.

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Collateral Manager.

“Required Lenders” means, at any time, not fewer than two Lenders holding
Advances aggregating at least 66-2/3% of all Advances.

“Required Notional Amount” means, with respect to any date of determination,
(x) for Hedge Transactions pursuant to Section 10.6(a)(i), the outstanding
principal amount of the Advances on such date of determination, and (y) for
Hedge Transactions pursuant to Section 10.6(a)(ii), the greater of
(i) $25,000,000 and (ii) the outstanding principal amount of the Advances on
such date of determination.

 

35



--------------------------------------------------------------------------------

“Residual” means, with respect to any True Lease, any interest of the lessor or
its assigns, as owner of underlying Contract Collateral, in the value of the
related Contract Collateral after termination of such True Lease, including the
proceeds from the sale or use of the Contract Collateral after the termination
of such True Lease.

“Responsible Officer” means, with respect to (a) TPVG, the Collateral Manager or
the Borrower, its Chief Executive Officer, President, Chief Operating Officer,
Chief Financial Officer, or any other officer or employee of TPVG, the
Collateral Manager or the Borrower directly responsible for the administration
or collection of the Transferred Contracts, or (b) any other Person, any Person
that is not an individual, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.

“Retained Interest” means, with respect to each Transferred Contract, the
following rights and obligations in such Transferred Contract and under the
related documents, which are being retained by TPVG or the Equityholder (in the
case of the rights and obligations described in clauses (a) and (b)(iii)) or
which are held by parties other than the Borrower): (a) with respect to any
Transferred Contract with an unfunded commitment on the part of the lender that
does not provide by its terms that funding thereunder is in the lender’s sole
and absolute discretion, all of the obligations, if any, to provide additional
funding with respect to such Transferred Contract and (b) with respect to any
Transferred Contract arising under an Agented Contract, (i) all of the rights
and obligations, if any, of the agent under the documentation evidencing such
Transferred Contract, (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Transferred Contract that
relate to such portion(s) of the indebtedness that is owned by another lender
and/or lessor, (iii) any unused, commitment or similar fees associated with the
additional funding obligations that are not being transferred in accordance with
clause (a) of this definition, (iv) any agency or any advisory, consulting or
similar fees due from the Obligor associated with services provided by the agent
that are not being transferred in accordance with clause (b) of this definition
and (v) any origination or underwriting fee paid to TPVG or the Equityholder in
connection with the origination or acquisition of such Transferred Contract.

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earlier to occur of (i) the Scheduled Revolving Period Termination
Date, as may be extended at the request or at the direction of the Borrower made
not less than 90 days or more than 120 days prior to the Scheduled Revolving
Period Termination Date with the consent of the Administrative Agent and each
Lender (which consent shall be given or denied to the Borrower in the sole
discretion of the Administrative Agent and each Lender within 30 Business Days
following such request), (ii) the date selected by the Required Lenders (by
written notice to the Administrative Agent, the Borrower and the Collateral
Manager) following the occurrence of a Termination Event, or (iii) the effective
date on which the facility hereunder is terminated pursuant to Section 14.2.

 

36



--------------------------------------------------------------------------------

“Sale Agreement” means the Receivables Sale and Contribution Agreement, dated as
of February 21, 2014, by and between the Equityholder, as seller, and the
Borrower, as purchaser, as amended, supplemented or restated from time to time.

“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, a target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person described in
clauses (a) or (b) of this definition.

“Sanctions ” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material assets of such general partner or managing entity is its equity
interest in the SBIC Subsidiary) of TPVG licensed as a small business investment
company under the Small Business Investment Company Act of 1958, as amended.

“Schedule of Contracts” means the list or lists of Contracts attached to each
Advance Request. Each such schedule shall identify the Contracts which are being
transferred to the Borrower, shall set forth such information with respect to
each such Contract as the Borrower or the Administrative Agent may reasonably
require and shall supplement any such schedules attached to previously-delivered
Advance Requests.

“Scheduled Contract Payment” means each periodic installment payable by an
Obligor under a Contract for rent, principal and/or interest, excluding all
supplemental or additional payments required by the terms of such Contract with
respect to sales or other taxes, insurance, maintenance, ancillary products and
services, late fees, penalties, default interest and other specific charges.

“Scheduled Revolving Period Termination Date” means the later of (i) February
21, 20182020 or (ii) such later date agreed to in writing by the Administrative
Agent and each Lender as requested by the Borrower in accordance with the terms
of the definition of “Revolving Period”.

“Section 4.3 Certificate” has the meaning set forth in Section 4.3(e)(ii).

“Secured Parties” means, collectively, each Agent, each Lender, the
Administrative Agent, the Backup Collateral Manager, the Custodian, the Paying
Agent, each other Affected Person and Indemnified Party and Hedge Counterparty
and their respective successors and assigns.

 

37



--------------------------------------------------------------------------------

“Security Deposit Collection Account” means the account designated as the
Security Deposit Collection Account in, and which is established and maintained
pursuant to, Section 8.1(a).

“Senior Costs” means, as of any date of determination, the sum of (a) all
Carrying Costs plus (b) the Collateral Manager Fee plus (c) the Administrative
Agent Fee plus (d) the Backup Collateral Manager Fee plus (e) all fees due to
the Custodian under the Custodian Fee Letter, each for the related Collection
Period plus (f) the Unused Fee.

“Settlement Date” means, with respect to any Advance, (x) each Distribution Date
and (y) the date on which the Borrower shall prepay such Advance pursuant to
Section 2.4.

“Software as a Service” and “SaaS” mean the industry code 1400(a)6050b as set
forth in Exhibit N, as determined, in the reasonable discretion of the
Collateral Manager, as of the date of determination.

“Software Industry” means the aggregate of industry codes 1400(a) and
1400(b)code 6050 as set forth in Exhibit N, as determined, in the reasonable
discretion of the Collateral Manager, as of the date of determination.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.

“Structured Lender” means any Person whose principal business consists of
issuing commercial paper, medium term notes or other securities to fund its
acquisition and maintenance of receivables, accounts, instruments, chattel
paper, general intangibles and other similar assets or interests therein and
which is required by any nationally recognized statistical rating organization
which is rating such securities to obtain from its principal debtors an
agreement such as that set forth in Section 18.11(a) of this Agreement in order
to maintain such rating.

“Structured Lender Liquidity Arrangement” means each liquidity, credit
enhancement or “back-stop” purchase or loan facility for a Lender which is a
Structured Lender relating to this Agreement.

“Subject Laws” means the (a) Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

“Support Facility” means any liquidity or credit support agreement with a
Structured Lender which relates to this Agreement (including any agreement to
purchase an assignment of or participation in the Notes).

 

38



--------------------------------------------------------------------------------

“Support Party” means any bank, insurance company or other financial institution
extending or having a commitment to extend funds to or for the account of a
Structured Lender (including by agreement to purchase an assignment of or
participation in the Notes) under a Support Facility.

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

“Taxes” has the meaning set forth in Section 4.3(a).

“Technology Exchange Option” means, with respect to any Contract, the Obligor’s
option on or after the expiration of the 12th month after the effectiveness of
the applicable summary schedule, to replace any of the existing technological
equipment (other than any software or any soft costs financed, including, tenant
improvements and custom equipment) subject to such Contract (the “Replaced
Equipment”) and such schedule with new technological equipment (the “Substitute
Equipment”), subject to the commercially reasonable discretion of the
Administrative Agent.

“Termination Event” means the occurrence of any of the following:

(a) any Event of Default hereunder;

(b) any Collateral Manager Default hereunder;

(c) the Borrower fails to satisfy any of the Asset Quality Tests on any date of
determination hereunder and such failure continues for thirty (30) or more days;

(d) (i) as of any Distribution Date, the 3-month rolling average of the Interest
Spread Measure is less than or equal to 2.00% and (ii) as of the following
Collateral Manager Report Date, the Interest Spread Measure does not exceed
2.00%;

(e) as of any date of determination, the rolling three-month average Charged-Off
Ratio is greater than 7.5%;

(f) as of any date of determination, the rolling three-month average Delinquency
Ratio is greater than 10.0%

(g) any of TPVG or the Collateral Manager fails to pay any principal of or
premium or interest on any Indebtedness having an aggregate principal balance in
excess of $5,000,000 when due, by acceleration or otherwise and such failure
shall continue after all applicable grace periods thereon; or

(h) TPVG’s Asset Coverage Ratio is less than 2:1the amount required as set forth
in Section 6.2(i) for 2 consecutive Collection Periods.

 

39



--------------------------------------------------------------------------------

“TPC” means TriplePoint Capital LLC, a Delaware limited liability company.

“TPC Growth Stage Company” means any company that (x) generated greater than
$15,000,000 annualized gross revenue as of the most recent calendar quarter and
(y) has sufficient venture capital backing (as determined by the Collateral
Manager).

“TPVG” has the meaning set forth in the Preamble.

“Transaction Documents” means this Agreement, the Notes, the Pledge Agreement,
the Lockbox Agreement, the Sale Agreement, the Lender Fee Letter, each Hedging
Agreement, the Administrative Agent Fee Letter, the Administrative Agreement,
the Backup Collateral Manager Fee Letter, the Custodian Fee Letter and the other
documents to be executed and delivered in connection with this Agreement,
specifically excluding from the foregoing, however, Transferred Contracts
delivered in connection with this Agreement.

“Transferred Contract” means each Contract which appears on an Advance Request
submitted to the Paying Agent by the Borrower and that is purchased pursuant to
the Sale Agreement. Any Contract that is released from the Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant hereto,
including any Contract that is purchased by the Equityholder pursuant to
Section 6.1 of the Sale Agreement following the Paying Agent’s receipt of the
Repurchase Amount for such Contract, shall not be a “Transferred Contract” after
such Contract is so released.

“Transition Costs” means all costs and expenses (up to an aggregate amount of
$50,000) incurred by any successor Collateral Manager in connection with the
transition of the duties and obligations of the Collateral Manager to such
successor Collateral Manager including, for the avoidance of doubt, as described
in Section 7.1(b).

“TriplePoint Agented Contract” means an Agented Contract where each lender
thereon is TPC, TPVG or any of their Affiliates.

“True Lease” means a Lease which is not a Finance Lease.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

“Unmatured Collateral Manager Default” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Collateral Manager Default.

“Unused Fee” means the unused fee set forth in the Lender Fee Letter.

 

40



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Vendor” means, with respect to any Contract, the equipment manufacturer, dealer
or distributor or other Person that provided products or services with respect
to the Contract Collateral under such Contract.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warrant Asset” means the Borrower’s economic interest in any equity purchase
warrants or similar rights convertible into or exchangeable or exercisable for
any equity interests received by TPVG or the Equityholder as an “equity kicker”
from the Obligor in connection with such Transferred Contract; provided that the
term Warrant Asset shall in no event include the right of TPVG or the
Equityholder to participate as an investor in future equity financings by an
Obligor.

“Weighted Average Debt-to-Valuation” means, as of any date of determination with
respect to all Eligible Contracts included in the Borrower Collateral, the
number (expressed as a percentage) obtained by (i) summing the products obtained
by multiplying (a) the consolidated debt-to-enterprise value ratio (as
determined by the Collateral Manager and including all debt of such Obligor that
is senior to or pari passu to the debt owed to the Borrower) of the related
Obligor by (b) the Principal Balance of such Eligible Contract and (ii) dividing
such sum by the Aggregate Outstanding Principal Balance of all Eligible
Contracts included in the Borrower Collateral on such date.

“Weighted Average Floating Spread” means, as of any date of determination with
respect to all Eligible Contracts included in the Borrower Collateral, the
spread obtained by (i) summing the products obtained by multiplying (a) the APR
of such Eligible Contract by (b) the Principal Balance of such Eligible Contract
and (ii) dividing such sum by the Aggregate Outstanding Principal Balance of all
Eligible Contracts included in the Borrower Collateral on such date.

“Weighted Average IRR” means, as of any date of determination with respect to
all Eligible Contracts included in the Borrower Collateral, the number obtained
by (i) summing the products obtained by multiplying (a) the IRR of such Eligible
Contract by (b) the Principal Balance of such Eligible Contract and
(ii) dividing such sum by the Aggregate Outstanding Principal Balance of all
Eligible Contracts included in the Borrower Collateral on such date.

“Weighted Average Remaining Maturity” means, as of any date of determination
with respect to all Eligible Contracts included in the Borrower Collateral, the
number of years following such date obtained by (i) summing the products
obtained by multiplying (a) the remaining maturity measured in months divided by
12 at such time of each such Eligible Contract by (b) the Principal Balance of
such Eligible Contract and (ii) dividing such sum by the Aggregate Outstanding
Principal Balance of all Eligible Contracts included in the Borrower Collateral
on such date.

 

41



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement have
the meanings as so defined herein when used in the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

(d) The following terms which are defined in the UCC in effect in the State of
New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Documents, Equipment, Financial
Assets, Funds-Transfer system, General Intangibles, Indorse and Indorsed,
Instruments, Inventory, Investment Property, Proceeds, Securities Accounts,
Securities Intermediary, Security Certificates, Security Entitlements, Security
Interest and Uncertificated Securities.

(e) For the avoidance of doubt, on each date on which the Net Contracts Balance
or the Borrowing Base is required to be calculated hereunder, the eligibility of
each of the Contracts shall be redetermined as of such calculation date and, as
a consequence thereof, Contracts having Contract Payments that were Eligible
Contract Payments on a prior calculation date may be excluded from the Net
Contracts Balance or the Borrowing Base (as the case may be) on the date of
calculation.

(f) Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Sale Agreement.

 

42



--------------------------------------------------------------------------------

(g) Unless otherwise specified, each reference in this Agreement or in any other
Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.

(h) All calculations required to be made hereunder with respect to the Contracts
and the Borrowing Base shall be made on a trade date basis and after giving
effect to (x) all purchases or sales to be entered into on such trade date and
(y) all Advances requested to be made on such trade date plus the balance of all
unfunded Advances to be made in connection with the Borrower’s purchase of
previously requested (and approved) Contracts.

(i) Determinations of the Eligible Contract Payments, or portions thereof, that
constitute Excess Concentration Amounts will be determined in the way that
produces the highest Borrowing Base at the time of determination, it being
understood that an Eligible Contract Payment (or portion thereof) that falls
into more than one such category of Eligible Contract Payment will be deemed,
solely for the purposes of such determination, to fall only into the category
that produces the highest such Borrowing Base at such time (without
duplication).

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

Section 2.1 Advances. On the terms and subject to the conditions set forth in
this Agreement, each Lender Group hereby agrees to make advances to the Borrower
(individually, an “Advance” and collectively the “Advances”) from time to time
on any date (each such date on which an Advance is made, an “Advance Date”)
during the Revolving Period. Under no circumstances shall any Lender make an
Advance if, after giving effect to such Advance (i) the aggregate outstanding
principal amount of all Advances outstanding would exceed the lesser of (x) the
Facility Amount and (y) the Borrowing Base on such day, or (ii) in the case of a
Committed Lender, the aggregate principal amount of the Advances funded by such
Committed Lender would exceed such Committed Lender’s Commitment. Subject to the
terms of this Agreement, during the Revolving Period, the Borrower may borrow,
reborrow, repay and prepay (subject to the provisions of Section 2.4) one or
more Advances.

Section 2.2 Funding of Advances. (a) Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Administrative Agent, the Paying Agent and
each Agent of the proposed Advance at or prior to 2:00 p.m., New York City time,
at least (i) in the case of Advances of more than 20% of the then-current
Facility Amount, sixty-one (61) days or (ii) in the case of Advances of up to
20% of the then-current Facility Amount, two (2) Business Days prior to the
proposed Advance Date; provided that the foregoing shall not apply to the
initial Advance on the Closing Date; and provided further, that there shall be a
maximum of two Advances requested per week. Such notice (herein called the
“Advance Request”) shall be in the form of Exhibit C and shall include the
proposed Advance Date (specifically identifying whether such Advance will be on
two (2) Business Days’ notice or sixty-one (61) days’ notice and, if on two
(2) Business Days’ notice, a calculation showing that after giving effect to
such Advance not more than 20% of the Advances outstanding shall be Advances
requested by the Borrower on less than sixty-one (61)

 

43



--------------------------------------------------------------------------------

days’ notice) and amount of such proposed Advance and a Schedule of Contracts
setting forth the information required therein with respect to the Contracts to
be acquired by the Borrower on the Advance Date. The amount of any Advance shall
at least be equal to $250,000. Any Advance Request given by the Borrower
pursuant to this Section 2.2, shall be irrevocable and binding on the Borrower.
Neither the Administrative Agent nor the Paying Agent shall have any obligation
to lend funds hereunder. Subject to the satisfaction of the conditions precedent
set forth in Section 6.2, each Lender shall make its pro rata share of such
Advance available to its Agent not later than 1:00 p.m. (New York City time) on
such Advance Date, by wire transfer of same day funds in Dollars. Upon receipt
of such funds, each Agent shall remit such funds by wire transfer of same day
funds to the Funding Account by 2:00 p.m. (New York City time) on such Advance
Date to the extent it has received such funds from the Lenders in its Lender
Group no later than 1:00 p.m. (New York City time) on such Advance Date. The
Paying Agent shall wire all funds received in the Funding Account as of 3:00
p.m. (New York City time) on the applicable Advance Date as follows: first, to
pay any fees and expenses due to the Lenders or the Agents on the applicable
Advance Date; and second, all amounts of the Advance in excess of the amounts
distributed pursuant to first above shall be made available to the Borrower by
deposit to such account as may be designated by the Borrower in the Advance
Request. The Borrower expressly acknowledges and agrees that any election by any
Lender on one or more occasions to fund any Advance on any day prior to the full
passage of such sixty-one (61) day notice period set forth herein shall not
constitute or be deemed to be an amendment, waiver or other modification of the
requirement for sixty-one (61) days’ notice prior to any Lender funding any
Advance hereunder.

(b) Committed Lender’s Commitment. At no time will any Uncommitted Lender have
any obligation to fund an Advance. At all times on and after the Conduit Advance
Termination Date, all Advances shall be made by the Agent for, and on behalf of
the applicable Committed Lenders. At any time when any Uncommitted Lender has
failed to or has rejected a request to fund an Advance, its Agent shall so
notify the Related Committed Lender and such Related Committed Lender shall fund
such Advance to the Paying Agent. Notwithstanding anything contained in this
Section 2.2(b) or elsewhere in this Agreement to the contrary, no Committed
Lender shall be obligated to provide its Agent or the Borrower with funds in
connection with an Advance in an amount that would result in the portion of the
Advances then funded by it exceeding its Commitment then in effect (minus the
unrecovered principal amount of such Committed Lender’s investments in the
Advances pursuant to the Structured Lender Liquidity Arrangement to which it is
a party). The obligation of the Committed Lender in each Lender Group to remit
any Advance shall be several from that of the other Lenders, and the failure of
any Committed Lender to so make such amount available to its Agent shall not
relieve any other Committed Lender of its obligation hereunder.

Section 2.3 Notes. The Advances by each Lender Group shall be further evidenced
by a Note, executed by the Borrower, with appropriate insertions, payable to the
order of the Agent for such Lender Group. The Borrower hereby irrevocably
authorizes each Agent to make (or cause to be made) appropriate notations on the
grid attached to the Notes (or on any continuation of such grid, or at the
option of such Agent, in its records), which notations, if made, shall evidence,
inter alia, the date of the outstanding principal of the Advances evidenced
thereby and each payment of principal thereon. Such notations shall be
rebuttably presumptive evidence of the subject matter thereof absent manifest
error; provided, however, that the failure to make any such notations shall not
limit or otherwise affect any of the Obligations or any payment thereon.

 

44



--------------------------------------------------------------------------------

Section 2.4 Repayment and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Advance upon any acceleration pursuant to
Section 14.2 and on the Maturity Date. Prior thereto, the Borrower:

(a) may, from time to time on any Business Day (but not more than two times per
calendar week), make a prepayment, in whole or in part, of the outstanding
principal amount of any Advance; provided, however, that

(i) all such voluntary prepayments shall require at least one Business Day prior
written notice to the Paying Agent; and

(ii) all such voluntary partial prepayments shall be in a minimum amount of
$250,000; and

(iii) each prepayment shall be applied on the Business Day received by the
Paying Agent if received by 2:00 p.m., New York City time, on such day by the
Paying Agent as Amounts Available pursuant to Section 8.5(vii) as if (x) the
date of such prepayment were a Distribution Date and (y) such prepayment
occurred during the Collection Period to which such Distribution Date relates;
provided, that the Collateral Manager shall direct the Paying Agent as to the
pro rata distribution to the Agent for each Lender Group.

(b) shall, if the outstanding principal amount of Advances exceeds the Borrowing
Base, make a prepayment of the Advances in an amount equal to such excess or
acquire additional Eligible Contracts, or cause additional Eligible Contracts to
be contributed by TPVG, in each case in an amount equal to such excess, within
five Business Days of the date such excess first exists.

Each such prepayment shall be subject to the payment of any amounts required by
Section 5.2 resulting from a prepayment or payment.

Section 2.5 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) any payment of principal, interest, fees or other amounts received by the
Paying Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise), shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Event of Default
or Unmatured Event of Default exists (except to the extent caused by such
Defaulting Lender, as determined by the Administrative Agent in its sole
discretion)), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund

 

45



--------------------------------------------------------------------------------

future Advances under this Agreement; fourth, to the payment of any amounts
owing to the other Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default or Unmatured Event of Default exists
(except to the extent caused by such Defaulting Lender, as determined by the
Administrative Agent in its sole discretion), to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.5 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

(ii) for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to (x) receive any fees hereunder for
any period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) or (y) exercise any voting or other discretion with respect
to such Lender’s Commitments hereunder.

(b) If the Administrative Agent and the Borrower determine in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be held on a pro rata basis by the Lenders, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.6 Replacement of Lenders. If any Lender is (x) a Defaulting Lender
hereunder or (y) if any Lender (other than the Administrative Agent or any
Affiliate thereof) (i) does not consent to any amendment or modification
(including in the form of a consent or waiver) which is approved by the
Borrower, the Administrative Agent and the Required Lenders or (ii) does not
consent to a request to extend the Scheduled Revolving Period Termination Date,
then (with respect to both (x) and (y) above)being replaced pursuant to
Section 18.15, the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to (1) within
three (3) Business Days of Borrower’s request, assign

 

46



--------------------------------------------------------------------------------

and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Article XVI), all of its
interests, rights and obligations under this Agreement and the Transaction
Documents to an assignee that shall assume such obligations (which assignee may
be anotheran existing Lender, if asuch existing Lender accepts such assignment,
and if suchthe Lender being replaced shall refuse or fail to execute and deliver
any such documentation required for assignment prior to the effective date of
such replacement, the Administrative Agent may, but shall not be required to,
execute and deliver such assignment in the name and on behalf of the Lender
being replaced and, irrespective of whether the Administrative Agent executes
and delivers such assignment documentation, the Lender being replaced shall be
deemed to have executed and delivered such assignment documentation) or
(2) terminate all of its interests, rights and obligations under this Agreement
and the Transaction Documents and reduce the aggregate Commitments outstanding;
provided that:

(a) (A) if such Lender’s Commitments have been assigned pursuant to clause
(1) above, such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) or (B) if such Lender’s Commitments have been
terminated pursuant to clause (2) above, such Lender shall have received payment
of all such amounts payable to it hereunder from the Borrower; provided, that
any non-pro rata payments to a Lender hereunder must be consented to by the
Administrative Agent; and

(b) such assignment, delegation or termination does not conflict with Applicable
Law.

Section  2.7 Extension of Revolving Period.

Section 2.8 The Borrower may, at any time prior to the date that is thirty
(30) days prior to the last day of the Revolving Period, request an extension of
the Revolving Period by providing written notice of such request to each Agent
and to the Administrative Agent (an “Extension Request”). Any Lender Group
agreeing to extend the Revolving Period with respect to its Commitment (each, an
“Extending Lender Group”) shall, through its Agent, provide written notice of
its agreement to extend the Revolving Period to the Administrative Agent and the
Borrower. No Lender Group shall have any obligation to agree to extend the
Revolving Period with respect to its Commitment; and in the event any Agent, on
behalf of its Lender Group, shall not provide written notice of its agreement to
extend the Revolving Period within thirty (30) days following its receipt of the
Extension Request, such Lender Group shall be deemed to have rejected such
Extension Request (each, a “Non-Extending Lender Group”). The Borrower may
withdraw any Extension Request in its sole discretion prior to the effectiveness
of such extension, including without limitation in connection with any rejection
or deemed rejection by any Agent (on behalf of its Lender Group) of any
Extension Request.

(a) In the event there shall be one or more Non-Extending Lender Groups, the
Borrower may, in accordance with Section 2.6, (i) by notice to the
Administrative Agent and the Agent for each Extending Lender Group, invite each
Extending Lender Group to increase their Commitment by purchasing a pro rata
amount of the Non-Extending Lender Group’s Commitment, (ii) invite one or more
financial institutions to purchase the Commitments of the Non-Extending Lender
Group(s) and become a “Lender” under this Agreement or (iii) have the
Non-Extending Lender Group’s Commitment terminated.

 

47



--------------------------------------------------------------------------------

Section 2.7 (b) The Revolving Period with respect to Commitments of the
Extending Lender Group and each New Lender, as applicable, will be extended
pursuant to an amendment to this Agreement among the Borrower, the
Administrative Agent and each member of the Extending Lender Group and each New
Lender, if any, without the consent of any other Person, and the Required
Lenders hereby expressly authorize the execution and delivery of any such
amendment.

ARTICLE III

YIELD, FEES, ETC.

Section 3.1 Yield. The Borrower hereby promises to pay on the dates specified in
Section 3.2 Yield on the unpaid principal amount of each Advance (or each
portion thereof) for the period commencing on the applicable Advance Date until
such Advance is paid in full. No provision of this Agreement or the Notes shall
require the payment or permit the collection of Yield in excess of the maximum
permitted by Applicable Law.

Section 3.2 Yield Payment Dates. Yield accrued on each Advance (including any
previously accrued and unpaid Yield) shall be payable, without duplication:

(a) on the Maturity Date;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Advance; and

(c) on each Distribution Date.

Section 3.3 Yield Calculation. Each Note shall bear interest on each day during
each Accrual Period at a rate per annum equal to the Interest Rate for such
Accrual Period.

Section 3.4 Computation of Yield. All Yield shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such Yield is payable over a year
comprised of 360 days. Each Agent (on behalf of its respective Lender Group) and
the Administrative Agent (for itself) shall determine the applicable Yield, all
Fees, any amounts due and payable pursuant to Sections 4.3 and 5.1 and any other
amounts hereunder to be paid by the Borrower to the Lenders, each Agent or the
Administrative Agent (as applicable) on each Distribution Date for the related
Accrual Period and shall advise the Collateral Manager thereof in writing no
later than the fifth (5th) day immediately prior to such Distribution Date.

 

48



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; TAXES

Section 4.1 Making of Payments to and by the Agents. All payments to be made to
the Lenders pursuant to Section 8.5 hereof, shall be made by the Paying Agent in
accordance with Section 8.5 to the Agent for each Lender Group and pro rata
among the Lender Groups on the basis of the respective amounts owing to such
Lender Groups. Each Agent shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by such Agent as provided herein.
Payments in reduction of the principal amount of the Advances shall be allocated
and applied to Lenders pro rata based on their respective portions of such
Advances, or in any such case in such other proportions as each affected Lender
may agree upon in writing from time to time with such Agent and the Borrower.
Payments of Yield shall be allocated and applied to Lenders pro rata based upon
the respective amounts of interest due and payable to them, determined as
provided above in Section 3.3.

Section 4.2 Due Date Extension. If any payment of principal or Yield with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
Yield shall accrue and be payable for the period of such extension at the rate
applicable to such Advance.

Section 4.3 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
behalf of the Borrower or TPVG under or in respect of this Agreement or any
other Transaction Documents to which the Borrower is a party shall be made free
and clear of, and without deduction or withholding for or on account of, any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”), unless required by law. If the Borrower or
TPVG shall be required under any applicable requirement of law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Agreement or any of the other Transaction Documents to an Affected Person
(including for purposes of Section 5.1 and this Section 4.3, any assignee,
successor, or participant of an Affected Person), (i) Borrower or TPVG (as
applicable) shall make all such deductions and withholdings in respect of Taxes,
(ii) Borrower or TPVG (as applicable) shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any requirement of law, and (iii) the
sum payable by Borrower or TPVG (as applicable) shall be increased as may be
necessary so that after Borrower or TPVG (as applicable) has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 4.3) the Affected Person receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made in respect of Non-Excluded Taxes. For purposes of this
Agreement the term “Non-Excluded Taxes” are Taxes other than (y) Taxes that are
imposed on an Affected Person’s overall net income (and franchise taxes imposed
in lieu thereof) by the jurisdiction under the laws of which the Affected Person
is organized or, in the case of an Affected Person that is a Lender, of its
applicable lending office, or any political subdivision thereof, unless such
Taxes are imposed as a result of the Affected Person having executed, delivered
or performed its obligations or received payments under, or enforced, this
Agreement or any of the other Transaction Documents (in which case such Taxes
will be treated as Non-Excluded Taxes) and (z) Taxes imposed by FATCA.

 

49



--------------------------------------------------------------------------------

(b) In addition, the Borrower and TPVG hereby agree to pay any present or future
stamp, recording, documentary, excise, filing, intangible, property or
value-added taxes, or similar taxes, charges or levies that arise from any
payment made under or in respect of this Agreement or any other Transaction
Document or from the execution, delivery, enforcement or registration of, any
performance, receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Transaction Document (collectively,
“Other Taxes”) and any liabilities (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto.

(c) The Borrower and TPVG hereby agree to indemnify each Affected Person
(including its direct or indirect beneficial owners) for, and to hold them
harmless against, the full amount of Non-Excluded Taxes and Other Taxes imposed
on or paid by the Affected Person (or any direct or indirect beneficial owners
thereof) (as applicable) and any liabilities (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. Amounts
payable by the Borrower under the indemnity set forth in this Section 4.3(c)
shall be paid on the Settlement Date occurring after the date of delivery to the
Borrower of written demand therefor by the Administrative Agent (which demand
shall be accompanied by a statement setting forth in reasonable detail (1) the
calculations of the amount being claimed, (2) the basis therefor and (3) the
event by reason of which it has become so entitled); provided, that such demand
is delivered on or prior to the fifth Business Day prior to such Settlement Date
and otherwise on the Settlement Date following such Settlement Date; provided,
further, that no Person shall be indemnified pursuant to this Section 4.3(c) to
the extent the reason for such indemnification relates to, or arises from, the
failure by such Person to comply with the provisions of Section 4.3(e) or
Section 4.3(f). If any Lender receives a refund in respect of any amounts paid
by the Borrower pursuant to this Section 4.3, which refund in the reasonable
judgment of such Lender is allocable to such payment, it shall promptly notify
the Borrower of such refund and shall promptly pay the amount of such refund to
the Borrower, together with all interest received by such Lender on such amount;
provided, however, that the Borrower, upon the request of such Lender, agrees to
repay the amount paid over to the Borrower by such Lender in the event such
Lender is required to repay or is not entitled to such refund.

(d) If the Borrower or TPVG shall make a payment directly to the applicable
taxing authority rather than to the Affected Person, then, within thirty
(30) days after the date of any payment of Taxes by the Borrower or TPVG (or any
Person making such payment on behalf of such Persons), the Borrower shall
furnish to the Affected Person for its own account a certified copy of the
original official receipt evidencing payment thereof.

(e) For purposes of this Section 4.3(e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Code, as
amended (or any successor sections). Each Affected Person (including for
avoidance of doubt any assignee, successor or participant) that either (i) is
not organized under the laws of the United States, any State thereof, or the
District of Columbia or (ii) whose name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “insurance company,” or “assurance company” (a
“Non-Exempt Person”) shall deliver or cause to be delivered to Borrower, the
Paying Agent and the Administrative Agent the following properly completed and
duly executed documents:

 

50



--------------------------------------------------------------------------------

(i) in the case of a Non-Exempt Person that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Service Form W-8BEN with Part II
completed in which such Affected Person claims the benefits of a tax treaty with
the United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (y) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

(ii) in the case of a Non-Exempt Person that is an individual, (x) for
non-United States persons, a complete and executed U.S. Internal Revenue Service
Form W-8BEN (or any successor forms thereto) and a certificate substantially in
the form of Exhibit I (a “Section 4.3 Certificate”) or (y) for United States
persons, a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto); or

(iii) in the case of a Non-Exempt Person that is organized under the laws of the
United States, any State thereof, or the District of Columbia and that is not a
disregarded entity owned by a person that is not a United States person, a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

(iv) in the case of a Non-Exempt Person that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 4.3 Certificate; or

(v) in the case of a Non-Exempt Person that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 4.3 Certificate, and (y) in the case of a non-withholding foreign
partnership or trust, without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be provided by each such beneficial owner
pursuant to this Section 4.3(e) if such beneficial owner were an Affected
Person; or

(vi) in the case of a Non-Exempt Person that is disregarded for U.S. federal
income tax purposes, the document that would be required by clause (i), (ii),
(iii), (iv), (v), (vii) and/or this clause (vi) of this Section 4.3(e) with
respect to its beneficial owner if such beneficial owner were an Affected
Person; or

 

51



--------------------------------------------------------------------------------

(vii) in the case of a Non-Exempt Person that (A) is not a United States person
and (B) is acting in the capacity of an “intermediary” (as defined in U.S.
Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (ii) a Section 4.3 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) of Section 4.3(e) with respect to each such person if
each such person were an Affected Person.

If an Affected Person provides a form pursuant to Section 4.3(e)(i)(x) and the
form provided by the Affected Person at the time such Affected Person first
becomes a party to this Agreement or, with respect to a grant of a
participation, the effective date thereof, indicates a United States interest
withholding tax rate under the tax treaty in excess of zero, withholding tax at
such rate shall be treated as Taxes other than “Non-Excluded Taxes” (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until such
Affected Person provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
Excluded Taxes solely for the periods governed by such form. If, however, on the
date a person becomes an assignee, successor or participant to this Agreement,
an Affected Person transferor was entitled to indemnification or additional
amounts under this Section 4.3, then the Affected Person assignee, successor or
participant shall be entitled to indemnification or additional amounts to the
extent that the Affected Person transferor was entitled to such indemnification
or additional amounts for Non-Excluded Taxes, and the Affected Person assignee,
successor or participant shall be entitled to additional indemnification or
additional amounts for any other or additional Non-Excluded Taxes.

(f) If a payment made to an Affected Person under this Agreement or any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Affected Person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Code, as applicable), such Affected Person shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Affected Person has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) For any period with respect to which an Affected Person has failed to
provide the Borrower or the Administrative Agent with the appropriate form,
certificate or other document described in Section 4.3(e) or (f) (other than if
such failure is due to a change in any requirement of law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided), such
Affected Person shall not be entitled to indemnification or additional amounts
under Section 4.3(a) or (c) with respect to Non-Excluded Taxes imposed by the
United States by reason of such failure; provided, that should an Affected
Person become subject to Non-Excluded Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Borrower shall take
such steps as such Affected Person shall reasonably request, to assist such
Affected Person in recovering such Non-Excluded Taxes.

 

52



--------------------------------------------------------------------------------

(h) Without prejudice to the survival of any other agreement of the Borrower or
TPVG hereunder, the agreements and obligations of the Borrower and TPVG
contained in this Section 4.3 shall survive the termination of this Agreement
and the other Transaction Documents. Nothing contained in Section 5.1 or this
Section 4.3 shall require an Affected Person to complete, execute or make
available any of its Tax returns or any other information that it deems to be
confidential or proprietary, or whose completion, execution or submission would,
in such Affected Person’s judgment, materially prejudice such Affected Person’s
legal or commercial position.

ARTICLE V

INCREASED COSTS, ETC.

Section 5.1 Increased Costs. If due to the introduction of or any change in or
in the interpretation of any law or regulation occurring or issued after the
date hereof, the Administrative Agent, any Agent, any Lender or other Investor,
any Support Party, or any of their respective Affiliates (each an “Affected
Person”) determines that compliance with any law or regulation or any guideline
or request from any central bank or other Official Body (whether or not having
the force of law) (i) affects or would affect the amount of capital required or
expected to be maintained by such Affected Person and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of its obligations or commitments hereunder or with respect hereto or
to the funding thereof or (ii) subjects any Affected Person to any Tax of any
kind whatsoever with respect to this Agreement or any Transaction Document, or
changes the basis of taxation of payments to such Affected Person in respect
thereof (except for Non-Excluded Taxes covered by Section 4.3) and the result of
the foregoing is to increase the cost to such Affected Person of making Advances
or to reduce any amount receivable hereunder, then, upon demand by such Affected
Person (which demand shall be accompanied by a statement setting forth in
reasonable detail (1) the calculations of the amount being claimed, (2) the
basis therefor and (3) the event by reason of which it has become so entitled),
the Borrower agrees to pay to such Affected Person or the Administrative Agent,
for the account of such Affected Person (as a third-party beneficiary), on the
Distribution Date following the date on which the Affected Person provides
notice of such event to the Borrower and the Collateral Manager (provided that
such notice is delivered on or prior to the fifth Business Day prior to such
Distribution Date and otherwise on the Distribution Date following such
Distribution Date), subject to and in accordance with the priorities set forth
in Section 8.5, additional amounts sufficient to compensate such Affected Person
in the light of such circumstances, to the extent that such Affected Person
reasonably determines such increase in capital to be allocable to the existence
of any of such obligations, commitments or fundings; provided that if such
demand is delivered after the later of (x) 180 days after such additional
amounts requested hereunder arose and (y) 30 days after the applicable Affected
Person had knowledge of such additional amount, the Borrower shall have no
obligation to pay such additional amounts. Such written statement shall, in the
absence of manifest error, be rebuttably presumptive evidence of the subject
matter thereof. Any Affected Person claiming any

 

53



--------------------------------------------------------------------------------

additional amounts payable pursuant to this Section 5.1 agrees to use reasonable
efforts (consistent with legal and regulatory restrictions) to designate a
different office or branch of such Affected Person as its lending office or take
such other actions if the making of such a designation or taking of such other
actions would avoid the need for, or reduce the amount of, any such additional
amounts and would not, in the reasonable judgment of such Affected Person, be
otherwise disadvantageous to such Affected Person.

Section 5.2 Funding Losses. The Borrower hereby agrees that upon demand by any
Affected Person (which demand shall be accompanied by a statement setting forth
in reasonable detail (1) the calculations of the amount being claimed, (2) the
basis therefor and (3) the event by reason of which it has become so entitled)
it will indemnify such Affected Person on an after-tax basis against any loss or
expense which such Affected Person may sustain or incur, as reasonably
determined by such Affected Person, as a result of any voluntary prepayment of
any Advance for which two Business Days’ prior written notice was not delivered
in accordance with Section 2.4(a)(i) or any mandatory prepayment of any Advance,
on the Distribution Date following the date on which the Affected Person
provides notice of such event to the Borrower and the Collateral Manager
(provided that such notice is delivered on or prior to the third Business Day
prior to such Distribution Date and otherwise on the Distribution Date following
such Distribution Date); provided that if such demand is delivered after the
later of (x) 180 days after such loss or expense requested hereunder was
incurred and (y) 30 days after the applicable Affected Person had knowledge of
such loss or expense, the Borrower shall have no obligation to indemnify such
Affected Person against such loss or expense. Such written statement shall, in
the absence of manifest error, be rebuttably presumptive evidence of the subject
matter thereof. The amount to be paid by the Borrower to any Affected Person in
order to so indemnify such Affected Person for any loss occasioned by any of the
events described in this paragraph, and as liquidated damages therefor, shall be
equal to the excess of (i) the amount of Yield which otherwise would have
accrued on the principal amount so paid or prepaid during the period (the
“Indemnity Period”) commencing with the date of such payment or prepayment and
ending on the next Distribution Date (provided that such payment or prepayment
is made on or prior to the third Business Day prior to such Distribution Date
and otherwise on the Distribution Date following such Distribution Date), over
(ii) the amount of income, if any, received by the applicable Affected Person
during the Indemnity Period from the investment by such Affected Person of the
principal amount so paid or prepaid.

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

Section 6.1 Effectiveness. This Agreement shall become effective on the first
day (the “Effective Date”) on which the Administrative Agent, on behalf of the
Lenders, shall have received the following, each in form and substance
satisfactory to the Administrative Agent:

(a) Agreement. This Agreement executed by each party thereto;

(b) Notes. For each Lender Group, a Note duly completed and executed by the
Borrower and payable to the Agent for such Lender Group;

 

54



--------------------------------------------------------------------------------

(c) Accounts. Evidence that the Collection Account and the Security Deposit
Collection Account have been established;

(d) Transaction Documents. Executed counterparts of each of the other
Transaction Documents and the Custodian Fee Letter, duly executed by each of the
parties thereto;

(e) Resolutions. A copy of the resolutions of the Board of Managers (or similar
items) of the Borrower and the Board of Directors of TPVG approving the
Transaction Documents to be delivered by it hereunder and the transactions
contemplated hereby, certified by its Secretary or Assistant Secretary;

(f) Charters. The Certificate of Formation of each of the Borrower and TPVG
certified by the Secretary of State of its jurisdiction of organization; and a
certified copy of the Borrower’s limited liability company agreement and TPVG’s
articles of incorporation;

(g) Good Standing Certificates. Good Standing Certificates for each of the
Borrower and TPVG issued by the applicable Official Body of its jurisdiction of
organization;

(h) Incumbency. A certificate of the Secretary or Assistant Secretary of each of
the Borrower and TPVG certifying the names and true signatures of the officers
authorized on its behalf to sign this Agreement and the other Transaction
Documents to be delivered by it;

(i) Filings. Copies of proper financing statements, as may be necessary or, in
the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Administrative Agent on behalf of the Secured Parties in all Borrower
Collateral in which an interest may be pledged hereunder;

(j) Searches. Certified copies of Requests for Information or Copies
(Form UCC-11) (or a similar search report certified by a party acceptable to the
Administrative Agent), dated a date reasonably near to the Effective Date,
listing all effective financing statements which name the Borrower or TPVG
(under their respective present names and any previous names) as debtor and
which are filed in the jurisdictions in which filings were made pursuant to
Section 6.1(i), together with copies of such financing statements;

(k) Opinions. Legal opinions of Troutman Sanders, LLP, special counsel for the
Borrower and TPVG and of Nixon Peabody, LLP, counsel for the Custodian, each in
form and substance satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request;

(l) No Event of Default, etc. A certificate of the Borrower that each of the
Transaction Documents is in full force and effect and (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing or will result from
the issuance of the Notes and the borrowing hereunder and (ii) the
representations and warranties of the Borrower and TPVG contained herein and in
the other Transaction Documents are true and correct as of the Effective Date;

 

55



--------------------------------------------------------------------------------

(m) Termination of Existing Liens. Executed UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Contract Payments or the related Contracts previously granted by the
Borrower or TPVG and the executed pay-off letters reasonably requested by the
Agents;

(n) Payment of Fees. The Administrative Agent shall have received evidence that
all Fees due to the Lenders on the Effective Date have been paid in full;

(o) No Material Adverse Change. No material adverse change with respect to the
financial condition, collateral, operations, industry, business or prospects of
TPVG or the Borrower, or any of its subsidiaries, shall have occurred and no
litigation shall have commenced which, if successful, could have a material
adverse effect upon any of the foregoing; and

(p) Other. Such other approvals, documents, opinions, certificates and reports
as the Administrative Agent may reasonably request.

Section 6.2 Advances. The making of each Advance is subject to the condition
that the Effective Date shall have occurred and to the following further
conditions precedent that:

(a) No Event of Default, etc. Each of the Transaction Documents shall be in full
force and effect and (i) no Event of Default or Unmatured Event of Default has
occurred and is continuing or will result from the making of such Advance,
(ii) the representations and warranties of the Borrower and TPVG contained
herein and in the other Transaction Documents are true and correct as of the
related Advance Date, with the same effect as though made on the date of (and
after giving effect to) such Advance, (iii) after giving effect to such Advance,
the aggregate outstanding principal balance of the Advances hereunder will not
exceed the Borrowing Base on such day, and (iv) no successor Collateral Manager
shall have been appointed;

(b) Advance Request, etc. The Paying Agent shall have received the Advance
Request for such Advance in accordance with Section 2.2, together with all items
required to be delivered in connection therewith;

(c) Revolving Period. The Revolving Period shall not have ended;

(d) Custodial Receipt. The Administrative Agent shall have received a duly
completed and executed Certification from the Custodian;

(e) Borrowing Base Confirmation. The Administrative Agent and the Paying Agent
shall have received an Officer’s Certificate (which may be included as part of
the Advance Request and includes a Borrowing Base Certificate in the form of
Exhibit L) computed as of the date of such requested Advance and after giving
effect thereto and to the purchase by the Borrower of the Contracts to be
purchased by it under the Sale Agreement on such date, certifying that (i) the
aggregate principal amount of all Advances shall not exceed the Borrowing Base,
calculated as of the Advance Date as if the Contracts purchased by the Borrower
on such Advance Date were owned by the Borrower and (ii) the Borrower has Funded
Equity at that time in an amount at least equal to $25,000,000;

 

56



--------------------------------------------------------------------------------

(f) Hedging Agreements. The Administrative Agent shall have received evidence,
in form and substance satisfactory to the Required Lenders, that the Borrower
has entered into Hedging Agreements to the extent required by, and satisfying
the requirements of, Section 10.6;

(g) IPO. The Collateral Manager shall complete the initial public offering of
its common equity to third-party investors in an amount at least equal to
$100,000,000;

(h) Asset Quality Tests. The Borrower shall be in compliance with each of the
Asset Quality Tests;

(i) Asset Coverage Ratio. TPVG’s Asset Coverage Ratio shall not be less than 2:1
(i.e., 50% advance rate); provided that if there is any subsequent change to the
asset coverage requirements for any business development company under the 1940
Act, TPVG’s Asset Coverage Ratio shall not be less than the greater of (x) 3:2
(i.e., 66.67% advance rate) and (y) the amount so required under the 1940 Act
after such change;

(j) Borrower’s Certification. The Borrower shall have delivered to the
Administrative Agent and the Paying Agent an Officer’s Certificate (which may be
included as part of the Advance Request) dated the date of such requested
Advance certifying that the conditions described in subsections 6.2(a)
through 6.2(i) have been satisfied;

(k) Rating Letters. Solely with respect to the initial advance to be made by
each Conduit Lender, the Administrative Agent shall have received a letter from
each applicable Rating Agency confirming its rating of such Conduit Lender; and

(l) Other. The Administrative Agent shall have received such other approvals,
documents, opinions, certificates and reports as they may request, which request
is reasonable as to content and timing.

ARTICLE VII

ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

Section 7.1 Retention and Termination of the Collateral Manager. (a) The
management, administering and collection of the Transferred Contracts shall be
conducted by the Person designated as Collateral Manager from time to time in
accordance with this Section 7.1(a). Subject to early termination due to the
occurrence of a Collateral Manager Default or as otherwise provided below in
this Section 7.1, TPVG is hereby designated, and hereby agrees to serve, as
Collateral Manager until the termination of this Agreement. Any designation of a
successor Collateral Manager under this Agreement shall become effective upon
such successor Collateral Manager’s agreement to perform the duties and
obligations of the Collateral Manager pursuant to the terms hereof and TPVG
shall continue to perform the obligations of the Collateral Manager hereunder
until such successor Collateral Manager shall have assumed the responsibilities
and obligations of the Collateral Manager. The Collateral Manager may, with the
prior consent of the Administrative Agent, subcontract with any other Person for
the management, administering or collecting the Transferred Contracts; provided
that

 

57



--------------------------------------------------------------------------------

the Collateral Manager shall remain liable for the performance of the duties and
obligations of the Collateral Manager pursuant to the terms hereof. The
Administrative Agent consents to the Collateral Manager subcontracting with
Vastardis Capital Services Holdings LP to provide such services with respect to
the Transferred Contracts.

(b) At least 30 days (or such shorter period of time as may be reasonable under
the circumstances, as determined by the Backup Collateral Manager in its sole
discretion) prior to the delivery of a notice of termination of the Collateral
Manager, the Administrative Agent shall notify the Backup Collateral Manager in
writing to perform a data mapping (at the cost of the Borrower) with respect to
the management systems utilized by the Collateral Manager. Upon the termination
or resignation of the Collateral Manager, the Backup Collateral Manager shall,
upon the receipt of notice of such resignation or termination, within 30 days
commence collateral management activities in place of TPVG and shall, subject to
the provisions of Section 11.1, for the purposes of this Agreement, become
Collateral Manager. Until such time as the Administrative Agent notifies TPVG
that the Backup Collateral Manager has commenced collateral management
activities in the place of TPVG, TPVG shall continue to perform the obligations
of the Collateral Manager hereunder. Upon the Backup Collateral Manager’s
assumption of the obligations of Collateral Manager pursuant to this Agreement,
the Collateral Manager shall deliver to the Backup Collateral Manager all
documents and instruments and monies held by it under this Agreement, and the
Collateral Manager and the Administrative Agent shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Backup Collateral Manager all
such rights, powers, duties, and obligations. Notwithstanding anything contained
herein to the contrary, the resignation or termination of the Collateral Manager
shall not become effective until the Backup Collateral Manager or an entity
reasonably acceptable to the Administrative Agent shall have assumed the
responsibilities and obligations of the Collateral Manager.

(c) Neither the Collateral Manager nor the Backup Collateral Manager shall
resign from the obligations and duties imposed on it by this Agreement as
Collateral Manager or Backup Collateral Manager, as the case may be, except upon
a determination that by reason of a change in legal requirements, the
performance of its duties hereunder would cause it to be in violation of such
legal requirements in a manner which would have a material adverse effect on the
Collateral Manager or Backup Collateral Manager, as the case may be, and the
Administrative Agent does not elect to waive the obligations of the Collateral
Manager or the Backup Collateral Manager, respectively, to perform the duties
which render it legally unable to act or to delegate those duties to another
Person (which determination shall be evidenced by an Opinion of Counsel to such
effect), then the Collateral Manager or Backup Collateral Manager, as the case
may be, may give notice of such determination to the Administrative Agent and,
no less than ninety (90) days following delivery of such notice, cease to
operate as Collateral Manager or Backup Collateral Manager, respectively. No
such action of the Collateral Manager or Backup Collateral Manager, as the case
may be, shall become effective until a successor entity reasonably acceptable to
the Administrative Agent shall have assumed the responsibilities and obligations
of such Person in accordance with this Agreement. The parties hereto agree that
such cessation of operation by the Collateral Manager or the Backup Collateral
Manager, as the case may be, shall be a breach of covenant under this Agreement.
Notwithstanding anything contained herein regarding the prohibition against the
Collateral Manager or Backup Collateral

 

58



--------------------------------------------------------------------------------

Manager’s resignation, as the case may be, the sole remedy for such action shall
be that the Administrative Agent shall have the right to appoint a successor
Collateral Manager or Backup Collateral Manager, respectively. Neither the
Collateral Manager nor the Backup Collateral Manager shall have liability to any
party for any such resignation. The parties hereto agree to treat any such
Backup Collateral Manager resignation as confidential information hereunder in
accordance with Section 18.14.

(d) Any Person (i) into which the Collateral Manager or Backup Collateral
Manager may be merged or consolidated in accordance with the terms of this
Agreement, (ii) resulting from any merger or consolidation to which the
Collateral Manager or Backup Collateral Manager, as applicable, shall be a
party, (iii) acquiring by conveyance, transfer or lease substantially all of the
assets of the Collateral Manager or Backup Collateral Manager, as applicable, or
(iv) succeeding to the business of the Collateral Manager or Backup Collateral
Manager, as applicable, in any of the foregoing cases, shall execute an
agreement of assumption to perform every obligation of the Collateral Manager or
Backup Collateral Manager, as applicable, under this Agreement and, whether or
not such assumption agreement is executed, shall be the successor to the
Collateral Manager or Backup Collateral Manager, as applicable, under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement, anything in this Agreement to the
contrary notwithstanding.

(e) In the event the Backup Collateral Manager assumes the obligations of the
Collateral Manager pursuant to this Section 7.1, the Backup Collateral Manager
shall also thereupon so assume all of the rights and obligations of the outgoing
Collateral Manager under the Lockbox Agreements. In such event, the Backup
Collateral Manager shall be deemed to have assumed all of the Collateral
Manager’s interest therein and to have replaced the Collateral Manager as a
party to each Lockbox Agreement to the same extent as if such Lockbox Agreement
had been assigned to the Backup Collateral Manager, except that the Collateral
Manager shall not thereby be relieved of any liability or obligations to the
Lockbox Bank under such Lockbox Agreement. The Collateral Manager shall, upon
request of the Administrative Agent, but at the expense of the Collateral
Manager, deliver to the Backup Collateral Manager all documents and records
relating to the Lockbox Agreements and an accounting of amounts collected and
held by the Lockbox Banks and the Collection Account Bank and otherwise use its
best efforts to effect the orderly and efficient transfer of the Lockbox
Agreements to the Backup Collateral Manager.

(f) If the Backup Collateral Manager assumes the role of successor Collateral
Manager, it shall be reimbursed by the Borrower for any out-of-pocket costs and
expenses incurred in connection with the liquidation of any Transferred
Contracts which have been approved in writing by the Administrative Agent.

(g) If the Backup Collateral Manager assumes the role of successor Collateral
Manager, the Backup Collateral Manager shall, by the fifteenth (15th) Business
Day following the later of (i) the day of such assumption of duties and (ii) the
day on which TPVG provides the Backup Collateral Manager with a list of all
licenses TPVG then has (and TPVG shall promptly provide the Backup Collateral
Manager a list of all licenses TPVG then has), determine which licenses,
approvals and consents were necessary or required to be obtained by TPVG in

 

59



--------------------------------------------------------------------------------

connection with the performance of its obligations as Collateral Manager and as
soon as reasonably practicable thereafter obtain all licenses, approvals and
consents necessary or required to be obtained in connection with the performance
by the Backup Collateral Manager of its obligations as successor Collateral
Manager hereunder, except where the failure to so obtain such licenses,
approvals or consents is not reasonably likely to have a material adverse effect
on the Backup Collateral Manager’s ability to perform its obligations as
successor Collateral Manager hereunder.

Section 7.2 Duties of the Collateral Manager. The Collateral Manager shall
manage, administer and make collections on the Transferred Contracts and perform
the other actions required by the Collateral Manager under the terms and
provisions of this Agreement.

(a) The Collateral Manager shall take or cause to be taken all such actions as
may be reasonably necessary or advisable to attempt to collect the Contract
Payments from time to time, (i) all in accordance with (1) Applicable Laws and
(2) the applicable Transferred Contract, (ii) with reasonable care and diligence
using that degree of skill and attention that a similarly-situated prudent
person engaging in such activities would exercise, (iii) without limitation to
its obligations under the preceding clauses (i) and (ii) and with no less care
than the Collateral Manager exercises with respect to all comparable Contracts
that it manages for itself and others and (iv) in accordance in all material
respects with the Credit and Collection Policy. Each of the Borrower, the
Secured Parties and the Administrative Agent hereby appoints the Collateral
Manager, from time to time designated pursuant to Section 7.1, as agent for
itself and in its name to enforce and administer their respective rights and
interests in the Contract Payments and the related Transferred Contracts.

(b) The Collateral Manager shall administer the Collections in respect of the
Contract Payments in accordance with the procedures described herein. The
Collateral Manager may, on any date, instruct the Administrative Agent to
convert funds on deposit in the Collection Account into Euros, GBPs or Dollars,
in each case using the Applicable Conversion Rate if, after giving effect to
such exchange, the Borrower is in compliance with the Borrowing Base. The
Collateral Manager shall transfer, or cause to be transferred, all Collections
on deposit in each Lockbox Account (which constitute collected funds pursuant to
the terms of the Lockbox Agreement) to the Collection Account by the close of
business on the third Business Day following the date such Collections are
received in such Lockbox Account and the Collateral Manager shall promptly
deposit all Collections received directly by it into the Collection Account. The
Collateral Manager shall transfer, or cause to be transferred, all security
deposits with respect to the Transferred Contracts on deposit in each Lockbox
Account (which constitute collected funds pursuant to the terms of the Lockbox
Agreement) to the Security Deposit Collection Account by the close of business
on the third Business Day following the date such security deposits are received
in such Lockbox Account and the Collateral Manager shall promptly deposit all
such security deposits received directly by it into the Security Deposit
Collection Account. The Collateral Manager shall make such deposits or payments
by electronic funds transfer through the Automated Clearing House system, or by
wire transfer

 

60



--------------------------------------------------------------------------------

(c) Except as otherwise permitted in this Agreement, the Collateral Manager
shall not forgive, discharge, compromise, waive or cancel the terms of any
Contract Payment or amend, modify or waive any term or condition of any Contract
related thereto, except with the written consent of the Administrative Agent.
Except as in accordance with this Agreement or the Credit and Collection Policy,
the Collateral Manager shall not extend, amend or otherwise modify the terms of
any Contract Payment or amend or modify any term or condition of any Contract
related thereto, except with the written consent of the Administrative Agent.

(d) The Collateral Manager shall hold in trust for the Borrower and the Secured
Parties in accordance with their respective interests all Records that evidence
or relate to the Contract Payments not previously delivered to the Custodian and
shall, as soon as practicable upon demand of the Administrative Agent, make
available, or, upon the occurrence and during the continuation of a Collateral
Manager Default, deliver to the Administrative Agent all Records in its
possession which evidence or relate to the Contract Payments.

(e) The Collateral Manager shall, as soon as practicable following receipt
thereof, turn over to TPVG any cash collections or other cash proceeds received
with respect to each Contract which does not constitute a Transferred Contract.

(f) Anything herein to the contrary notwithstanding, TPVG shall perform its
obligations under the Transferred Contracts to the same extent as if the
Transferred Contracts had not been sold by it.

(f)(g) The Collateral Manager shall if requested by the Administrative Agent or
any Lender: (i) promptly (and in any event within forty-five (45) days after the
end of each fiscal quarter and eighty (80) days after the end of each fiscal
year, as applicable) provide to the Administrative Agent the unaudited
consolidated financial statements of the Borrower and TPVG as filed with the
Securities and Exchange Commission for the fiscal year most recently ended, and
the unaudited consolidated financial statements of the Borrower and TPVG as
filed with the Securities and Exchange Commission for the fiscal quarter most
recently ended and (ii) promptly (and in any event with ten (10) days after the
end of such fiscal quarter) provide to the Administrative Agent and each Lender
the then-current Credit-Watch List for the fiscal quarter most recently ended.
It is understood that Collateral Manager shall have satisfied the requirements
of this clause (g) with respect to the quarterly and annual financial statements
of TPVG upon submission by TPVG of its Form 10-Q or Form 10-K, as applicable,
through the Securities and Exchange Commission’s Electronic Data Gathering,
Analysis and Retrieval system.

Section 7.3 Representations and Warranties of the Collateral Manager. The
Collateral Manager represents, warrants and covenants as of the Effective Date
and as of the date of each Advance as to itself:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and has the power, authority and legal right to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party;

 

61



--------------------------------------------------------------------------------

(b) Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a material
adverse effect on its ability to perform its obligations under its Transaction
Documents and its ability to enforce the Transferred Contracts and the other
Borrower Collateral;

(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and the Transaction Documents to which it is a party (in any
capacity) and to perform its obligations hereunder and thereunder; and the
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party (in any capacity) have been duly authorized by
the Collateral Manager by all necessary corporate action;

(d) Binding Obligations. This Agreement and the Transaction Documents to which
it is a party (in any capacity) have been executed and delivered by the
Collateral Manager and, assuming due authorization, execution and delivery by
each other party hereto and thereto, constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing;

(e) No Violation. The execution, delivery and performance of this Agreement and
the Transaction Documents to which it is a party (in any capacity), the
consummation of the transactions contemplated thereby and the fulfillment of the
terms thereof do not (A) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time) a
default under, its organizational documents, or any material indenture,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or its properties are bound, (B) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such material indenture, agreement, mortgage, deed of trust or other
instrument (except as may be created pursuant to this Agreement or any other
Transaction Document), or (C) violate in any material respect any law, order,
rule or regulation applicable to it of any Official Body having jurisdiction
over it or any of its properties;

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best of the Collateral Manager’s knowledge, threatened against it, before
any Official Body having jurisdiction over it or its properties (A) asserting
the invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by the Transaction Documents, (C) seeking any determination or
ruling that would reasonably be expected to have a material adverse effect on
the performance by it of its obligations under, or the validity or
enforceability of, any of the Transaction Documents or (D) that would reasonably
be expected to have a material adverse effect on any Contract or other Borrower
Collateral or (E) seeking any determination or ruling that would reasonably be
expected to materially and adversely affect the federal income tax or other
federal, state or local tax attributes of the Notes or seeking to impose any
excise, franchise, transfer or similar tax upon the Notes or the sale and
assignment of the Transferred Contracts hereunder;

 

62



--------------------------------------------------------------------------------

(g) No Consents. No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Official Body having jurisdiction
over it or any of its properties is required to be made in connection with the
execution, delivery or performance of this Agreement and the Transaction
Documents to which it is a party (in any capacity) or the consummation of the
transactions contemplated thereby, in each case other than (A) consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof and (B) where the lack of such consents, licenses,
approvals, authorizations, orders, registrations, declarations or filings would
not have a material adverse effect on its ability to perform its obligations
under its Transaction Documents and its ability to enforce the Transferred
Contracts and the other Borrower Collateral;

(h) Taxes; ERISA. It has filed on a timely basis all tax returns (including
foreign, federal, state, local and otherwise) required to be filed and has paid
all taxes due and payable by it and any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Official Body (other than any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Collateral Manager). It is not liable for taxes payable by any
other Person. No tax lien or similar Adverse Claim has been filed, and no claim
is being asserted, with respect to any such tax, assessment or other
governmental charge. Any taxes, fees and other governmental charges payable by
the Collateral Manager in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due at or
prior to the Effective Date. Each benefit plan, if any, of the Collateral
Manager that is a “defined benefit plan” as defined in Section 3(35) of ERISA is
in compliance in all material respects with ERISA and there is no Lien of the
Pension Benefit Guaranty Corporation on any of the Borrower Collateral;

(i) Investment Company Status. As of the completion of its initial public
offering of its common equity, it will have elected to be regulated as a
business development company under the 1940 Act;

(j) Information True and Correct. All information heretofore or hereafter
furnished by or on behalf of the Collateral Manager in writing to the Borrower,
any Lender, any Agent, the Paying Agent or the Administrative Agent in
connection with this Agreement or any transaction contemplated hereby is and
will be true and complete in all material respects and does not omit to state a
material fact necessary to make the statements contained therein not misleading;

(k) Credit and Collection Policy. Attached as Exhibit K is a true and correct
copy of the Credit and Collection Policy as in effect on the date hereof. All of
the Contract Payments and Contracts managed by the Collateral Manager are being
managed in accordance with the Credit and Collection Policy in all material
respects;

 

63



--------------------------------------------------------------------------------

(l) Financial Statements. The Collateral Manager has delivered to each Lender
complete and correct copies of (A) the unaudited consolidated financial
statements of the Collateral Manager for the fiscal year most recently ended,
and (B) the unaudited consolidated financial statements of the Collateral
Manager for the fiscal quarter most recently ended, in each case when required
to be delivered under Section 7.4(n). Such financial statements (including the
related notes) fairly present the financial condition of the Collateral Manager
as of the respective dates thereof and the results of operations for the periods
covered thereby, each in accordance with GAAP. There has been no material
adverse change in the business, operations, financial condition, properties or
assets of the Collateral Manager since July 1, 2013;Anti-Corruption Laws and
Sanctions. The Collateral Manager and its subsidiaries and, to its knowledge,
their respective directors, officers, managers and agents, are in compliance in
all material respects with Anti-Corruption Laws and applicable Sanctions. None
of (a) the Collateral Manager or its subsidiaries, or, to its knowledge, their
respective directors, officers or managers or (b) to its knowledge, any of their
agents that will act in any capacity in connection with or benefit from the
credit facilities established hereby, is a Sanctioned Person;

(m) Eligibility of Contract Payments. All Contract Payments included as Eligible
Contract Payments in the calculation of the Borrowing Base in the most recently
delivered Compliance Certificate are Eligible Contract Payments; and

(n) Other Documents. The representations and warranties made by it (in any
capacity) in each of the other Transaction Documents to which it is a party are
true and correct in all material respects as of the date(s) made or deemed made
(or, if such representation speaks to an earlier date, as of such earlier
date).; and

(o) Selection Procedures. In selecting the Eligible Contract Payments hereunder,
no selection procedures were employed which are intended to be adverse to the
interests of the Lender Group.

Section 7.4 Covenants of the Collateral Manager. Until the date after the end of
the Revolving Period on which the Advances shall have been repaid in full, all
Yield shall have been paid, and no other amount shall be owing to the Secured
Parties under this Agreement:

(a) Compliance with Agreements and Applicable Laws. The Collateral Manager shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all federal, state and local laws and regulations
applicable to it and its business and properties, including the Contracts and
Contract Payments and all Proceeds thereof, including those relating to truth in
lending, retail installment sales, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, and privacy, except to
the extent that the failure to so comply would not reasonably be expected to
have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects. Without
limiting the foregoing, (x) to the extent applicable, the Collateral Manager is
in compliance in all material respects with Subject Laws and (y) the Collateral
Manager has adopted internal controls and procedures reasonably designed to
ensure compliance in all material respects with the applicable provisions of the
Anti-Corruption Laws and applicable Sanctions.

 

64



--------------------------------------------------------------------------------

(b) Maintenance of Existence and Conduct of Business. The Collateral Manager
shall: (i) do or cause to be done all things necessary to (A) preserve and keep
in full force and effect its existence as a corporation and its rights and
franchises in the jurisdiction of its formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects; (ii) continue
to conduct its business substantially as now conducted or as otherwise permitted
hereunder and under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations except where the failure to maintain, preserve and protect such
licenses, permits, charters and registrations would not reasonably be expected
to have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects.

(c) Books and Records. The Collateral Manager shall (or shall cause its agent
to) keep proper books of record and account in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Collateral Manager in accordance with GAAP; maintain and implement
administrative and operating procedures (including the ability to recreate
records evidencing the Contracts and the Principal Balances thereof in the event
of the destruction of the originals thereof); and keep and maintain all
documents, books, records and other information necessary or reasonably
advisable for the collection of all Contracts.

(d) Payment, Performance and Discharge of Obligations. The Collateral Manager
shall pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a material adverse effect on its business,
assets, property, business condition (financial or other), funding arrangements
or prospects.

(e) ERISA. The Collateral Manager shall give the Administrative Agent and each
Lender prompt written notice of any event that could result in the imposition of
a Lien under Section 412 of the Code or Section 303(K) or 4068 of ERISA. The
Collateral Manager shall not, and shall not cause or permit any of its
Affiliates to, cause or permit to occur an event that could result in the
imposition of a Lien under Section 412 of the IRC or Section 303(K) or 4068 of
ERISA.

(f) Compliance with Contracts and Credit and Collection Policy. The Collateral
Manager shall, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under any Transferred Contracts (except, in the case of a successor Collateral
Manager (whether the Backup Collateral Manager or otherwise), such material
provisions, covenants and other provisions shall only include those provisions
relating to the collection and management of the Contract Payments to the extent
such obligations are set forth in a document included in the related Contract
File) and shall comply with the Credit and Collection Policy in all material
respects with respect to all such Contracts and the Contract Payments relating
thereto. The Collateral Manager shall maintain such insurance as is customary
and desirable for Persons engaged in its business and as required by Applicable
Law.

 

65



--------------------------------------------------------------------------------

(g) Facility Documents. The Collateral Manager shall comply with the terms of
and employ the procedures outlined in this Agreement, and all of the other
Transaction Documents to which it is a party and take all such action to such
end consistent with the provisions of Section 7.2(a) as may be from time to time
reasonably requested by the Administrative Agent.

(h) Maintain Records of Transferred Contracts. The Collateral Manager shall (or
shall cause its agent to), at its own cost and expense, maintain satisfactory
and complete records of the Borrower Collateral, including a record of all
payments received and all credits granted with respect to the Borrower
Collateral and all other dealings with the Borrower Collateral. The Collateral
Manager shall maintain (or shall cause its agent to maintain) its computer
systems so that, from and after the time of sale under the Sale Agreement of the
Contracts to the Borrower, the Collateral Manager’s (or such agent’s) master
computer records (including any back-up archives) that refer to a Transferred
Contract shall indicate the interest of the Borrower and the Administrative
Agent in such Transferred Contract and that such Transferred Contract is owned
by the Borrower and has been pledged to the Administrative Agent for the benefit
of the Secured Parties pursuant to this Agreement.

(i) Liens. The Collateral Manager shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights under any of the
Transaction Documents, whether with respect to the Contract Payments, the
Contracts, the Lockbox Accounts or any other Borrower Collateral other than
Permitted Liens.

(j) [Reserved].

(k) Commingling. The Collateral Manager shall not deposit or permit the deposit
of any funds (other than Excluded Amounts) that do not constitute Collections of
Contract Payments or other proceeds of any Transferred Contracts into a Lockbox
Account.

(l) Taxes. The Collateral Manager will file on timely basis all material tax
returns (including foreign, federal, state, local and otherwise) required to be
filed and will pay all material taxes due and payable by it or any assessments
made against it or any of its property and all other material taxes, fees or
other charges imposed on it or any of its property by any Official Body (other
than any amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the Collateral Manager).

(m) Servicing Obligations. The Collateral Manager will not (i) amend, waive or
otherwise modify the Credit and Collection Policy without the prior written
consent of the Required Lenders, (ii) agree to any amendment, waiver or other
modification of the Transaction Document to which it is a party without the
prior written consent of the Required Lenders, (iii) interpose any claims,
offsets or defenses it may have as against the Borrower as a defense to its
performance of its obligations in favor of any Affected Party hereunder or under
any other Transaction Documents or (iv) change its fiscal year to be other than
January 1 through December 31.

 

66



--------------------------------------------------------------------------------

(n) Notices, Financial Reporting. The Collateral Manager (except in the case of
successor Collateral Manager (whether the Backup Collateral Manager or
otherwise)) shall furnish, or cause to be furnished, to the Administrative
Agent, the Backup Collateral Manager and each Lender:

(i) as soon as available and in any event on or before May 31 of each year, a
copy of the audited consolidated financial statements for the prior year for the
Collateral Manager and its consolidated Subsidiaries, TriplePoint Capital LLC
and the Investment Adviser, including the prior comparable period (if any) from
the preceding fiscal year and certified by Independent Accountants (the report
of which shall be unqualified), together with consolidating financial statements
for the Collateral Manager certified by an Executive Officer of the Collateral
Manager with appropriate knowledge stating that the information set forth
therein fairly presents the financial condition of the Collateral Manager and
its consolidated Subsidiaries as of and for such fiscal year, with all such
financial statements being prepared in accordance with GAAP applied consistently
throughout the period involved (except for changes in the application of GAAP
approved by such accountants in accordance with GAAP and disclosed
therein);[reserved];

(ii) as soon as available and in any event (1) within 45 days after the end of
each fiscal quarter of each fiscal year (other than the last fiscal quarter of
each fiscal year), an unaudited consolidated and consolidating balance sheet of
the Collateral Manager and its consolidated Subsidiaries as of the end of such
fiscal quarter and including the prior comparable period (if any), and the
unaudited consolidated and consolidating statements of income, and of cash flow,
of the Collateral Manager and its consolidated Subsidiaries for such fiscal
quarter and for the period commencing at the end of the previous fiscal year and
ending with the end of such fiscal quarter, (2) within 45 days after the end of
each fiscal quarter of each fiscal year (other than the last fiscal quarter of
each fiscal year), an unaudited consolidated and consolidating balance sheet of
TriplePoint Capital LLC and the Investment Adviser as of the end of such fiscal
quarter and including the prior comparable period (if any), and (3) within 75
days after the end of each fiscal quarter of each fiscal year (other than the
last fiscal quarter of each fiscal year), the unaudited consolidated and
consolidating statements of income, and of cash flow, of TriplePoint Capital LLC
and the Investment Adviser, for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, in each case certified by an Executive Officer of the
Collateral Manager identifying such documents as being the documents described
in this paragraph (ii) and stating that the information set forth therein fairly
presents the financial condition of the Collateral Manager and its consolidated
Subsidiaries as of and for the periods then ended, subject to year-end
adjustments and confirming that the Collateral Manager is in compliance with all
financial covenants in the Transaction Documents (or, if the Collateral Manager
is not in compliance, specifying the nature and status thereof); and[reserved];
and

(iii) promptly, from time to time, such other information, documents, records or
reports respecting the Transferred Contracts or the Related Security, the other
Borrower Collateral or the condition or operations, financial or otherwise, of
the Collateral Manager as the Administrative Agent may, from time to time,
reasonably request.

 

67



--------------------------------------------------------------------------------

(o) Security Deposits. The Collateral Manager shall not allow any Obligor to
utilize its security deposit to offset any remaining Contract Payments, except
as contemplated by Section 7.13(b).

Section 7.5 Collateral Manager Fee; Payment of Certain Expenses by Collateral
Manager; Backup Collateral Manager Fees and Expenses. On each Distribution Date,
the Collateral Manager shall be entitled to receive out of the Collection
Account the Collateral Manager Fee for the related Collection Period pursuant to
Section 8.5. The initial Collateral Manager shall be required to pay all
expenses incurred by it in connection with its activities under this Agreement
and the Sale Agreement. On each Distribution Date, the Backup Collateral Manager
shall be entitled to receive out of the Collection Account the Backup Collateral
Manager Fees and Expenses for the related Collection Period pursuant to
Section 8.5.

Section 7.6 Compliance Certificate. No later than 4:00 p.m., New York, New York
time, on each Collateral Manager Report Date, the Collateral Manager shall
deliver to the Administrative Agent and the Backup Collateral Manager a
Compliance Certificate executed by a Responsible Officer of the Collateral
Manager, including information on delinquencies and extensions of Transferred
Contracts.

Section 7.7 Annual Statement as to Compliance; Notice of Collateral Manager
Default. (a) The Collateral Manager shall deliver to the Administrative Agent,
each Lender and the Backup Collateral Manager on or before April 30 of each
year, beginning on April 30, 2015, an officer’s certificate signed by any
Executive Officer of the Collateral Manager, dated as of the preceding
December 31, stating that (i) a review of the activities of the Collateral
Manager during the preceding 12-month period (or such other period as shall have
elapsed from the Effective Date to the date of the first such certificate) and
of its performance under this Agreement has been made under such officer’s
supervision, and (ii) to such officer’s knowledge, based on such review, the
Collateral Manager has fulfilled all its obligations under this Agreement
throughout such period, or, if there has been a default in the fulfillment of
any such obligation, specifying each such default known to such officer and the
nature and status thereof.

(b) The Collateral Manager shall deliver to the Administrative Agent, each
Lender and the Backup Collateral Manager, promptly after having obtained
knowledge thereof, but in no event later than three Business Days thereafter,
written notice in an Officers’ Certificate of any Collateral Manager Default,
Unmatured Collateral Manager Default, Termination Event, Unmatured Event of
Default or Event of Default.

Section 7.8 Audit of Transferred Contracts. The initial Collateral Manager
shall, at the Collateral Manager’s expense, conduct and complete an audit of the
Transferred Contracts in compliance with the audit standards set forth on
Exhibit B (as such Exhibit may be modified from time to time by the
Administrative Agent in its sole discretion) hereto with any audit firm
reasonably acceptable to the Administrative Agent and the Lenders, (i) on or
before August, 2014 and (ii) thereafter, on or before July 15 of each year,
beginning on July 15, 2015, with respect to the twelve months ended the
immediately preceding calendar month’s end.

 

68



--------------------------------------------------------------------------------

Section 7.9 Access to Certain Documentation and Information Regarding Contracts.
(a) Each of the Borrower and the Collateral Manager shall permit representatives
of the Administrative Agent and the Backup Collateral Manager at any time and
from time to time as the Administrative Agent or the Backup Collateral Manager
shall reasonably request but only (i) upon two Business Days’ prior written
notice (so long as no Unmatured Event of Default, Event of Default, Unmatured
Collateral Manager Default or Collateral Manager Default has occurred and is
continuing) and (ii) during normal business hours: (a) to inspect and make
copies of and abstracts from its records relating to the Transferred Contracts,
and (b) to visit its properties in connection with the collection, processing or
management of the Transferred Contracts for the purpose of examining such
records, and to discuss matters relating to the Transferred Contracts or such
Person’s performance under this Agreement and the other Transaction Documents
with any officer or employee or auditor (if any) of such Person having knowledge
of such matters. In connection with any inspection, the Administrative Agent (or
its designee) or the Backup Collateral Manager may, with the Borrower’s consent
(so long as no Unmatured Event of Default, Event of Default, Unmatured
Collateral Manager Default or Collateral Manager Default has occurred and is
continuing), institute procedures to permit it to confirm the Obligor balances
in respect of any Transferred Contracts. Each of the Borrower and the Collateral
Manager agrees to render to the Administrative Agent and the Backup Collateral
Manager such clerical and other assistance as may be reasonably requested with
regard to the foregoing, provided such assistance shall not interfere in any
material respect with the Collateral Manager’s business and operations. Prior to
the occurrence of an Unmatured Event of Default, an Event of Default, an
Unmatured Collateral Manager Default or a Collateral Manager Default, the
Collateral Manager shall bear the expense of up to two such inspections in any
12-month period, subject to a maximum of $75,000 per annum of such expenses in
the aggregate (including any expenses paid by TPVG pursuant to Section 5.1(e) of
the Sale Agreement), and any additional inspections or expenses in excess of
$75,000 per annum shall be for the account of the Lenders. During the existence
of an Unmatured Event of Default, an Event of Default, an Unmatured Collateral
Manager Default or a Collateral Manager Default, the Collateral Manager shall be
required to bear the expense of all such inspections. Nothing in this
Section 7.9 shall derogate from the obligation of the Borrower and the
Collateral Manager to observe any Applicable Law prohibiting disclosure of
information regarding the Obligors, and the failure of the Collateral Manager to
provide access as a result of such obligation shall not constitute a breach of
this Section 7.9.

(b) The Collateral Manager agrees to cooperate and use its best efforts in
effecting the transition of the responsibilities and rights of managing the
Transferred Contracts, including the transfer to the Backup Collateral Manager
as successor Collateral Manager for the administration by it of all cash amounts
that shall at the time be held by the Collateral Manager for deposit, or have
been deposited by the Collateral Manager, or thereafter received with respect to
the Transferred Contracts and the delivery to the Backup Collateral Manager as
successor Collateral Manager in an orderly and timely fashion of all files and
records with respect to the Transferred Contracts containing all information
necessary to enable the Backup Collateral Manager as successor Collateral
Manager to manage the Transferred Contracts. In addition, the Borrower and the
Collateral Manager, as applicable, shall provide to the Administrative Agent and
the Backup Collateral Manager access to the Transferred Contracts and all other
documents regarding the Transferred Contracts included as part of the Borrower
Collateral and the Related Security in such cases where the Administrative Agent
and the Backup Collateral Manager are required in connection with the
enforcement of the rights or interests of the Lenders, or by Applicable Law, to
review such documentation, such access being afforded without charge but

 

69



--------------------------------------------------------------------------------

only (i) upon two Business Days’ prior written notice (so long as no Unmatured
Event of Default, Event of Default or Collateral Manager Default has occurred
and is continuing and (ii) during normal business hours. From and after the
Effective Date and periodically thereafter at the reasonable discretion of the
Administrative Agent, the Administrative Agent may review the Borrower’s and the
Collateral Manager’s collection and administration of the Transferred Contracts
in order to assess compliance by the Collateral Manager with the Collateral
Manager’s written policies and procedures, as well as this Agreement and may
conduct an audit of the Transferred Contracts and Records in conjunction with
such review, subject to the limits set forth in Section 7.9(a).

Section 7.10 Certain Duties and Representations of Backup Collateral Manager.
(a) On or before each Collateral Manager Report Date, the Collateral Manager
shall deliver to the Backup Collateral Manager and, upon prior request, the
Administrative Agent, a computer tape or a diskette or any other electronic
transmission in a format reasonably acceptable to the Backup Collateral Manager
(and, if applicable, the Administrative Agent) containing the LeasePlus, Geneva
or any similar system lease/loan portfolio information with respect to the
Transferred Contracts as of the last day of the preceding Collection Period
necessary for preparation of the Compliance Certificate relating to such
Collateral Manager Report Date and all calculations required by Section 7.10(b).
Such tape or diskette shall further include such information as may be needed in
order for the Backup Collateral Manager to fulfill its duties as successor
Collateral Manager, in the Backup Collateral Manager’s reasonable judgment. The
Backup Collateral Manager shall notify the Administrative Agent in writing
within one (1) Business Day if such information is not delivered to the Backup
Collateral Manager on any Collateral Manager Report Date.

(b) Prior to each such Distribution Date, the Backup Collateral Manager shall
use such tape or diskette (or other means of electronic transmission reasonably
acceptable to the Backup Collateral Manager and, if applicable, the
Administrative Agent) and review the related Compliance Certificate against such
electronic transmission in order to perform the following:

(i) confirm that the Compliance Certificate is complete on its face;

(ii) recalculate the Borrowing Base as of such Collateral Manager Report Date;

(iii) calculate the rolling three month average Delinquency Ratio, the
Delinquency Ratio for such Collection Period, the rolling three month
Charged-Off Ratio and the rolling three month average Interest Spread Measure;

(iv) review the Aggregate Outstanding Principal Balance of the Transferred
Contracts and all amounts collected on or in respect of the Contracts; contract
payment rate on each Transferred Contract; remaining term to maturity of each
Transferred Contract; and

(v) verify the mathematical accuracy of any calculations on the face of the
Compliance Certificate.

 

70



--------------------------------------------------------------------------------

(c) In the event of any discrepancy between the information set forth in
clause (b) above as calculated by the Collateral Manager from that determined or
calculated by the Backup Collateral Manager, the Backup Collateral Manager shall
promptly report such discrepancy to the Collateral Manager and the
Administrative Agent. In the event of a discrepancy as described in the
preceding sentence, the Collateral Manager and the Backup Collateral Manager
shall attempt to reconcile such discrepancies prior to the related Distribution
Date, but in the absence of a reconciliation, distributions on the related
Distribution Date shall be made by the Administrative Agent consistent with the
information provided by the Collateral Manager, and the Collateral Manager and
the Backup Collateral Manager shall use commercially reasonable efforts to
reconcile such discrepancies prior to the next Collateral Manager Report Date.
If the Backup Collateral Manager and the Collateral Manager are unable to
reconcile discrepancies with respect to such Compliance Certificate by the next
Collateral Manager Report Date, the Collateral Manager shall deliver to the
Administrative Agent an Officer’s Certificate, prior to the next Collateral
Manager Report Date, describing the nature and amount of such discrepancies and
the actions the Collateral Manager proposes to take with respect thereto. If the
Collateral Manager fails to reconcile such discrepancies within fifteen days
following the date of the Officer’s Certificate, the Collateral Manager shall
cause the Independent Accountants, at the Collateral Manager’s expense, to
examine the Compliance Certificate and attempt to reconcile the discrepancies at
the earliest possible date. The effect, if any, of such reconciliation shall be
reflected in the Compliance Certificate for such next succeeding Collateral
Manager Report Date.

(d) Other than the duties specifically set forth in this Agreement, the Backup
Collateral Manager shall have no obligations hereunder, including to supervise,
verify, monitor or administer the performance of the Collateral Manager. The
Backup Collateral Manager shall have no liability for any actions taken or
omitted by the Collateral Manager, except for the express duties of the Backup
Collateral Manager set forth herein.

Section 7.11 Consequences of a Collateral Manager Default. If a Collateral
Manager Default shall occur and be continuing, the Administrative Agent, at the
direction of the Required Lenders, by written notice given to the Collateral
Manager, shall terminate all of the rights and obligations of the Collateral
Manager and appoint a successor pursuant to the terms thereof. In addition, upon
the occurrence of a Collateral Manager Default, the Collateral Manager shall, if
so requested by the Administrative Agent, acting at the direction of the
Required Lenders, deliver to the Backup Collateral Manager its Records within
two days after demand therefor and a computer tape or diskette (or any other
means of electronic transmission reasonably acceptable to the Backup Collateral
Manager) containing as of the close of business on the date of demand all of the
data maintained by the Collateral Manager in computer format in connection with
managing the Transferred Contracts.

Section 7.12 Appointment of Backup Collateral Manager as Successor Collateral
Manager. On and after the termination of the Collateral Manager pursuant to
Section 7.11, the Backup Collateral Manager (or any other successor Collateral
Manager appointed by the Administrative Agent at the direction of the Required
Lenders) shall be the successor in all respects to the Collateral Manager in its
capacity as Collateral Manager under this Agreement and the transactions set
forth or provided for in this Agreement and, subject to the provisions of
Section 11.1, shall be subject to all the rights, responsibilities,
restrictions, duties, liabilities and termination provisions relating thereto
placed on the Collateral Manager (excluding any references to the initial
Collateral Manager) by the terms and provisions of this Agreement.

 

71



--------------------------------------------------------------------------------

Section 7.13 Lockbox Accounts. (a) The Collateral Manager shall establish and
maintain pursuant to Lockbox Agreements with one or more Lockbox Banks, one or
more Lockbox Accounts, in the name of the Borrower. All Lockbox Accounts are
listed on Schedule 7.13. Each of the Collateral Manager and the Borrower hereby
grants to the Administrative Agent, for the benefit of itself and the Secured
Parties, a security interest in all of its right, title and interest to the
Lockbox Accounts.

(b) The Collateral Manager shall direct, or cause to be directed, all Obligors
to make payments on the Contracts, including any security deposits made by an
Obligor to secure the indebtedness of such Obligor under a Contract, directly to
a Lockbox Account (which may be made through the Funds Transfer system) and,
within three (3) Business Days after receipt into a Lockbox Account, all
available balances in such Lockbox Account shall be remitted to the Collection
Account or the Security Deposit Collection Account, as the case may be. At such
time, the Collateral Manager shall also direct each of the other parties to the
Transaction Documents, to the extent that any amounts may be payable thereunder
to the Borrower, to make all deposits of such amounts directly into the Lockbox
Account (which may be made through the Funds Transfer system). If
notwithstanding the foregoing the Collateral Manager at any time thereafter
receives any Collections with respect to any Contract Payment or any other
proceeds of any Contracts, the Collateral Manager shall direct or cause to be
directed, the related Obligor to make such payments to the Lockbox Account
(which may be made through the Funds Transfer system) and shall promptly, and in
any event no later than the first Business Day after receipt thereof, deposit or
cause to be deposited all such amounts into the Collection Account or the
Security Deposit Collection Account, as the case may be.

(c) To the extent amounts in the Security Deposit Collection Account may be
applied as a payment on a Contract pursuant to the terms of such Contract, the
Collateral Manager shall transfer such amounts from the Security Deposit
Collection Account to the Collection Account to be applied as a Collection
thereof in accordance with Section 8.5. Upon payment in full by an Obligor of
all amounts owing under a Contract, the Collateral Manager shall withdraw the
remaining amount (if any) of any security deposit related to such Contract
previously deposited into the Security Deposit Collection Account and return
such amount to such Obligor pursuant to the terms of the related Contract.

Section 7.14 Payments in Respect of Ineligible Contracts. In the event of a
breach of Sections 9.13 and 9.19 or of a material breach of any other
representation or warranty set forth in Article IX with respect to a Transferred
Contract (or the Related Security and other related collateral constituting part
of the Borrower Collateral related to such Transferred Contract) (each such
Transferred Contract, an “Ineligible Contract”), no later than 30 days after the
earlier of (x) knowledge of such breach on the part of TPVG or the Collateral
Manager and (y) receipt by TPVG or the Collateral Manager of written notice
thereof given by any Secured Party or the Administrative Agent on its behalf,
the Borrower shall repay Advances outstanding in an amount equal to the
aggregate Repurchase Amount of such Ineligible Contract(s) to which such breach
relates on the terms and conditions set forth below; provided that no such
repayment shall be required to be made with respect to any Ineligible Contract
(and such Transferred Contract shall

 

72



--------------------------------------------------------------------------------

cease to be an Ineligible Contract) if, on or before the expiration of such
30 day period, the representations and warranties in Article IX with respect to
such Ineligible Contract shall be made true and correct in all material respects
with respect to such Ineligible Contract as if such Ineligible Contract had
become part of the Borrower Collateral on such day or if the Advances
outstanding do not exceed the Borrowing Base. The Equityholder shall make a
contemporaneous deposit to the Collection Account of the related Repurchase
Amount, as contemplated by Section 6.1. of the Sale Agreement.

Section 7.15 Substitution of Contracts Pursuant to Technology Exchange Option.
In the event that any Obligor exercises its option pursuant to the Technology
Exchange Option, (a) the Borrower (or the initial Collateral Manager on its
behalf) shall immediately (and in any event, within two (2) days following its
receipt thereof), deposit all Collections received from such Obligor in respect
of such exchange into the Collection Account and (b) the Borrower shall replace
such Replaced Equipment with Substitute Equipment in accordance with the terms
of the related Contract.

In addition, the Borrower shall in connection with such substitution deliver to
the Custodian the related Contract File and shall pay to each Hedge
Counterparty, as applicable, all Hedge Breakage Costs, if any, incurred in
connection with the substitution of such Transferred Contract pursuant to this
Section 7.15 and the termination of any Hedge Transactions, in whole or in part,
in connection therewith. In connection with any such substitution, the
Administrative Agent, on behalf of Secured Parties, shall, automatically and
without further action (unless otherwise necessary or requested by the Borrower
or the initial Collateral Manager), be deemed to transfer to the Borrower (for
transfer to TPVG), free and clear of any Lien created by this Agreement, all of
the right, title and interest of the Administrative Agent, on behalf of the
Secured Parties, in, to and under such Replaced Equipment, but without any
representation and warranty of any kind, express or implied. The Equityholder
shall make (or cause to be made) a contemporaneous deposit to the Collection
Account of the related Hedge Breakage Costs, as contemplated by Section 6.2 of
the Sale Agreement.

Section 7.16 Repurchase. In the event the Equityholder exercises its option to
repurchase a Transferred Contract that has become a Charged-Off Contract or a
Delinquent Contract pursuant to Section 6.3 of the Sale Agreement, upon receipt
of the Repurchase Amount in the Collection Account, the Administrative Agent, on
behalf of Secured Parties, shall, automatically and without further action
(unless otherwise necessary or requested by the Borrower or the Collateral
Manager), be deemed to transfer to the Borrower (for transfer to the
Equityholder), free and clear of any Lien created by this Agreement, all of the
right, title and interest of the Administrative Agent, on behalf of the Secured
Parties, in, to and under such Transferred Contract and the Contract Payments
and Related Security related thereto, but without any representation and
warranty of any kind, express or implied.

Section 7.17 Contracts Subject to Retained Interest Provisions. With respect to
any Contract sold by TPVG to the Borrower and included in the Borrower
Collateral subject to the Retained Interest provisions of this Agreement, if
such Contract is a Contract with more than one lender or lessor, Collections in
respect of principal and interest received by the Collateral Manager will be
allocated between the portion owned by the Borrower and to the portion not owned
by the Borrower (if any) on a pro rata basis according to the outstanding
principal amount of such portion, subject to clause (h) of the definition of
“Excess Concentration Amount”.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

ACCOUNTS; PAYMENTS

Section 8.1 Borrower Accounts. (a) On or prior to the Effective Date, the
Collateral Manager shall establish the Collection Account, the Funding Account
and the Security Deposit Collection Account, each in the name of the
Administrative Agent for the benefit of the Secured Parties. The Collection
Account, the Funding Account and the Security Deposit Collection Account shall
each be an Eligible Account which is a segregated trust account initially
established with Deutsche Bank Trust Company Americas. If at any time the
Collection Account, the Funding Account or the Security Deposit Collection
Account ceases to be an Eligible Account, the Administrative Agent (with notice
to the Collateral Manager) shall transfer such account to another institution
such that such account shall meet the requirements of an Eligible Account. The
Collection Account, the Funding Account and the Security Deposit Collection
Account are listed on Schedule 8.1.

(b) On or prior to the Effective Date, the Collateral Manager shall establish
the Operating Account in the name of the Administrative Agent for the benefit of
the Secured Parties. The Operating Account is a segregated deposit account
initially established with U.S. Bank National Association.

(c) All amounts held in the Collection Account, the Lockbox Accounts, the
Funding Account and the Security Deposit Collection Account (collectively, the
“Borrower Accounts”), shall, to the extent permitted by Applicable Laws, be
invested at the written direction of the Administrative Agent, acting pursuant
to the direction of the Collateral Manager, in Permitted Investments that mature
not later than one Business Day prior to the Distribution Date for the
Collection Period to which such amounts relate. Any such written direction shall
certify that any such investment is authorized by this Section 8.1. Investments
in Permitted Investments shall be made in the name of the Administrative Agent
on behalf of the Secured Parties, and, except as specifically required below,
such investments shall not be sold or disposed of prior to their maturity. If
the Collateral Manager fails to provide such direction, such amounts shall be
invested in investments described in clause (f) of the definition of Permitted
Investments. The taxpayer identification number associated with each Borrower
Account shall be that of the Borrower and the Borrower shall report for Federal,
state and local income tax purposes, the income, if any, represented by each
Borrower Account. If any amounts are needed for disbursement from the Collection
Account and sufficient uninvested funds are not available therein to make such
disbursement, the Administrative Agent shall cause to be sold or otherwise
converted to cash a sufficient amount of the investments in such account to make
such disbursement in accordance with and upon the direction of the Collateral
Manager or, if the Collateral Manager shall fail to give such direction, the
Administrative Agent. The Collection Account Bank shall have no obligation to
invest and reinvest any cash held in the Collection Account, the Funding Account
or the Security Deposit Account or any other moneys held by the Collection
Account Bank pursuant to this Agreement in the absence of timely and specific
written investment direction pursuant to this Section 8.1(c). In no event shall
the Collection

 

74



--------------------------------------------------------------------------------

Account Bank be liable for the selection of investments or for investment losses
incurred thereon. The Collection Account Bank shall have no liability in respect
of losses incurred as a result of the liquidation of any investment prior to its
stated maturity or the failure of the Collateral Manager or the Administrative
Agent, as applicable, to provide timely written investment direction. In the
event that the Collection Account Bank receives conflicting investment direction
from the Collateral Manager and the Administrative Agent, it shall act in
accordance with the direction of the Administrative Agent.

(d) Neither the Borrower nor the Collateral Manager shall have any rights of
direction or withdrawal, with respect to amounts held in the Collection Account,
except to the extent explicitly set forth in this Agreement.

Subject to the other provisions hereof, the Administrative Agent shall have sole
Control (within the meaning of the UCC) over each Borrower Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered directly to the
Administrative Agent or its agent, together with each document of transfer, if
any, necessary to transfer title to such investment to the Administrative Agent
in a manner that complies with this Section 8.1. All interest, dividends, gains
upon sale and other income from, or earnings on, investments of funds in the
Borrower Accounts shall be deposited in the Collection Account and distributed
pursuant to Section 8.5. If the Administrative Agent is given instructions to
invest funds in any of the Borrower Accounts in investments other than
investments of the type described in clause (f) of the definition of “Permitted
Investments”, the Person giving such instructions agrees to assist the
Administrative Agent in complying with the requirements herein with respect to
such investments.

Section 8.2 Collateral Manager Reimbursements. The Collateral Manager shall be
entitled to be reimbursed from amounts on deposit in, or to be deposited in, the
Collection Account with respect to a Collection Period for amounts previously
deposited in the Collection Account but later determined by the Collateral
Manager to have resulted from mistaken deposits or postings or checks returned
for insufficient funds. The amount to be reimbursed hereunder shall be paid to
the Collateral Manager on the related Distribution Date pursuant to
Section 8.5(xiii). Upon the request of the Administrative Agent or any Lender,
the Collateral Manager shall certify any amount to be reimbursed hereunder and
shall supply such other information as may be necessary in the opinion of the
Administrative Agent to verify the accuracy of such certification. The
Administrative Agent shall not be under any obligation to make the request
described in the immediately preceding sentence.

Section 8.3 Application of Collections. With respect to each Contract, payments
by or on behalf of the Obligor shall be applied to interest and principal
thereof to reduce the balance thereof in accordance with the terms of such
Contract.

Section 8.4 Additional Deposits. On or before each Distribution Date, the
Collateral Manager or the Borrower shall deposit into the Collection Account the
aggregate Repurchase Amounts with respect to Repurchased Contracts. All such
deposits of Repurchase Amounts shall be made in immediately available funds.
Upon receipt, the Administrative Agent shall remit to the Collection Account any
amounts paid by a Hedge Counterparty under any Hedging Agreement.

 

75



--------------------------------------------------------------------------------

Section 8.5 Distributions. On each Distribution Date, the Paying Agent shall
distribute from the Collection Account, in accordance with the applicable
Compliance Certificate provided by the Collateral Manager, the Amount Available
for such Distribution Date in the following order of priority:

(i) FIRST, (a) to the Borrower or TPVG, as applicable, to the extent such
amounts represent Excluded Amounts or any Retained Interest and (b) to the
Collection Account Bank and each Lockbox Bank, any accrued and unpaid fees and
expenses for the related Collection Period, which fees and expenses shall not
exceed $5,000 for any Collection Period;

(ii) SECOND, if the Collateral Manager is not TPVG, to the extent not previously
paid to the Collateral Manager or otherwise by or on behalf of the Borrower, to
the Collateral Manager, (a) any accrued and unpaid Collateral Manager Fee for
the related Collection Period plus (b) the amounts specified in Section 8.2 (to
the extent the Collateral Manager has not reimbursed itself in respect of such
amounts pursuant to Section 8.7);

(iii) THIRD, to the extent not previously paid by the Collateral Manager or
otherwise by or on behalf of the Borrower, pro rata (a) to the Custodian, any
accrued and unpaid Custodian Fees and Expenses for the related Collection
Period, which expenses shall not exceed the amount of the Capped Fees/Expenses —
Custodian, (b) to the Backup Collateral Manager, any accrued and unpaid Backup
Collateral Manager Fees and Expenses, which expenses shall not exceed the amount
of the Capped Fees/Expenses - Backup Collateral Manager and any Transition
Costs, and (c) to the Paying Agent for any accrued and unpaid fees and expenses
for the related Collection Period, which shall not exceed the amount of the
Capped Fees/Expenses – Paying Agent;

(iv) FOURTH, from the remaining Amount Available, to the extent not previously
paid by the Collateral Manager or otherwise by or on behalf of the Borrower, pro
rata, based on the amounts owed to such Persons under this clause (iv), to the
Hedge Counterparties, any amounts owed for the current and prior Distribution
Dates to the Hedge Counterparties under Hedging Agreements (other than Hedge
Breakage Costs), together with interest accrued thereon;

(v) FIFTH, from the remaining Amount Available, to the Agent for each Lender
Group, on a pro rata basis, for the benefit of the Lenders in its Lender Group,
an amount equal to the Yield on the Advances accrued during the Accrual Period
with respect to such Distribution Date (and any Yield with respect to any prior
Accrual Period to the extent not paid on a prior Distribution Date) and to the
Paying Agent on behalf of the Lenders, all Fees due to the Lenders, the Agents
and the Administrative Agent;

(vi) SIXTH, from the remaining Amount Available, to the Agent for each Lender
Group, on a pro rata basis, for the benefit of the Lenders in its Lender Group,
the amount necessary to reduce the Advances outstanding to an amount not to
exceed the Borrowing Base;

(vii) SEVENTH, from the remaining Amount Available following the end of the
Revolving Period or after the occurrence and during the continuance of an Event
of Default, to the Agent for each Lender Group, on a pro rata basis, for the
benefit of the Lenders in its Lender Group, to repay the principal amount of
Advances until such Advances are repaid in full;

 

76



--------------------------------------------------------------------------------

(viii) EIGHTH, from the remaining Amount Available, pro rata based on amounts
owed to such Persons under this clause (viii), to the Hedge Counterparties, any
unpaid Hedge Breakage Costs, together with interest accrued thereon;

(ix) NINTH, from the remaining Amount Available, to the Agent for each Lender
Group, on a pro rata basis, for the benefit of Affected Persons, any Increased
Costs then due and owing;

(x) TENTH, from the remaining Amount Available, to the extent not previously
paid by or on behalf of the Borrower, to each Indemnified Party, any Indemnity
Amounts then due and owing to each such Indemnified Party;

(xi) ELEVENTH, from the remaining Amount Available, to the extent not previously
paid pursuant to clause (iii) above, pro rata to the Backup Collateral Manager
and the Custodian, any costs, expenses, Transition Costs and any amounts
actually due at such time under any indemnification provision of this Agreement
(that is, no amount shall be withheld for contingent indemnity obligations to
the Backup Collateral Manager and the Custodian under the Transaction
Documents);

(xii) TWELFTH, from the remaining Amount Available, to the Agent for each Lender
Group, on a pro rata basis, for the benefit of the Lenders in its Lender Group,
the amount of any prepayment of the outstanding principal amount of any Advance
made by the Borrower pursuant to Section 2.4;

(xiii) THIRTEENTH, if the Collateral Manager is TPVG, from the remaining Amount
Available, to the Collateral Manager, any accrued and unpaid Collateral Manager
Fee with respect to the related Collection Period and the amounts specified in
Section 8.2 to the extent the Collateral Manager has not reimbursed itself in
respect of such amounts pursuant to Section 8.7 or been reimbursed for such
amounts pursuant to clause (ii); and

(xiv) FOURTEENTH, from the remaining Amount Available, to the Operating Account,
or as otherwise designated in writing by the Borrower to the Administrative
Agent, the Paying Agent and the Collateral Manager.

Section 8.6 Fees. The Borrower shall pay to the Paying Agent (a) for
distribution to each Agent for the benefit of the Lenders in its related Lender
Group in accordance with the provisions set forth in Section 8.5 the Unused Fee
and certain other fees and (b) for distribution to the Administrative Agent, the
Administrative Agent Fee (collectively, the “Fees”) in the amounts and on the
dates set forth in the Lender Fee Letter or the Administrative Agent Fee Letter,
as applicable.

Section 8.7 Net Deposits. So long as no Collateral Manager Default has occurred
and is continuing, the Collateral Manager may make the remittances to be made by
it pursuant to Sections 8.3 and 8.4 net of amounts (which amounts may be netted
prior to any such remittance for a Collection Period) to be distributed to it
pursuant to Section 8.2 or 8.5(xiii); provided,

 

77



--------------------------------------------------------------------------------

however, that the Collateral Manager shall account for all of such amounts in
the related Compliance Certificate as if such amounts were deposited and
distributed separately; and provided, further, that if an error is made by the
Collateral Manager in calculating the amount to be deposited or retained by it,
with the result that an amount less than required is deposited in the Collection
Account, the Collateral Manager shall make a payment of the deficiency to the
Collection Account immediately upon becoming aware, or receiving notice from any
Lender, the Paying Agent or the Administrative Agent, of such error.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as to
itself, as of the Effective Date and each Advance Date, as follows:

Section 9.1 Organization and Good Standing. It has been duly organized and is
validly existing under the laws of the jurisdiction of its organization, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Transferred Contracts and the Related Security, and to grant
to the Administrative Agent a security interest in the Transferred Contracts and
the Related Security and the other Borrower Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

Section 9.2 Due Qualification. It is duly qualified to do business and has
obtained all necessary licenses and approvals in all jurisdictions, except where
the failure to do so would not reasonably be expected to have a material adverse
effect on (i) its ability to perform its obligations under this Agreement,
(ii) the validity or enforceability of the Contracts and the Related Security or
(iii) its ability to perform its obligations under its Transaction Documents.

Section 9.3 Power and Authority. It has the power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to perform its obligations hereunder and thereunder; has full power
and authority to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Transferred
Contracts and the other Borrower Collateral and has duly authorized such grant
by all necessary action; and the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary action.

Section 9.4 Security Interest; Binding Obligations. This Agreement and the
Transaction Documents to which it is a party have been duly executed and
delivered by the Borrower; this Agreement shall create a valid security interest
in the Borrower Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, enforceable against the Borrower and creditors of the
Borrower and any Affiliate thereof (including TPVG); upon the effectiveness of
this Agreement, such security interest shall be first priority perfected to the

 

78



--------------------------------------------------------------------------------

extent that a security interest in said Borrower Collateral may be perfected
under the applicable UCC; and this Agreement and the other Transaction Documents
to which it is a party shall constitute legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally, (ii) equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (iii) implied covenants of good faith and
fair dealing.

Section 9.5 [Reserved].

Section 9.6 No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party, and
the fulfillment of the terms of this Agreement and the other Transaction
Documents to which it is a party, shall not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, its organizational documents, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Borrower is
a party or by which it is bound or any of its properties are subject, or result
in the creation or imposition of any Lien (other than Permitted Liens) upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, or violate in any material respect
any law, order, rule or regulation applicable to the Borrower of any Official
Body having jurisdiction over the Borrower or any of its properties, or in any
way materially adversely affect the Borrower’s ability to perform its
obligations under this Agreement or the other Transaction Documents to which it
is a party.

Section 9.7 No Proceedings. There are no proceedings or investigations pending
or, to its knowledge, threatened against the Borrower, before any court or
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents,
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Transferred Contracts or other
Borrower Collateral or (E) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the federal income tax
or other federal, state or local tax attributes of the Notes or seeking to
impose any excise, franchise, transfer or similar tax upon the Notes or the sale
and assignment of the Contracts and the other Borrower Collateral hereunder.

Section 9.8 No Consents. It is not required to obtain the consent of any other
party or any approval, authorization, consent, license, approval or
authorization, or registration or declaration with, any Official Body having
jurisdiction over it or its properties in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party, in each case other than consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof.

 

79



--------------------------------------------------------------------------------

Section 9.9 Solvency. It is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the Transaction
Documents. The Borrower has no Indebtedness to any Person other than pursuant to
this Agreement, the Administrative Agreement and the other Transaction
Documents. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, it will have an adequate amount
of capital to conduct its business in the foreseeable future.

Section 9.10 Tax Treatment. For federal income tax purposes, the Borrower or the
Equityholder will be treated as the owner of the Transferred Contracts and the
Related Security, the Borrower or the Equityholder will be treated as the
borrower under this Agreement, and the Advances made under this Agreement will
be treated as the Indebtedness of the Borrower or the Equityholder. For legal
purposes the Equityholder and the Borrower will treat the purchase or absolute
assignment of the Transferred Contracts and the Related Security pursuant to the
Sale Agreement as a sale and absolute assignment of the Equityholder’s full
right, title and ownership interest in such Transferred Contracts and the
Related Security. For the avoidance of doubt, TPVG may consolidate the Borrower
and/or its properties and other assets for accounting purposes.

Section 9.11 Compliance With Laws. It has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements, decrees and
orders with respect to its business and properties and all Borrower Collateral.

Section 9.12 Taxes. It is a disregarded entity or a partnership for U.S. federal
income tax purposes. It has filed on a timely basis all material tax returns
(including foreign, federal, state, local and otherwise) required to be filed,
is not liable for taxes payable by any other Person and has paid all material
taxes due and payable by it and any assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Official Body (other than any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower). No tax lien or similar Adverse Claim has been filed, and
no claim is being asserted, with respect to any such tax, assessment or other
governmental charge. Any taxes, fees and other governmental charges payable by
the Borrower in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby including the transfer of each Transferred Contract and the Related
Security to the Borrower have been paid or shall have been paid if and when due
at or prior to the Effective Date or the Advance Date, as applicable.

Section 9.13 Certificates. Each Compliance Certificate is accurate in all
material respects as of the date thereof.

Section 9.14 No Liens, Etc. The Borrower Collateral and each part thereof is
owned by the Borrower free and clear of any Adverse Claim or restrictions on
transferability and the Borrower has the full right, power and lawful authority
to assign, transfer and pledge the same and interests therein, and upon the
making of each Advance, the Administrative Agent, for the benefit of the Secured
Parties, will have acquired a perfected, first priority and valid security
interest (except, as to priority, for any Permitted Liens) in such Borrower
Collateral, free and

 

80



--------------------------------------------------------------------------------

clear of any Adverse Claim or restrictions on transferability, to the extent (as
to perfection and priority) that a security interest in said Borrower Collateral
may be perfected under the applicable UCC. No effective financing statement or
other instrument similar in effect naming or purportedly naming the Borrower or
any of its Affiliates as debtor and covering all or any part of the Borrower
Collateral is on file in any recording office, except such as will be released
on the Effective Date or as may have been filed in favor of the Administrative
Agent as “Secured Party” pursuant hereto or as necessary or advisable to effect
the sales contemplated by the Sale Agreement.

Section 9.15 Purchase and Sale. After giving effect to the making of the
Advances and the application of the proceeds thereof on the related Advance
Date, the Contract Collateral will have been purchased by or contributed to the
Borrower on such Advance Date pursuant to the Sale Agreement and all amounts
owing to the Equityholder as consideration therefor will be paid in full.

Section 9.16 Information True and Correct. All information heretofore or
hereafter furnished by or on behalf of the Borrower in writing to any Lender,
any Agent, the Paying Agent or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby is and will be true and
complete in all material respects and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading.

Section 9.17 ERISA Compliance. It has no benefit plans subject to ERISA.

Section 9.18 Financial or Other Condition. There has been no material adverse
change in its condition (financial or otherwise), business, operations, results
of operations, or properties since its date of organization.

Section 9.19 Investment Company Status. It is not required to register as an
“investment company” under the 1940 Act.

Section 9.20 Eligible Contract Payments. All Contract Payments included as
Eligible Contract Payments in the calculation of the Borrowing Base in the most
recently delivered Compliance Certificate are Eligible Contract Payments.

Section 9.21 Use of Proceeds. Neither Borrower nor TPVG is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U (12 C.F.R. Part 221) of the Board of Governors
of the Federal Reserve System) and none of the proceeds of the Advances will be
used, directly or indirectly, for a purpose that violates Regulation T,
Regulation U, Regulation X or any other regulation promulgated by the Board of
Governors of the Federal Reserve System from time to time. The Borrower will not
request any Advance, and shall not use the proceeds of any Advance (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country to the extent such activity would
be prohibited by Sanctions or (iii) in any manner that would result in the
violation of any Sanctions applicable to the Borrower.

 

81



--------------------------------------------------------------------------------

Section 9.22 Separate Existence. The Borrower is operated as an entity with
assets and liabilities distinct from those of TPVG and any other Affiliates of
the Borrower or TPVG, and the Borrower hereby acknowledges that the
Administrative Agent, each of the Agents and each of the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon the
Borrower’s identity as a separate legal entity from TPVG and each such
Affiliate. Since its formation, the Borrower has been (and will be) operated in
such a manner as to comply with the covenants set forth in Section 10.5.

There is not now, nor will there be at any time in the future, any agreement or
understanding between TPVG and/or the Borrower (other than as expressly set
forth herein, the Administrative Agreement and the other Transaction Documents)
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any taxes, fees, assessments or other governmental
charges.

Section 9.23 Investments. The Borrower does not own or hold, directly or
indirectly, any capital stock or equity security of, or any equity interest in,
any Person, other than the Permitted Investments in the Borrower Accounts and
interests in current or former Obligors as a result of any Warrant Assets giving
rise to Portfolio Investments.

Section 9.24 Transaction Documents. The Sale Agreement is the only agreement
pursuant to which the Borrower purchases and receives contributions of
Contracts. It has furnished to the Administrative Agent and each Agent true,
correct and complete copies of each Transaction Document to which it is a party,
each of which is in full force and effect. None of the Borrower, the
Equityholder nor any Affiliate party thereto is in default of any of its
obligations thereunder in any material respect. Upon the purchase and/or
contribution of each Contract (or an interest in a Contract) pursuant to the
Sale Agreement, the Borrower shall be the lawful owner of, and have good title
to, such Contract and all assets relating thereto, free and clear of any Adverse
Claim. All such assets are transferred to the Borrower without recourse to the
Equityholder except as described in the Sale Agreement. The purchases of such
assets by the Borrower constitute valid and true sales for consideration (and
not merely a pledge of such assets for security purposes) and the contributions
of such asset received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.

Section 9.25 Ownership of the Borrower. One hundred percent (100%) of the
outstanding equity interests of the Borrower is and will be directly owned (both
beneficially and of record) by the Equityholder. All such equity interests are
and will be validly issued, and there are no options, warrants or other rights
to acquire shares or other equity rights in the Borrower.

Section 9.26 Anti-Terrorism, Anti-Money Laundering. Neither the Borrower nor any
Affiliate of the Borrower is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable

 

82



--------------------------------------------------------------------------------

level of regulation and supervision; or (iv) a person or entity that resides in
or is organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns. The Borrower is in
compliance with all applicable OFAC rules and regulations and also in compliance
with all applicable provisions of the USA Patriot Act.

Section 9.27 Anti-Corruption Laws and Sanctions.

The Borrower and, to its knowledge, its directors, officers, managers and
agents, are in compliance in all material respects with Anti-Corruption Laws and
applicable Sanctions. None of (a) the Borrower or, to its knowledge, its
directors, officers or managers, or (b) to its knowledge, any of its agents that
will act in any capacity in connection with or benefit from the credit
facilities established hereby, is a Sanctioned Person.

ARTICLE X

COVENANTS

From the date hereof until the first day following the end of the Revolving
Period on which all Obligations shall have been finally and fully paid and
performed, the Borrower hereby covenants and agrees with the Lenders, the Agents
and the Administrative Agent that:

Section 10.1 Protection of Security Interest of the Secured Parties. (a) At or
prior to the Effective Date, the Borrower shall have filed or caused to be filed
a UCC-1 financing statement, naming the Borrower as debtor, naming the
Administrative Agent (for the benefit of the Secured Parties) as secured party
and describing the Borrower Collateral, with the office of the Secretary of
State of the State of Delaware. From time to time thereafter, the Borrower shall
file such financing statements and cause to be filed such continuation
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of the Administrative Agent
in favor of the Secured Parties under this Agreement in the Borrower Collateral
and in the proceeds thereof. The Borrower shall deliver (or cause to be
delivered) to the Administrative Agent and each Lender file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing. In the event that the Borrower fails to perform
its obligations under this subsection, the Administrative Agent may (but shall
have no obligation to) do so, in each case at the expense of the Borrower.

(b) The Borrower shall not change its name, identity or corporate structure in
any manner that would make any financing statement or continuation statement
filed by the Borrower (or by the Administrative Agent on behalf of the Borrower)
in accordance with paragraph (a) above seriously misleading or change its
jurisdiction of organization, unless the Borrower shall have given the
Administrative Agent at least 30 days prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements (and shall provide copy of such
amendments to the Administrative Agent together with an Officers Certificate to
the effect that all appropriate amendments or other documents in respect of
previously filed statements have been filed).

 

83



--------------------------------------------------------------------------------

(c) The Borrower shall maintain its computer systems, if any, so that, from and
after the time of the first Advance under this Agreement, the Borrower’s master
computer records (including archives) that shall refer to the Borrower
Collateral indicate clearly that such Borrower Collateral is subject to first
priority security interest in favor of the Administrative Agent, for the benefit
of the Secured Parties. Indication of the Administrative Agent’s (for the
benefit of the Secured Parties) security interest shall be deleted from or
modified on the Borrower’s computer systems when, and only when, the Borrower
Collateral in question shall have been paid in full, the security interest under
this Agreement has been released in accordance with its terms, with respect to
any Transferred Contract, upon such Transferred Contract becoming a Repurchased
Contract or otherwise as expressly permitted by the Sale Agreement or by this
Agreement.

(d) Without limiting any of the other provisions hereof, if at any time the
Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan or lease receivables to any prospective lender or
other transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print-outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Borrower
Collateral shall indicate clearly that such Borrower Collateral is subject to a
first priority security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties.

Section 10.2 Other Liens or Interests. Except for the security interest granted
hereunder and as otherwise permitted pursuant to Section 10.18, the Borrower
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on the Borrower Collateral or any
interest therein (other than Permitted Liens), and the Borrower shall defend the
right, title, and interest of the Administrative Agent (for the benefit of the
Secured Parties) and the Lenders in and to the Borrower Collateral against all
claims of third parties claiming through or under the Borrower (other than
Permitted Liens).

Section 10.3 Costs and Expenses. The Borrower shall pay all of its reasonable
costs and disbursements in connection with the performance of its obligations
hereunder and under the Transaction Documents.

Section 10.4 Reporting Requirements. The Borrower shall furnish, or cause to be
furnished, to the Administrative and each Agent:

(a) as soon as possible and in any event within three Business Days after a
Responsible Officer of the Borrower shall have knowledge of the occurrence of an
Event of Default, Unmatured Event of Default or Termination Event, the statement
of an Executive Officer of the Borrower setting forth complete details of such
Event of Default, Unmatured Event of Default or Termination Event and the action
which the Borrower has taken, is taking and proposes to take with respect
thereto; and

(b) promptly, from time to time, such other information, documents, records or
reports respecting the Transferred Contracts or the Related Security, the other
Borrower Collateral or the condition or operations, financial or otherwise, of
the Borrower as the Administrative Agent may, from time to time, reasonably
request.

 

84



--------------------------------------------------------------------------------

Section 10.5 Separate Existence. (a) The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of TPVG or any Affiliate thereof.

(b) It shall maintain records and books of account separate from those of TPVG
and any other Affiliate thereof.

(c) It shall obtain proper authorization for all action requiring such
authorization.

(d) It shall pay its own operating expenses and liabilities from its own funds.

(e) It will insure that the annual financial statements of TPVG shall disclose
the effects of the transactions contemplated in the Transaction Documents in
accordance with GAAP.

(f) It will maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, however
that the Borrower’s assets may be included in a consolidated financial statement
of TPVG provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from TPVG and to indicate that the Borrower’s assets and credit are not
available to satisfy the debts and other obligations of TPVG or any other Person
and (ii) such assets shall also be listed on the Borrower’s own separate balance
sheet.

(g) It will continuously maintain the resolutions, agreements and other
instruments of the Borrower underlying the transactions described in the
Transaction Documents as official records of the Borrower.

(h) It shall maintain an arm’s-length relationship with TPVG and its Affiliates,
and shall not hold itself out or its credit or assets as being liable for the
debts and obligations of TPVG or any of its Affiliates.

(i) It shall keep its assets and liabilities separate from those of all other
entities.

(j) It shall maintain the books and records of the Borrower at the principal
business office of the Borrower, unless the Borrower shall otherwise advise the
parties hereto in writing.

(k) It shall not maintain bank accounts or other depository accounts to which
any Affiliate is an account party, into which any Affiliate makes deposits or
from which any Affiliate has the power to make withdrawals, except that the
Collateral Manager and the Equityholder may make deposits in such accounts if
they receive funds of the Borrower in accordance with the Transaction Documents.

 

85



--------------------------------------------------------------------------------

(l) It shall insure that any consolidated financial statements of TPVG have
notes to the effect that the Borrower is a separate entity whose creditors have
a claim on its assets prior to those assets becoming available to its equity
holders.

(m) It shall not become involved in the day-to-day management of any other
Person.

(n) It shall not permit any Person other than TPVG to become involved in the
day-to-day management of the Borrower, except that the Collateral Manager is
permitted to manage the assets of the Borrower pursuant to Article VII.

(o) It shall not engage in transactions with any other Person other than those
activities permitted by the Transaction Documents.

(p) It shall observe all formalities required of a limited liability borrower
under the laws of the State of Delaware.

(q) It shall allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates.

(r) It shall not assume, pay or guarantee any other Person’s obligations or
advance funds to any other Person for the payment of expenses or otherwise or
hold out its credit or assets as being available to satisfy the obligations of
others.

(s) It shall not act as an agent of any other Person in any capacity.

(t) It shall not act as agent of TPVG or any other Person nor permit TPVG or any
other Person to act as its agent, except to the limited extent permitted under
the Transaction Documents.

(u) It shall correct any known misunderstanding regarding its separate identity
from TPVG or any other Person.

(v) It shall not permit any Affiliate to guarantee or pay its obligations other
than customary indemnities in connection with one or more Transaction Documents.

(w) It shall compensate its employees, consultants or agents, if any, from its
own funds, and maintain a sufficient number of employees in light of its
contemplated business operations.

(x) It shall not engage in interaffiliate transactions except to the extent
permitted by the Transaction Documents.

(y) It shall not permit TPVG or any other Person to (i) advance or contribute
property to it by way of capital contribution, or (ii) cause to be made, any
transfer or distribution of the Borrower’s assets, except, in each case, as may
be made pursuant to the Transaction Documents or other duly authorized and legal
actions of TPVG and the Borrower.

 

86



--------------------------------------------------------------------------------

(z) It will not engage, directly or indirectly, in any business other than
(i) acquiring, owning, holding and otherwise each Contract and the Contract
Collateral, (ii) entering into and performing its obligations under this
Agreement, and (iii) activities incidental thereto.

(aa) It will not own any asset or property other than each Contract, the
Contract Collateral associated therewith and incidental personal property
necessary for the ownership or operation of the foregoing.

(bb) It will not incur, create or assume any indebtedness or liabilities except
as expressly permitted hereunder.

(cc) It will at all times comply with the provisions of its limited liability
company agreement.

(dd) It will at all times be a limited liability company formed under Delaware
which has at least (i) two independent directors and (ii) two springing members
(as set forth in the Borrower’s limited liability company agreement).

(ee) It shall not amend, supplement or otherwise modify (i) its organizational
documents, except in accordance therewith and with the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
delayed or conditioned) or (ii) its limited liability company agreement except
in accordance therewith.

(ff) It shall cause the agents, officers and other representatives of the
Borrower, if any, to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing provisions of this Section 10.5.

(gg) It shall at all times hold itself out to the public and all other Persons
as a legal entity separate from TPVG and from any other Person.

(hh) It shall not commingle its assets with assets of any other Person.

(ii) It shall, except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Borrower, not enter into any
transaction with an Affiliate of the Borrower except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction.

(jj) It shall maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however that the foregoing
shall not require TPVG to make additional capital contributions to the Borrower.

It will insure that it and TPVG do not take any action contrary to the
“Assumptions and Facts” section in the opinion of Troutman Sanders, LLP, dated
the date hereof, relating to certain non-consolidation matters.

 

87



--------------------------------------------------------------------------------

Section 10.6 Hedging Agreements. (a) With respect to any Fixed Rate Contract,
the Borrower shall, upon the direction of the Administrative Agent in its sole
discretion as notified to the Borrower and the Collateral Manager in writing on
or prior to the related Advance Date for such Contract, obtain and deliver to
the Custodian (with a copy to the Administrative Agent) and, unless otherwise
agreed by the Administrative Agent in its sole discretion, maintain at all
times, one or more Hedging Agreements from qualified Hedge Counterparties, which
(on each date of determination) (1) have a notional principal amount equal to
the outstanding principal balance of each Fixed Rate Contract, (2) if
applicable, have a strike price (x) such that the Minimum Weighted Average
Spread Test is satisfied and (y) unless otherwise agreed to by the
Administrative Agent in its sole discretion, not greater than 4%, (3) have a
termination date no sooner than the Scheduled Revolving Period Termination Date
and (4) in the case of Hedging Agreements that are not interest rate cap
agreements, have other terms and conditions and be represented by Hedging
Agreements otherwise acceptable to the Administrative Agent in its reasonable
discretion.

(b) In the event that any Hedge Counterparty defaults in its obligation to make
a payment to the Borrower under one or more Hedging Agreements on any date on
which payments are due pursuant to a Hedging Agreement, the Borrower shall make
a demand on such Hedge Counterparty, or any guarantor, if applicable, demanding
payment by 12:30 p.m., New York City time, on such date. The Borrower shall give
notice to the Lenders upon the continuing failure by any Hedge Counterparty to
perform its obligations during the two Business Days following a demand made by
the Borrower on such Hedge Counterparty, and shall take such action with respect
to such continuing failure as may be directed by the Required Lenders.

(c) In the event that any Hedge Counterparty no longer maintains the ratings
specified in the definition of “Hedge Counterparty,” then within 30 days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, either (x) such Hedge
Counterparty, upon the receipt of the consent of the Required Lenders, will
enter into an arrangement the purpose of which shall be to assure performance by
the Hedge Counterparty of its obligations under the applicable Hedging
Agreement; or (y) the Borrower shall at its option either (i) upon the receipt
of the consent of the Required Lenders, cause such Hedge Counterparty to pledge
securities in the manner provided by Applicable Law which shall be held by the
Administrative Agent, for the benefit of the Secured Parties, free and clear of
the Lien of any third party, in a manner conferring on the Administrative Agent
a perfected first Lien in such securities securing such Hedge Counterparty’s
performance of its obligations under the applicable Hedging Agreement, (ii)
provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 10.6(d) has been obtained,
(A) provide written notice to such Hedge Counterparty (with a copy to the
Administrative Agent) of its intention to terminate the applicable Hedging
Agreement within such 30-day period and (B) terminate the applicable Hedging
Agreement within such 30-day period, request the payment to it of all amounts
due to the Borrower under the applicable Hedging Agreement through the
termination date and deposit any such amounts so received, on the day of
receipt, to the Collection Account, or (iii) establish any other arrangement
(including an arrangement or arrangements in addition to or in substitution for
any prior arrangement made in accordance with the provisions of this
Section 10.6(c)) which satisfies the Required Lenders (a “Qualified Substitute
Arrangement”); provided, however, that in the event at any time any alternative
arrangement established pursuant to clause (x) or (y)(i) or (v)(iii) above shall
cease to be satisfactory to the Required Lenders, then the provisions of this
Section 10.6(c), shall again be applied and in connection therewith the 30-day
period referred to above shall commence on the date the Borrower receives notice
of such cessation or termination, as the case may be.

 

88



--------------------------------------------------------------------------------

(d) Unless an alternative arrangement pursuant to clause (x) or (y)(i)
or (y)(iii) of Section 10.6(c) is being established, the Borrower shall use its
best efforts to obtain a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of this Section 10.6 during the 30-day
period referred to in Section 10.6(c). The Borrower shall not terminate the
Hedging Agreement unless, prior to the expiration of the 30-day period referred
to in said Section 10.6(c), the Borrower delivers to the Administrative Agent
(i) a Replacement Hedging Agreement or Qualified Substitute Arrangement, (ii) to
the extent applicable, an Opinion of Counsel as to the due authorization,
execution and delivery and validity and enforceability of such Replacement
Hedging Agreement or Qualified Substitute Arrangement, as the case may be, and
(iii) evidence that the Required Lenders have consented to the termination of
the applicable Hedging Agreement and its replacement with such Replacement
Hedging Agreement or Qualified Substitute Arrangement.

(e) The Collateral Manager or the Borrower shall notify the Administrative Agent
within five Business Days after a Responsible Officer of such Person shall
obtain knowledge that the senior unsecured debt rating of a Hedge Counterparty
has been withdrawn or reduced by any Rating Agency.

(f) Notwithstanding the foregoing, the Borrower may at any time obtain a
Replacement Hedging Agreement, provided that the Borrower delivers to the
Administrative Agent evidence of the receipt of the consent of the Required
Lenders to the termination of the then-current Hedging Agreement and its
replacement with such Replacement Hedging Agreement.

(g) The Borrower shall not agree to any amendment to any Hedging Agreement
unless the Borrower shall have received evidence of the consent of the Required
Lenders to such amendment to such Hedging Agreement.

(h) The Borrower shall notify the Administrative Agent after a Responsible
Officer of the Borrower shall obtain actual knowledge of the transfer by the
related Hedge Counterparty of any Hedging Agreement, or any interest or
obligation thereunder.

(i) The Borrower, with the consent of the Required Lenders, shall sell all or a
portion of the Hedging Agreements subject to the following conditions having
been met:

(i) the Aggregate Notional Amount after giving effect to such sale shall equal
or exceed the Required Notional Amount as of the date of such sale after giving
effect to all payments and allocations made pursuant to this Agreement; and

(ii) the minimum notional amount denomination of any Hedging Agreement to be
sold is $1,000,000.

 

89



--------------------------------------------------------------------------------

The Borrower shall have the duty of obtaining a fair market value price for the
sale of any Hedging Agreement, notifying the Administrative Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement. The
Borrower upon receipt of the purchase price in the Collection Account shall,
with the prior written consent of the Administrative Agent, execute all
documentation necessary to release the Lien of the Administrative Agent on such
Hedging Agreement and proceeds thereof.

Section 10.7 Tangible Net Worth. The Borrower shall maintain at all times a
positive Tangible Net Worth.

Section 10.8 Minimum Equity. The Borrower shall maintain at all times Funded
Equity in an amount equal to the greater of (x) $25,000,000 and (y) the sum of
(i) up to and including 23, 2018, the four largest Aggregate Outstanding
Principal Balances measured on an Obligor by Obligor basis and (ii) thereafter,
the five largest Aggregate Outstanding Principal Balances measured on an Obligor
by Obligor basis.

Section 10.9 Stock, Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially all of its business or assets without the
prior written consent of the Administrative Agent.

Section 10.10 Change in Name. It shall not make any change to its name or use
any trade names, fictitious names, assumed names or “doing business as” names
unless the Borrower shall have given the Administrative Agent at least 30 days
prior written notice thereof and all actions required under Section 10.1(b) have
been taken.

Section 10.11 Indebtedness; Guarantees. The Borrower shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness incurred
pursuant to the Transaction Documents. The Borrower shall incur no Indebtedness
secured by the Borrower Collateral other than the Advances. The Borrower shall
not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

Section 10.12 Limitation on Acquisitions. The Borrower shall not acquire any
asset other than (a) by participating in the primary origination thereof, (b) in
connection with the exercise of any remedies in relation to an asset already
owned by the Borrower or (c) pursuant to the Sale Agreement.

Section 10.13 Documents. Except as otherwise expressly permitted herein, it
shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Administrative Agent shall have
consented thereto (which consent shall not unreasonably be withheld to the
extent set forth in such Transaction Document).

 

90



--------------------------------------------------------------------------------

Section 10.14 Preservation of Existence. It shall do or cause to be done all
things necessary to (i) preserve and keep in full force and effect its existence
as a limited liability company and its rights and franchises in the jurisdiction
of its formation and (ii) qualify and remain qualified as a foreign limited
liability company in good standing in each jurisdiction where the failure to
qualify and remain qualified would reasonably be expected to have a material
adverse effect on (1) its interests hereunder, (2) the interests hereunder of
the Lenders or any Secured Party, (3) the collectibility of any Contract or
(4) its ability to perform its obligations hereunder or under any of the other
Transaction Documents.

Section 10.15 Keeping of Records and Books of Account. The Borrower shall
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing the Contracts in the event of the
destruction of the originals thereof) and keep and maintain, all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Transferred Contracts (including records adequate to permit
the daily identification of all collections of and adjustments to each
Transferred Contract).

Section 10.16 Accounting Treatment. The Borrower shall not prepare any financial
statements or other statements (including any tax filings which are not
consolidated with those of the Equityholder) which shall account for the
transactions contemplated by the Sale Agreement in any manner other than as the
sale of the Transferred Contracts and the related assets by the Equityholder to
the Borrower. For avoidance of doubt, TPVG may consolidate the Borrower and/or
its properties and other assets for accounting purposes.

Section 10.17 Limitation on Investments. The Borrower shall not form, or cause
to be formed, any Subsidiaries; or make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments in Obligors as a result of any
Portfolio Investments and investments as otherwise permitted herein and pursuant
to the other Transaction Documents.

Section 10.18 Distributions. Notwithstanding anything contained in this
Agreement to the contrary, the Borrower may make (a) requests for, and
distributions or other payments of, Advances for working capital or other
general corporate purposes, and (b) payments of distributions on or in respect
of its equity interests, so long as (in each case) at the time of such
distribution, declaration or payment (and after giving effect thereto) no Event
of Default, Unmatured Event of Default or Termination Event shall occur or be
continuing; provided that, notwithstanding anything in this Agreement or in any
Transaction Document to the contrary, the Borrower may make payments pursuant to
Section 8.5. Prior to foreclosure by the Administrative Agent upon any Borrower
Collateral pursuant to Section 14.3(b), nothing in this Section 10.18 or
otherwise in this Agreement shall restrict the Borrower from exercising any
Warrant Assets issued to it by Obligors from time to time to the extent funds
are available to the Borrower under Section 8.5 or made available to the
Borrower through capital contributions from the Equityholder or from disposing
of Portfolio Investments.

 

91



--------------------------------------------------------------------------------

Section 10.19 Performance of Borrower Assigned Agreements. The Borrower shall
(i) perform and observe all the terms and provisions of the Transaction
Documents (including each of the Borrower Assigned Agreements) to which it is a
party to be performed or observed by it, maintain such Transaction Documents in
full force and effect, enforce such Transaction Documents in accordance with
their terms and take all such action to such end as may be from time to time
reasonably requested by the Administrative Agent, and (ii) upon request of the
Administrative Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.

Section 10.20 Notice of Material Adverse Claim. It shall advise the
Administrative Agent promptly, in reasonable detail, (i) of any material Adverse
Claim, other than a Permitted Lien, known to it made or asserted against any of
the Borrower Collateral, and (ii) of the occurrence of any event which would
have a material adverse effect on the aggregate value of the Borrower Collateral
or on the assignments and security interests granted by the Borrower in this
Agreement.

Section 10.21 Delivery of Original Promissory Notes. The Borrower shall deliver
as soon as possible (but in no event later than five (5) Business Days after its
acquisition of a Contract), each fully executed, original, related promissory
note to the Custodian as contemplated by Section 12.1. If the Borrower is unable
to deliver any such fully executed, original promissory note on the date of its
acquisition of a Contract, it shall deliver a copy of such promissory note,
marked to show that such promissory note is subject to the Lien of the
Administrative Agent, on such date of acquisition to the Custodian as
contemplated by Section 12.1, and such copies shall be deemed to fill the
requirements set forth in the definition of “Contract File” until the earlier to
occur of (i) delivery of the original or (ii) the date that is five (5) Business
Days after the Borrower’s acquisition of the related Contract.

Section 10.22 Further Assurances; Financing Statements. (a) The Borrower agrees
that at any time and from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable or that the
Administrative Agent may request to perfect and protect the assignments and
security interests granted or purported to be granted by this Agreement or to
enable the Administrative Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Borrower Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Administrative Agent may reasonably request to protect and
preserve the assignments and security interests granted by this Agreement. Such
financing statements filed against the Borrower may describe the Borrower
Collateral in the same manner specified in Section 13.1 or in any other manner
as the Required Lenders may reasonably determine is necessary to ensure the
perfection of such security interest (without disclosing the names of, or any
information relating to, the Obligors thereunder), including describing such
property as all assets or all personal property of the Borrower whether now
owned or hereafter acquired.

(b) The Borrower and each Secured Party hereby severally authorize the
Administrative Agent, upon receipt of written direction from the Required
Lenders, to file one or more financing or continuation statements, and
amendments thereto, relating to all or any part of the Borrower Collateral.

 

92



--------------------------------------------------------------------------------

(c) It shall furnish to the Administrative Agent from time to time such
statements and schedules further identifying and describing the Contract
Collateral and such other reports in connection with the Borrower Collateral as
the Required Lenders may reasonably request, all in reasonable detail.

Section 10.23 Risk Retention Requirements. (a) On any date that any Obligations
are outstanding: (i) the Equityholder will retain, for the purposes of
Article 122a of European Union Directive 2006/48/EC (the “CRD”), 100% of the
membership interests of the Borrower and the Borrower shall have no other issued
equity interests; (ii) the membership interests of the Borrower shall represent
at least 5.0% of (a) the aggregate outstanding Advances (as represented by the
Notes) on such date plus (b) the aggregate capital contributions made by the
Equityholder with respect to the membership interests of the Borrower through
such date; and (iii) the Equityholder shall not have entered into or be
otherwise exposed to any credit risk mitigation, short positions or any other
hedges with respect to the membership interests of the Borrower or the
Contracts. As set forth in Section 10.12, the acquisition of all assets by the
Borrower will be subject to the terms of the Sale Agreement.

(b) Each Compliance Certificate shall contain a representation from the
Equityholder that all of the conditions set forth in Section 10.23(a) are true
and have been true on each date of the related Collection Period. The
Equityholder shall provide to the Administrative Agent and/or any Lender that is
subject to the CRD all information that any such entity requests in connection
with its obligations under the CRD.

Section 10.24 Taxes. The Borrower will file on a timely basis all tax returns
(including foreign, federal, state, local and otherwise) required to be filed
and will pay all taxes due and payable by it and any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Official Body (other than any amount
the validity of which is contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP are provided on the books
of the Borrower).

Section 10.25 Future Funding Obligations. The Borrower shall not acquire any
Contract pursuant to which it may be required to make any future advances or
payments.

Section  10.26 Compliance with Subject Laws.

To the extent applicable, the Borrower is in compliance in all material respects
with Subject Laws. The Borrower has adopted internal controls and procedures
reasonably designed to ensure compliance in all material respects with the
applicable provisions of the Anti-Corruption Laws and applicable Sanctions.

ARTICLE XI

THE BACKUP COLLATERAL MANAGER

Section 11.1 Limitation on Liability of Backup Collateral Manager. (a) Neither
the Backup Collateral Manager nor any of the directors or officers or employees
or agents of the Backup Collateral Manager, whether acting in its capacity as
Backup Collateral Manager,

 

93



--------------------------------------------------------------------------------

Collateral Manager or otherwise, shall be under any liability to the Borrower,
the Lenders or the Administrative Agent, except as provided in this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement; provided, however, that this provision shall not protect the
Backup Collateral Manager or any such Person against any liability that would
otherwise be imposed by reason of a breach of this Agreement (other than a
breach of Section 7.1(c) on any date that is more than ninety (90) days after
the Backup Collateral Manager delivers written notice of its intention to resign
as of a date certain to the Administrative Agent) or willful misfeasance or
gross negligence in the performance of its duties. The Backup Collateral
Manager, whether acting in its capacity as Backup Collateral Manager, successor
Collateral Manager or otherwise, and any director, officer, employee or agent of
the Backup Collateral Manager shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel, Independent
Accountants and other experts selected by such Backup Collateral Manager
respecting any matters arising under this Agreement.

(b) Unless acting as Collateral Manager hereunder, the Backup Collateral Manager
shall not be liable for any obligation of the Collateral Manager contained in
this Agreement, and the Administrative Agent, the Borrower and the Lenders shall
look only to the Collateral Manager to perform such obligations.

(c) The Backup Collateral Manager, whether acting in its capacity as Backup
Collateral Manager, Collateral Manager or otherwise, shall have no
responsibility and shall not be in default hereunder nor incur any liability for
any failure, error, malfunction or any delay in carrying out any of its duties
under this Agreement if any such failure or delay results from the Backup
Collateral Manager acting in accordance with information prepared or supplied by
a Person other than the Backup Collateral Manager or the failure of any such
Person to prepare or provide such information, in each case as required by and
in accordance with the Transaction Documents. The Backup Collateral Manager,
whether acting in its capacity as Backup Collateral Manager, Collateral Manager
or otherwise, shall have no responsibility, shall not be in default and shall
incur no liability (i) for any act or failure to act by any third party,
including the Collateral Manager or the Administrative Agent or for any
inaccuracy or omission in a notice or communication received by the Backup
Collateral Manager from any third party or (ii) that is due to or results from
the invalidity, unenforceability of any Contract under Applicable Law or the
breach or the inaccuracy of any representation or warranty made with respect to
any Contract.

(d) The Backup Collateral Manager, whether acting in its capacity as Backup
Collateral Manager, Collateral Manager or otherwise, shall not be liable for any
representations and warranties of Collateral Manager.

(e) The Backup Collateral Manager, whether acting in its capacity as Backup
Collateral Manager, Collateral Manager or otherwise, shall not be liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including but not limited to profits), even if the Backup Collateral Manager
has been advised of the likelihood of such loss or damage and regardless of the
form of action. The liabilities of the Backup Collateral Manager shall be
limited to those expressly set forth in this Agreement.

 

94



--------------------------------------------------------------------------------

(f) The Backup Collateral Manager, whether acting in its capacity as Backup
Collateral Manager, Collateral Manager or otherwise, shall not be responsible in
any manner to any Person for any recitals, statements, representations or
warranties of any Person (other than itself) contained in the Transaction
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received under or in connection with, the Transaction
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Transaction Documents or any other document furnished in
connection therewith or herewith, or for any failure of any Person (other than
itself or its directors, officers, agents or employees) to perform its
obligations under any Transaction Document or for the satisfaction of any
condition specified in a Transaction Document.

(g) Notwithstanding anything contained in this Agreement to the contrary, any
successor Collateral Manager is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior
Collateral Manager relating to the Contracts (collectively, the “Predecessor
Collateral Manager Work Product”) without any audit or other examination
thereof, and such successor Collateral Manager shall have no duty,
responsibility, obligation or liability for the acts and omissions of the prior
Collateral Manager. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to manage or should cause or materially contribute to the
successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), the successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided,
however, that the successor Collateral Manager agrees to use its best efforts to
prevent further Continued Errors. In the event that the successor Collateral
Manager becomes aware of Errors or Continued Errors, it shall, with the prior
consent of the Administrative Agent, use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors. The successor
Collateral Manager shall be entitled to recover its costs thereby expended in
accordance with Section 8.2.

(h) Notwithstanding anything contained in this Agreement to the contrary, if the
Backup Collateral Manager shall become successor Collateral Manager, it shall
have (i) no obligation to perform any repurchase or advancing obligations, if
any, of the Collateral Manager, (ii) no obligation to pay any taxes required to
be paid by the Collateral Manager, and (iii) no obligation to pay any of the
fees and expenses of any other party to this Agreement.

(i) Each party hereto agrees that if the Backup Collateral Manager becomes the
successor Collateral Manager it shall not be required to act as a “commodity
pool operator” or a “commodity trading advisor” under the Commodity Exchange Act
or be required to undertake regulatory filings related to this Agreement in
connection therewith.

(j) For avoidance of doubt, no provision of this Agreement shall require the
Backup Collateral Manager (as Backup Collateral Manager or successor Collateral
Manager) to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights and powers, if, in its sole judgment, it shall believe that
repayment of such funds or adequate indemnity against such risk or liability is
not assured to it.

 

95



--------------------------------------------------------------------------------

(k) The Backup Collateral Manager undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Collateral Manager hereunder. Without limiting the generality of
the foregoing, the Backup Collateral Manager, except as expressly set forth
herein, shall have no obligation to supervise, verify, monitor or administer the
performance of the Collateral Manager or the Borrower and shall have no
liability for any action taken or omitted by the Collateral Manager (including
any successor to the Collateral Manager) or the Borrower. The Backup Collateral
Manager may act through its agents, attorneys and custodians in performing any
of its duties and obligations under this Agreement, it being understood by the
parties hereto that the Backup Collateral Manager will be responsible for any
willful misconduct or gross negligence on the part of such agents, attorneys or
custodians acting for and on behalf of the Backup Collateral Manager.

(l) For the performance of its backup servicing duties hereunder, the Backup
Collateral Manager shall be entitled to the Backup Collateral Manager Fee, any
other fees and expenses set forth in the Backup Collateral Manager Fee Letter
and indemnity amounts payable by the Borrower to the Backup Collateral Manager
(including Indemnified Amounts under Article XVII) under the Transaction
Documents (collectively, the “Backup Collateral Manager Fees and Expenses”). The
Backup Collateral Manager shall invoice the Borrower on a monthly basis for such
fees and expenses. Payment shall be made by the Borrower or the Collateral
Manager to the extent funds are available for that purpose in accordance with
Section 8.5.

(m) (x) Upon written notification by the Administrative Agent to the Backup
Collateral Manager and the Collateral Manager, which notice shall be binding
upon the Collateral Manager, requesting the Backup Collateral Manager to become
primary Collateral Manager with respect to the Collateral, the Backup Collateral
Manager shall immediately become successor Collateral Manager under this
Agreement in accordance with Section 7.12. Within thirty Business Days following
the aforesaid notice of the Administrative Agent, the Backup Collateral Manager
will commence the performance of such servicing duties as successor Collateral
Manager in accordance with the terms and conditions of this Agreement.

(y) The Backup Collateral Manager will have the right to assign its obligations
hereunder with the prior written consent of the Administrative Agent and the
Borrower, which consent shall not be unreasonably withheld. In addition, the
Backup Collateral Manager may execute any of its duties under this Agreement
(both as Backup Collateral Manager and as successor Collateral Manager) by or
through agents; provided that the Backup Collateral Manager shall remain
primarily liable for the due performance of its duties hereunder.

Section 11.2 Covenants and Representations and Warranties of the Backup
Collateral Manager. The covenants and representations and warranties of the
Collateral Manager, shall apply to TPVG, as Collateral Manager, but shall be
deemed modified to the extent necessary to apply to Portfolio Financial
Servicing Company. Prior to or promptly following the date on which Portfolio
Financial Servicing Company becomes the Collateral Manager, the parties to

 

96



--------------------------------------------------------------------------------

this Agreement will enter into one or more amendments or supplements acceptable
in form and content to Portfolio Financial Servicing Company and the
Administrative Agent, providing for such modifications of this Agreement as are
necessary to permit Portfolio Financial Servicing Company to fulfill its
responsibilities hereunder as the Collateral Manager.

Section 11.3 Additional Provisions Applicable to Backup Collateral Manager.
Notwithstanding anything to the contrary in this Agreement, in the event that
the Backup Collateral Manager becomes the successor Collateral Manager pursuant
to Section 7.12, the following provisions shall be deemed applicable to the
Backup Collateral Manager as successor Collateral Manager:

(a) The Backup Collateral Manager’s duties as successor Collateral Manager
pursuant to Section 7.12 shall be limited solely to maintaining the perfection
of liens on the Collateral in favor of the Administrative Agent on behalf of the
Secured Parties by preparing and filing or recording continuation statements and
other documents or instruments as directed by the Administrative Agent;

(b) The Backup Collateral Manager shall not be required to deliver any audits,
agreed-upon procedures report or other financial reports of the Collateral
Manager pursuant to Article 7 unless the costs and expenses of the Backup
Collateral Manager in obtaining such report shall be paid by the Borrower in
accordance with Section 8.5 (which the Borrower hereby agrees to pay) or by one
or more Agents or Lenders in its or their sole discretion;

(c) The Backup Collateral Manager as successor Collateral Manager shall be
entitled to receive at least five Business Days’ written notice prior to any
inspection of its premises pursuant to Section 7.9, and such visits will occur
no more than twice per year so long as the Backup Collateral Manager is not in
default as successor Collateral Manager; provided that the Backup Collateral
Manager, as successor Collateral Manager shall not be responsible for the costs
or expenses of any such inspections or visits pursuant to Section 7.9;

(d) In the event that the Backup Collateral Manager merges into another Person
or conveys or transfers its assets to a third party and the surviving entity
assumes the duties of the Backup Collateral Manager hereunder, this Agreement
shall remain in force, and the terms hereof shall govern the relationship
between the Borrower and the successor to the Backup Collateral Manager;

(e) The indemnification obligations of the Backup Collateral Manager upon
becoming successor Collateral Manager hereunder are expressly limited to those
instances of willful misconduct, gross negligence or bad faith of the Backup
Collateral Manager as successor Collateral Manager; and

(f) Upon a transfer of servicing to the Backup Collateral Manager, the Backup
Collateral Manager as successor Collateral Manager shall be entitled to receive
the Collateral Manager Fee and out of pocket expenses for performing the
obligations of the Collateral Manager.

 

97



--------------------------------------------------------------------------------

ARTICLE XII

THE CUSTODIAN

Section 12.1 Delivery of Contract Files; Custodian to Act as Agent. (a)(i) The
Administrative Agent hereby appoints the Custodian, and the Custodian hereby
accepts its appointment, to act, subject to the terms of this Agreement,
exclusively as the agent and custodian of the Administrative Agent for the
purpose of taking and retaining custody of the Contract Files for the benefit of
the Administrative Agent, on behalf of the Secured Parties. Custodian, as the
duly appointed agent of the Administrative Agent, on behalf of the Secured
Parties for these purposes, (A) acknowledges that it shall hold (in accordance
with Section 9-313(c) of the UCC) possession of the Contract Files at any time
listed on each Schedule of Contracts, a copy of each such Schedule of Contracts
shall be delivered to Custodian and all additions thereto or supplements
thereof, to the extent such documents are received by the Custodian, for the
Administrative Agent’s benefit, on behalf of the Secured Parties, unless and
until released in accordance with Section 12.4, and (B) agrees to maintain
exclusive custody and possession of the Contract Files in which a security
interest has been granted to the Administrative Agent, on behalf of the Secured
Parties, hereunder in order to perfect the security interest of the
Administrative Agent and the Secured Parties in such Contract Files and any and
all proceeds of the foregoing. Each of the Borrower and the Collateral Manager
consents to the Custodian’s appointment hereunder and to the terms hereof.

(ii) With respect to each Contract File which has been or will be delivered to
the Custodian in accordance with the terms hereof, the Custodian is acting
exclusively as the bailee and agent of the Administrative Agent, on behalf of
the Secured Parties, and the Custodian has no instructions to hold any Contract
File for the benefit of any Person other than the Administrative Agent and the
Secured Parties, and the Custodian undertakes to perform such duties and only
such duties as are specifically set forth in this Agreement. In so taking and
retaining custody of the Contract Files, the Custodian shall be deemed to be
acting as the agent of the Administrative Agent for the purpose of perfecting
the Administrative Agent’s security interest therein under the UCC. Except as
otherwise provided in Section 12.4, the Custodian shall not at any time, release
from its possession, any Contract Files.

(b) (i) Within five (5) Business Days after the date hereof, the initial
Collateral Manager shall deliver to the Custodian all Contract Files currently
in the initial Collateral Manager’s possession, to be held by the Custodian in
accordance with the terms hereof, as agent for the Administrative Agent, for the
benefit of the Administrative Agent, on behalf of the Secured Parties. Contract
Files shall consist of the items listed on Exhibit J and it shall be the sole
obligation of the Borrower to deliver or cause delivery of the Contract Files to
the Custodian.

(ii) From time to time, but no later than each Advance Date, the Collateral
Manager shall deliver, or cause to be delivered, to the Custodian and the
Custodian shall accept, take custody of and keep safely, in accordance with the
terms hereof, as agent for the Administrative Agent, on behalf of the Secured
Parties, for the use and benefit of the Administrative Agent, on behalf of the
Secured Parties (x) all additions and supplements to the Schedule of Contracts,
not previously delivered and (y) all Contract Files (other than those

 

98



--------------------------------------------------------------------------------

Records constituting credit applications and the Equityholder’s credit approval,
which the Collateral Manager shall make available to the Administrative Agent
for inspection as soon as practicable upon demand) relating to each Contract to
be (1) acquired by the Borrower from the Equityholder pursuant to the Sale
Agreement, on or before such Advance Date and (2) added to the Schedule of
Contracts on or before such Advance Date.

(iii) The Collateral Manager shall represent and warrant to the Administrative
Agent and the Custodian that the Contract Files delivered by the Collateral
Manager to the Custodian pursuant to the terms hereof shall include all of the
Contract Files relating to each of the Contracts required to be delivered for
such Contract in accordance with Exhibit J and all of such Contract Files and
the information contained in the Schedule of Contracts are true, complete and
correct pursuant to a certification in the form of Exhibit H executed by an
Executive Officer of the Collateral Manager.

(iv) From time to time, the Collateral Manager, promptly upon receipt, shall
forward to the Custodian additional documents evidencing any assumption,
modification, consolidation or extension of a Contract, and upon receipt of any
such other documents, the Custodian shall hold such other documents as agent for
the Administrative Agent, on behalf of the Secured Parties, in accordance with
the terms hereof. With respect to any other documents delivered to the Custodian
in accordance with this Section 12.1(b)(iv), on or prior to the date of such
delivery, the Collateral Manager will attach a supplement or amendment to the
Schedule of Contracts most recently delivered to the Custodian and the
Administrative Agent in accordance with Section 12.1(b)(ii), and deliver the
same to the Custodian (such information contained on such supplemented or
amended Schedule of Contracts shall also be delivered to the Custodian
simultaneously in Microsoft Excel (or such other electronic format reasonably
acceptable to the Custodian)), detailing the documents being so delivered to the
Custodian hereunder.

(v) With respect to any documents comprising the Contract File which have been
delivered or are being delivered to recording offices for recording and have not
been returned to the Borrower or the Collateral Manager in time to permit their
delivery hereunder at the time required, in lieu of delivering such original
documents, the Borrower or the Collateral Manager shall deliver to the Custodian
a true copy thereof with a certification executed by an Executive Officer of the
Borrower or the Collateral Manager, certifying that such copy is a true, correct
and complete copy of the original, which has been transmitted for recordation.
The Borrower or the Collateral Manager shall deliver such original documents to
the Custodian promptly when they are received.

(vi) Each of the Borrower and the Collateral Manager agrees to take such actions
as are reasonably requested by the Custodian or the Administrative Agent to
facilitate the delivery to the Custodian or the Administrative Agent, as
applicable, of all documents (including, without limitation, Contract Files) and
other items required to be delivered to the Custodian or the Administrative
Agent, as applicable, in accordance with the terms of this Agreement. The
Collateral Manager shall hold (in accordance with Section 9-313(c) of the UCC)
all other documents comprising the Contract Files as agent of the Custodian.

 

99



--------------------------------------------------------------------------------

Section 12.2 Contract File Certification. (a) On or prior to each Advance Date,
with respect to the Contract Files delivered on or prior to such Advance Date,
and thereafter when additional Contract Files will be delivered to the Custodian
from time to time, within three (3) Business Days after delivery of any such
Contract File (or within ten (10) Business Days, if Contract Files with respect
to more than twenty-five (25) Contracts are delivered to the Custodian on the
same Business Day), the Custodian shall deliver via facsimile or other
electronic transmission to the Administrative Agent, each Agent and the
Collateral Manager a certification (each such certification, a “Certification”),
in the form of Exhibit E, in respect of each of the Contracts, to the effect
that, as to each Contract File related to a Contract listed on the Schedule of
Contracts, as amended or supplemented, based on the Custodian’s examination of
the Contract Files for such Contracts, except for variances from the
requirements of Section 12.1 with respect to the Contract Files (“Exceptions”)
noted in a report attached to the Certification (the “Exception Report”),
(i) all documents required to be delivered in respect of such Contracts pursuant
to Section 12.1 have been fully executed and delivered and are in the possession
of the Custodian as part of the Contract Files for such Contracts (other than
those released pursuant to Section 12.4), (ii) all such documents have been
reviewed by the Custodian and appear on their face to be regular and to relate
to such Contracts and to satisfy the requirements set forth in Section 12.1,
(iii) all signatures on such Contract Files appear to be original signatures,
unless otherwise noted on Exhibit J, (iv) such Contract Files have not been
mutilated, damaged, torn or otherwise physically altered (handwritten additions,
changes or corrections shall constitute physical alteration) and such Contract
Files relate to such Contracts, (v) based on the Custodian’s examination of the
Schedule of Contracts, as amended and supplemented, the information set forth
therein accurately reflects the information set forth in the related Contract
Files with respect to, to the extent applicable, name of Account Debtor
(obligor), transaction type, date of transaction, commitment amount and original
principal amount of obligation, interest rate, and term, (vi the Custodian does
not have knowledge that it is holding an original of any Contract File for any
Person other than the Administrative Agent, on behalf of the Secured Parties,
pursuant to this Agreement, and (vii) none of such Contract Files contains on
its face any stamp or evidence of any lien thereon or security interest therein;
provided, however, that if any such statements are, in part or in whole, not
true and correct, the Custodian shall detail in such Certification any
Exceptions or other discrepancies that it discovers. The Custodian shall also
maintain records of the total number of Contract Files that are listed on the
Schedule of Contracts but have not been received by the Custodian, and will
provide such number of missing Contract Files in the Exception Report.

(b) The Administrative Agent shall promptly notify the Custodian, the Collateral
Manager and the Borrower, in writing, that either (i) the Exceptions noted in
any Exception Report are waived or (ii) the Borrower or the Collateral Manager
must cure certain specified Exceptions or all of the Exceptions noted in such
Exception Report within thirty (30) days after the date of such notification (it
being understood by the parties hereto that the Contract related to any Contract
Files as to which an unwaived or uncured Exception exists may not be deemed an
Eligible Contract under this Agreement).

(c) On the fifth (5th) Business Day of every calendar month, the Custodian shall
deliver to the Administrative Agent, each Agent the Collateral Manager, and the
Borrower, a report setting forth holdings of Contract Files and an Exception
Report.

 

100



--------------------------------------------------------------------------------

(d) Notwithstanding any language to the contrary herein, the Custodian shall
make no representations as to, and shall not be responsible to verify, (i) the
validity, legality, enforceability, due authorization, recordability,
sufficiency for any purpose, or genuineness of any of the documents contained in
each Contract File or (ii) the collectibility, insurability, effectiveness or
suitability of any such Contract. The Custodian shall have no obligation to
monitor any cure periods for the Collateral Manager or Borrower or to correct
any Exceptions.

(e) During the term of this Agreement, after the issuance of an initial
Exception Report attached to a Certification issued by the Custodian in
accordance with Section 12.2(a), the Custodian shall provide the Collateral
Manager and the Administrative Agent with an updated Exception Report within two
(2) Business Days after the receipt by the Custodian of a written request
therefor.

Section 12.3 Obligations of the Custodian. (a) The Custodian shall maintain
continuous custody of all Contract Files and other items related thereto
delivered to the Custodian in accordance with the terms hereof in secure
facilities in accordance with customary standards for such custody and shall
reflect in its records the security interest of the Secured Parties therein.
Each Contract File which comes into the possession of the Custodian shall be
maintained in fire-resistant vaults or cabinets at the office of the Custodian.
Each Contract File shall be marked with an appropriate identifying label and
maintained in such manner so as to permit retrieval and access by the Custodian
and the Administrative Agent. The Custodian shall segregate the Contract Files
in its inventory system and will not commingle the Contract Files with any other
files of the Custodian held for any other Person.

(b) With respect to the Contract Files delivered to the Custodian in accordance
with the terms hereof, the Custodian shall (i) act exclusively as the bailee for
hire and agent of, and the Custodian for, the Administrative Agent, on behalf of
the Secured Parties (ii) hold all Contract Files received by it for the
exclusive use and benefit of the Administrative Agent and the Secured Parties
and (iii) make disposition thereof only in accordance with the terms of this
Agreement or with written instructions furnished by the Administrative Agent;
provided, however, that in the event of a conflict between the terms of this
Agreement and the written instructions of the Administrative Agent, the
Administrative Agent’s written instructions shall control.

(c) Prior to the release of the security interest of the Administrative Agent,
on behalf of the Secured Parties, and the termination of this Agreement, the
Custodian shall accept only written instructions of a Responsible Officer of the
Administrative Agent concerning the use, handling and disposition of the
Contract Files. For purposes of this Agreement, the term “Responsible Officer”
shall mean the president, any vice president or assistant vice president of the
Administrative Agent, or any other officer or employee having similar functions.

(d) In the event that (i) the Borrower, the Administrative Agent, the Collateral
Manager or the Custodian shall be served by a third party with any type of levy,
attachment, writ or court order with respect to any Contract File or a document
included within a Contract File or (ii) a third party shall institute any court
proceeding by which any Contract File or any document included within a Contract
File shall be required to be delivered otherwise than in accordance with the
provisions of this Agreement, the party receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Agreement copies
of all court papers, orders, documents and other materials concerning such
proceedings. The Custodian shall, to the extent

 

101



--------------------------------------------------------------------------------

permitted by law, continue to hold and maintain all Contract Files that are the
subject of such proceedings pending a final, nonappealable order of a court of
competent jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Custodian shall dispose of such Contract File
or a document included within such Contract File as directed by the
Administrative Agent, which shall give a direction consistent with such
determination by a court of competent jurisdiction. Expenses of the Custodian
incurred as a result of such proceedings shall be borne by the Borrower.

(e) In the event that the Custodian’s obligations under this Agreement are not
clearly and expressly covered by the terms of this Agreement, the Custodian
shall be entitled to (i) request additional instructions from the Administrative
Agent and (ii) refrain from taking any action unless and until the Custodian has
received such instructions from the Administrative Agent. If the Custodian shall
at any time receive conflicting instructions from any of the parties hereto with
respect to the performance of its responsibilities under this Agreement, and
such conflicting instructions cannot be resolved by reference to the terms of
this Agreement, the Custodian shall be entitled to rely solely on the
instructions of the Administrative Agent.

(f) To the extent that the Custodian receives any payments with respect to any
Contracts, it shall promptly (but in any event within two (2) Business Days)
remit such payments to the Administrative Agent for application pursuant to the
terms of Section 8.3.

(g) The Administrative Agent may direct the Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Custodian hereunder, the Custodian
shall not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Administrative
Agent; provided that the Custodian shall not be required to take any action
hereunder at the request of the Administrative Agent if the taking of such
action, in the reasonable determination of the Custodian, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Custodian requests the consent of the Administrative
Agent and the Custodian does not receive a consent (either positive or negative)
from the Administrative Agent within ten (10) Business Days of its receipt of
such request, then the Administrative Agent shall be deemed to have declined to
consent to the relevant action.

(h) The Custodian shall not be liable for any action taken, suffered or omitted
by it in accordance with the request or direction of any Secured Party, to the
extent that this Agreement provides such Secured Party the right to so direct
the Custodian, or the Administrative Agent. The Custodian shall not be deemed to
have notice or knowledge of any matter hereunder, including an Event of Default,
unless a Responsible Officer of the Custodian has knowledge of such matter or
written notice thereof is received by the Custodian.

Section 12.4 Release of Contract Files. (a) The Custodian shall release any
Contract Files to the Administrative Agent upon the written request of the
Administrative Agent, or, to the extent specified in a written request by the
Collateral Manager (which must have been consented to, in writing, by the
Administrative Agent, which consent shall be evidenced by an executed

 

102



--------------------------------------------------------------------------------

counterpart to such request) in connection with a release of a Contract pursuant
to the terms of this Agreement, to the Collateral Manager, or its designee. In
the event that the Administrative Agent has notified the Custodian that an
Unmatured Event of Default, an Event of Default, an Unmatured Collateral Manager
Default or a Collateral Manager Default has occurred and is continuing, the
Collateral Manager shall not make any such request unless the Administrative
Agent shall have consented in writing thereto (which consent may be evidenced by
an executed counterpart to such request). Upon receipt of any such written
request from the Administrative Agent or the Collateral Manager (which must have
been consented to, in writing, by the Administrative Agent, which consent shall
be evidenced by an executed counterpart to such request), unless the Custodian
receives notice to the contrary from the Administrative Agent, the Custodian
shall within three (3) Business Days after the Custodian’s receipt of the
Administrative Agent’s request or written consent, release such Contract Files
to the Person designated in such request.

(b) From time to time and as appropriate for the management or foreclosure of
any of the Contracts, including, for this purpose, collection under any
insurance policy relating to the Contracts, the Custodian shall, upon receipt of
a Request for Release and Receipt substantially in the form of Exhibit F-2 from
the Collateral Manager, release the related Contract Files or the documents set
forth in such Request for Release and Receipt to the Collateral Manager (which
Request for Release and Receipt must have been acknowledged and signed by the
Administrative Agent). In the event that the Administrative Agent has notified
the Custodian that an Unmatured Event of Default, an Event of Default, an
Unmatured Collateral Manager Default or a Collateral Manager Default has
occurred and is continuing, the Collateral Manager shall not make any such
request unless the Administrative Agent shall have consented in writing thereto
(which consent may be evidenced by an executed counterpart to such request).
Such Request for Release and Receipt shall obligate the Collateral Manager to
return each and every Contract File released pursuant to the first sentence of
this clause (b), to the Custodian, when (i) the need therefor by the Collateral
Manager no longer exists or (ii) any Unmatured Event of Default, Event of
Default, Unmatured Collateral Manager Default or Collateral Manager Default has
occurred and is continuing under this Agreement. At such time as the Collateral
Manager returns any such Contract File to the Custodian, the Collateral Manager
shall provide written notice of such return to the Administrative Agent and the
Custodian in the form of Exhibit F-3. The Custodian shall acknowledge receipt of
the returned Contract File(s) by reflecting the possession of such Contract
File(s) on the Custodian’s next periodic report delivered in accordance with
Section 12.2(c). Upon receipt by the Custodian of a certificate from the
Collateral Manager (which certificate must have been acknowledged and signed by
the Administrative Agent) substantially in the form of Exhibit E attached
hereto, stating that the Contract related to such Contract File(s) was
liquidated and that all amounts that are required by the terms of this Agreement
to be deposited in the Collection Account with respect to the liquidation of
such Contract, have been so deposited to the Collection Account, the Custodian
shall, within three (3) Business Days after its receipt of such certificate,
update its inventory system to reflect the liquidation of such Contract, and the
Collateral Manager will not be required to return such Contract Files to the
Custodian.

 

103



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary set forth herein, the Collateral
Manager shall not, without the prior written consent of the Administrative
Agent, be entitled to request any documents held by the Custodian if the sum of
the unpaid Principal Balances of all Contracts for which the Collateral Manager
is then in possession of the related Contract File or any document comprising
such Contract File (other than for Contracts then held by the Collateral Manager
which have been repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested) exceeds 5% of the Aggregate
Outstanding Principal Balance of all Contracts then owned by the Borrower. The
Collateral Manager may hold, and hereby acknowledges that it shall hold, any
documents (including, without limitation, Contract Files) and all other property
included in the Borrower Collateral that it may from time to time receive
hereunder, as the Custodian for the Administrative Agent, solely at the will of
the Custodian and the Administrative Agent for the sole purpose of facilitating
the management of the Contracts, and such retention and possession by the
Collateral Manager shall be in a custodial capacity only, for the benefit of the
Administrative Agent, on behalf of the Secured Parties. To the extent the
Collateral Manager, as agent of the Administrative Agent and the Borrower, holds
any Borrower Collateral, the Collateral Manager shall do so in accordance with
the Credit and Collection Policy as such standard applies to servicers acting as
custodial agent. The Collateral Manager shall promptly report to the Custodian
and the Administrative Agent the loss by the Collateral Manager of all or part
of any Contract Files previously provided to it by the Custodian and shall
promptly take appropriate action to remedy any such loss. In such custodial
capacity, the Collateral Manager shall have and perform the following powers and
duties:

(i) (A) hold the Contract Files and any document comprising a Contract File that
it may from time to time receive hereunder from the Administrative Agent or the
Custodian, as agent for the Administrative Agent, for the benefit of the
Administrative Agent, on behalf of the Secured Parties, (B) maintain accurate
records pertaining to each Contract to enable it to comply with the terms and
conditions of this Agreement, and (C) maintain a current inventory thereof;

(ii) implement and ensure compliance with policies and procedures consistent
with the Credit and Collection Policy and requirements of this Agreement so that
the integrity and physical possession of such Contract Files will be maintained
in accordance with the terms hereof; and

(iii) take all other actions, in accordance with the Credit and Collection
Policy, in connection with maintaining custody of such Contract for the benefit,
and on behalf, of the Administrative Agent.

Acting as the Custodian of the Contract Files pursuant to this Section 12.4, the
Collateral Manager agrees that it does not and will not have or assert any
beneficial ownership interest in the Contracts or the Contract Files.

Section 12.5 Removal or Resignation of the Custodian. (a) After the expiration
of the 364-day period commencing on the date hereof, the Custodian may at any
time resign and terminate its obligations under this Agreement upon at least 60
days’ prior, written notice to the Collateral Manager, the Borrower and the
Administrative Agent; provided, however, that no resignation or removal of the
Custodian will be permitted unless a successor Custodian has been appointed,
which successor Custodian, so long as no Unmatured Collateral Manager Default,
Collateral Manager Default, Unmatured Event of Default or Event of Default has
occurred and is continuing, is reasonably acceptable to the Collateral Manager.
Promptly after receipt of notice

 

104



--------------------------------------------------------------------------------

of the Custodian’s resignation, the Administrative Agent shall either take
custody of the Contract Files itself or promptly appoint a successor Custodian
by written instrument, in duplicate, copies of which instrument shall be
delivered to the Borrower, the Collateral Manager, the resigning Custodian, and
to the successor Custodian.

(b) The Administrative Agent, upon at least 10 days’ prior, written notice to
the Custodian, may, with or without cause, remove and discharge the Custodian or
any successor Custodian thereafter appointed from the performance of its duties
under this Agreement. Promptly after giving notice of removal of such Custodian,
the Administrative Agent shall appoint, or petition a court of competent
jurisdiction to appoint, a successor Custodian. Any such appointment shall be
accomplished by written instrument and one original counterpart of such
instrument of appointment shall be delivered to the Custodian and the successor
Custodian, with a copy delivered to the Borrower and the Collateral Manager.

(c) In the event of any resignation or removal of the Custodian hereunder, the
Custodian shall (i) promptly transfer to the successor Custodian, as directed in
writing by the Administrative Agent, all of the Contract Files being
administered by the Custodian under this Agreement, and (ii) cooperate in such
other actions as are reasonably necessary to transfer its custodial duties set
forth herein, as directed in writing by the Administrative Agent. The cost of
the shipment of Contract Files arising out of the resignation of the Custodian
pursuant to Section 12.5(a), or the termination for cause of the Custodian
pursuant to Section 12.5(b), shall be at the expense of the Custodian. Any cost
of shipment arising out of the removal or discharge of the Custodian without
cause pursuant to Section 12.5(b) shall be at the expense of the Borrower.

Section 12.6 Examination of Contract Files. Upon not less than five (5) Business
Days’ prior notice to the Custodian, the Administrative Agent, the Borrower, the
Collateral Manager and their respective agents, accountants, attorneys and
auditors will be permitted during normal business hours to examine and make
copies of the Contract Files, documents, records and other papers in the
possession of or under the control of the Custodian relating to any or all of
the Contracts. Prior to the occurrence of an Unmatured Event of Default, an
Event of Default, an Unmatured Collateral Manager Default or a Collateral
Manager Default, upon the request of the Administrative Agent and at the cost
and expense of the Collateral Manager, the Custodian shall promptly provide the
Administrative Agent with the Contract Files or copies, as designated by the
Administrative Agent, subject to a maximum of $75,000 per annum of such costs
and expenses in the aggregate, and any additional costs and expenses in excess
of $75,000 per annum shall be for the account of the Lenders. During the
existence of an Unmatured Event of Default, an Event of Default, an Unmatured
Collateral Manager Default or a Collateral Manager Default, the Collateral
Manager shall be required to bear the cost and expense of all such examinations.

Section 12.7 Insurance of the Custodian. At its own expense, the Custodian shall
maintain at all times during the existence of this Agreement and keep in full
force and effect, fidelity insurance, theft of documents insurance, forgery
insurance and errors and omissions insurance. All such insurance shall be in
amounts, with standard coverage and subject to deductibles, all as is customary
for insurance typically maintained by banks which act as the Custodian of
collateral substantially similar to the Contracts. Upon request, the
Administrative Agent and the Borrower shall be entitled to receive from the
Custodian a certification executed by a Responsible Officer of the Custodian
stating the amount of insurance maintained by the Custodian in accordance with
the terms hereof, the name of the insurer providing such insurance, and a
statement that such insurance is in full force and effect.

 

105



--------------------------------------------------------------------------------

Section 12.8 Representations and Warranties. The Custodian represents and
warrants to the Borrower, the Administrative Agent, the Lenders and the
Collateral Manager that:

(a) The Custodian is a national banking association organized and existing by
virtue of the federal banking laws of the United States of America;

(b) The Custodian has the corporate power and authority and the legal rights to
execute and deliver, and to perform its obligations under, this Agreement, and
has taken all necessary corporate action to authorize its execution, delivery
and performance of this Agreement;

(c) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including any stockholder or creditor of the Custodian) is required in
connection with the execution, delivery performance, validity or enforceability
of this Agreement; and

(d) this Agreement has been duly executed and delivered on behalf of the
Custodian and constitutes a legal, valid and binding obligation of the Custodian
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law).

Section 12.9 Statements. Promptly upon the request of the Administrative Agent
or the Collateral Manager, the Custodian shall provide the Administrative Agent
and the Collateral Manager with a list of all the Contracts for which the
Custodian holds a Contract File pursuant to this Agreement. Such list may be in
the form of a copy of the Schedule of Contracts with manual deletions to
specifically denote any Contracts added, paid off, liquidated, released or
redelivered since the date of this Agreement.

Section 12.10 No Adverse Interest of the Custodian. By execution of this
Agreement, the Custodian represents and warrants that it currently holds, and
during the existence of this Agreement shall hold, no adverse interest, by way
of security or otherwise, in any Contract or any Contract File. Neither the
Contracts nor any documents in the Contract Files shall be subject to any
security interest, lien or right of set-off by the Custodian or any third party
claiming through the Custodian, and the Custodian shall not pledge, encumber,
hypothecate, transfer, dispose of, or otherwise grant any third party interest
in, the Contracts or documents in the Contract Files.

Section 12.11 Lost Note Affidavit. In the event that the Custodian fails to
produce any Contract File or any other document related to a Contract that was
in its possession pursuant to Section 12.2 within five (5) Business Days after
required or requested by the Administrative Agent (a “Custodial Delivery
Failure”) and provided that (a) the Custodian previously delivered to the
Administrative Agent a Certification with respect to such Contract File or
document, as applicable, and (b) such Contract File or document, as applicable,
is not outstanding pursuant to a Request for Release and Receipt, then the
Custodian shall with respect to any missing promissory note, promptly deliver to
the Administrative Agent upon request a lost note affidavit.

 

106



--------------------------------------------------------------------------------

Section 12.12 Reliance of the Custodian. In the absence of bad faith or actual
knowledge on the part of the Custodian, the Custodian may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any request, notice, instruction, certificate, opinion or other
document furnished to the Custodian, reasonably believed by the Custodian to be
genuine and to have been signed or presented by the proper party or parties and
conforming to the requirements of this Agreement; but in the case of any
document comprising a Contract File or other request, notice, instruction,
document or certificate which by any provision hereof is specifically required
to be furnished to the Custodian, the Custodian shall be under a duty to examine
the same in accordance with the requirements of this Agreement. Without limiting
the generality of the foregoing, it is expressly agreed that in no event shall
the Custodian have any liability for any losses or damage to any Person arising
out of actions of the Custodian consistent with the instructions whether in
writing or verbal provided by the Administrative Agent.

Section 12.13 Term of Custody. Promptly after written notice from the
Administrative Agent that (i) the security interest of the Administrative Agent
has been released, and (ii) this Agreement has terminated, the Custodian shall
deliver all documents remaining in the Contract Files to the Collateral Manager
or as directed by the Collateral Manager.

Section 12.14 Tax Reports. The Custodian shall not be responsible for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than in respect of the
Custodian’s compensation or for reimbursement of expenses.

Section 12.15 Transmission of Contract Files. Written instructions as to the
method of shipment and shipper(s) the Custodian is directed to utilize in
connection with the transmission of Contract Files in the performance of the
Custodian’s duties hereunder shall be delivered by the Borrower, the Collateral
Manager or the Administrative Agent to the Custodian prior to any shipment of
any Contract Files hereunder. The Collateral Manager shall arrange for the
provision of such services at its sole cost and expense (or, at the Custodian’s
option, reimburse the Custodian for all costs and expenses incurred by the
Custodian consistent with such instructions) and shall maintain such insurance
against loss or damage to the Contract Files as the Collateral Manager deems
appropriate.

Section 12.16 Further Rights of the Custodian. (a) The obligations of the
Custodian shall be determined solely by the express provisions of this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Custodian. No representation, warranty, covenant or obligation of the Custodian
shall be implied with respect to this Agreement or the Custodian’s services
hereunder. Without limiting the generality of the foregoing statement, except as
specifically required herein, the Custodian shall be under no obligation to
inspect, review or examine the Contract Files to determine that the contents
thereof are complete, genuine, enforceable or appropriate for the represented
purposes or that they have been actually recorded or filed in the required
office or that they are other than what they purport

 

107



--------------------------------------------------------------------------------

to be on their face. the Custodian may consult with counsel satisfactory to it
and any opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such opinion of such counsel.

(b) In no event shall the Custodian be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action
(including any laws, ordinances, regulations) or the like that delay, restrict
or prohibit the providing of services by the Custodian as contemplated by this
Agreement.

(c) No provision of this Agreement shall require the Custodian to expend or risk
its own funds or otherwise incur financial liability in performance of its
duties under this Agreement, except as specifically otherwise provided herein.

(d) The Custodian shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it, in good faith, or for any mistakes of fact
or law, or for anything which it may do or refrain from doing in connection
herewith, except in the case of its willful misconduct or grossly negligent
performance or omission.

(e) The Custodian shall not be obligated to take any action hereunder which
might in its judgment involve any expense or liability unless it has been
furnished with reasonable indemnity.

(f) The Custodian shall have no duties or responsibilities except those that are
specifically set forth herein, and no duties or obligations shall be implied in
this Agreement against the Custodian.

(g) Except as otherwise provided herein, the Custodian shall be under no
responsibility or duty with respect to the disposition of any Contract File
while such Contract File is not in its possession.

(h) The Custodian may rely upon the validity of documents delivered to it,
without investigation as to their authenticity or legal effectiveness, and the
Borrower will hold the Custodian harmless from any claims that may arise or be
asserted against the Custodian because of the invalidity of any such documents
or their failure to fulfill their intended purpose.

(i) The Custodian shall not be responsible to the Administrative Agent or any
other party for recitals, statements or warranties or representations of the
Borrower or the Collateral Manager contained herein or in any document, or be
bound to ascertain or inquire as to the performance or observance of any of the
terms of this Agreement or any other agreement on the part of any party, except
as may otherwise be specifically set forth herein.

(j) The Borrower and the Collateral Manager shall jointly and severally
indemnify and hold the Custodian harmless from and against all claims,
liabilities, damages, losses, fees (including reasonable attorneys’ fees and
expenses) and costs and expenses incurred by the Custodian as a result of the
entering into and performance of its duties hereunder, unless such claims,
liabilities, damages, loss, fees, costs and expenses shall arise from the
Custodian’s gross negligence or willful misconduct. The Custodian’s rights to
indemnification shall survive the termination of this Agreement.

 

108



--------------------------------------------------------------------------------

(k) It is understood that the Custodian will charge for its services including,
but not limited to, overnight courier and copying expenses, under this Agreement
as specified in the schedule of fees set forth in a separate agreement among the
Custodian, the Collateral Manager and the Borrower, and the payment of such fees
and expenses shall be the sole obligation of the Borrower and the Collateral
Manager. All the Custodian Fees and Expenses shall be payable upon the
Collateral Manager’s or the Borrower’s receipt of an invoice from the Custodian.

(l) The Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Custodian shall not be obligated to take any action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

(m) In no event shall the Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

(n) The Custodian shall not be bound to make any investigation into the facts or
matters stated in any certificate, report or other document, except as otherwise
provided herein; provided, however, that, if the form thereof is prescribed by
this Agreement, the Custodian shall examine the same to determine whether it
conforms on its face to the requirements hereof.

(o) The Custodian may exercise any of its rights or powers hereunder or perform
any of its duties hereunder either directly or, by or through agents or
attorneys, and the Custodian shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed hereunder with due
care by it. Neither the Custodian nor any of its affiliates, directors,
officers, shareholders, agents or employees will be liable to the Collateral
Manager, Borrower or any other Person, except by reason of acts or omissions by
the Custodian constituting bad faith, willful misfeasance, gross negligence or
reckless disregard of the Custodian’s duties hereunder; provided, that it is
hereby expressly agreed that any Custodial Delivery Failure hereunder shall
constitute gross negligence for purposes of this Section 12.16. The Custodian
shall in no event have any liability for the actions or omissions of the
Borrower, the Administrative Agent or any other Person, and shall have no
liability for any inaccuracy or error in any duty performed by it that results
from or is caused by inaccurate, untimely or incomplete information or data
received by it from the Borrower, the Administrative Agent or another Person.
The Custodian shall not be liable for failing to perform or delay in performing
its specified duties hereunder which results from or is caused by a failure or
delay on the part of the Borrower, the Administrative Agent or another Person in
furnishing necessary, timely and accurate information to the Custodian.

 

109



--------------------------------------------------------------------------------

Section 12.17 Custodian Compensation. As compensation for its Custodian
activities hereunder, the Custodian shall be entitled to its fees and expenses
as set forth in the Custodian Fee Letter and indemnity amounts payable by the
Borrower to the Custodian (including Indemnified Amounts under Article XVII)
under the Transaction Documents (collectively, the “Custodian Fees and
Expenses”).

ARTICLE XIII

GRANT OF SECURITY INTEREST

Section 13.1 Borrower’s Grant of Security Interest. As security for the prompt
payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield and
other amounts at any time owing hereunder), the Borrower hereby assigns and
pledges to the Administrative Agent for the benefit of the Secured Parties, and
grants to the Administrative Agent for the benefit of the Secured Parties, a
security interest in and lien upon, all of the Borrower’s personal property,
including the Borrower’s right, title and interest in and to the following, in
each case whether now or hereafter existing or in which Borrower now has or
hereafter acquires an interest and wherever the same may be located
(collectively, the “Borrower Collateral”):

(a) all Transferred Contracts;

(b) all Contract Collateral;

(c) the Sale Agreement and all other documents now or hereafter in effect to
which the Borrower is a party (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) claims of
the Borrower for damages arising out of or for breach of or default under the
Borrower Assigned Agreements, and (iv) the right of the Borrower to amend, waive
or terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements;

(d) all of the following (the “Account Collateral”):

(i) the Borrower Accounts, the Lockbox Accounts, the Operating Account, all
funds held therein, and all certificates and instruments, if any, from time to
time representing or evidencing the Borrower Accounts, the Lockbox Accounts, the
Operating Account or such funds,

 

110



--------------------------------------------------------------------------------

(ii) all investments from time to time of amounts in the Borrower Accounts, the
Lockbox Accounts, the Operating Account and all certificates and instruments, if
any, from time to time representing or evidencing such investments,

(iii) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Administrative Agent or any Secured
Party or any assignee or agent on behalf of the Administrative Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any and all of the then existing Account Collateral;

(e) all additional property that may from time to time hereafter be granted and
pledged by the Borrower or by anyone on its behalf under this Agreement,
including the deposit with the Administrative Agent of additional moneys by the
Borrower;

(f) all Accounts, all Certificated Securities, all Chattel Paper, all Documents,
all Equipment, all Financial Assets, all General Intangibles, all Instruments,
all Investment Property, all Inventory, all Securities Accounts, all Security
Certificates, all Security Entitlements and all Uncertificated Securities of the
Borrower;

(g) each Hedging Agreement including all rights of the Borrower to receive
moneys due and to become due thereunder;

(h) all Portfolio Investments;

(i) all Proceeds, accessions, substitutions, rents and profits of any and all of
the foregoing Borrower Collateral (including proceeds that constitute property
of the types described in paragraphs (a) through (g) above) and, to the extent
not otherwise included, all payments under insurance (whether or not the
Administrative Agent or a Secured Party or any assignee or agent on behalf of
the Administrative Agent or a Secured Party is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Borrower Collateral.

Section 13.2 Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Collateral Manager’s duties under
this Agreement, the Borrower shall remain liable under the Transferred
Contracts, Borrower Assigned Agreements and other agreements included in the
Borrower Collateral to perform all of its duties and obligations thereunder to
the same extent as if this Agreement had not been executed, (b) the exercise by
a Secured Party or the Administrative Agent of any of its rights under this
Agreement shall not release the Borrower, TPVG or the Collateral Manager from
any of their respective duties or obligations under the Transferred Contracts,
Borrower Assigned Agreements or other agreements included in the Borrower
Collateral, (c) the Secured Parties and the Administrative Agent shall not have
any obligation or liability under the Transferred Contracts, Borrower Assigned
Agreements or other agreements included in the Borrower Collateral by reason of
this Agreement, and (d) neither the Administrative Agent nor any of the Secured
Parties shall be obligated to perform any of the obligations or duties of the
Borrower, TPVG or the Collateral Manager under the Transferred Contracts,
Borrower Assigned Agreements or other agreements included in the Borrower
Collateral or to take any action to collect or enforce any claim for payment
assigned under this Agreement.

 

111



--------------------------------------------------------------------------------

Section 13.3 Release of Collateral. Until the Obligations have been paid in
full, the Administrative Agent may not release any Lien covering any Borrower
Collateral except for (a) Contract Payments for which the related Obligor has
paid the amounts owing on the related Contract in full and for which the
Administrative Agent has received a Lien on all proceeds of such Contract,
(b) Portfolio Investments related to Contracts that have paid in full and have
no further obligations outstanding thereunder (upon the occurrence of such
conditions, the Lien hereunder covering any such Portfolio Investment shall be
automatically released, without any further action by any party hereunder), (c)
Repurchased Contracts as provided in Section 7.16 and (d) any Collateral sold or
disposed of to the extent permitted pursuant to this Agreement.

Section 13.4 Certain Remedies. (a) The Administrative Agent may, in its
discretion (with the consent of the Required Lenders), and shall, at the written
direction of the Required Lenders, proceed to protect and enforce its rights and
the rights of the Secured Parties by such appropriate proceedings as the
Required Lenders shall deem necessary to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in any
Transaction Document or in the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Administrative Agent by any Transaction Document or by law.

(b) In case there shall be pending, relative to the Borrower or any other
obligor upon the Notes or any Person having or claiming an ownership interest in
the Borrower Collateral, proceedings under the Bankruptcy Code or any other
applicable federal or state bankruptcy, insolvency or other similar law, or in
case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Borrower, its property or such other obligor or Person,
or in case of any other comparable judicial proceedings relative to the Borrower
or other obligor upon the Notes, or to the creditors of property of the Borrower
or such other obligor, the Administrative Agent irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered but without any obligation, subject to Section 13.5(a),
by intervention in such proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
Yield owing and unpaid in respect of the Notes, all other amounts owing to the
Lenders and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Administrative Agent (including any
claim for reimbursement of all expenses (including the fees and expenses of
counsel) and liabilities incurred, and all advances, if any, made, by the
Administrative Agent and each predecessor Administrative Agent except as
determined to have been caused by its own gross negligence or willful
misconduct) and of each of the other Secured Parties allowed in such
proceedings;

 

112



--------------------------------------------------------------------------------

(ii) unless prohibited by Applicable Law, to vote (with the consent of the
Required Lenders) on behalf of the holders of the Notes in any election of a
trustee, a standby trustee or person performing similar functions in any such
proceedings;

(iii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties on their behalf; and

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Administrative Agent
or the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Secured Parties to make
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of payments directly to such Secured Parties,
to pay to the Administrative Agent such amounts as shall be sufficient to cover
all reasonable expenses and liabilities incurred, and all advances made, by the
Administrative Agent and each predecessor Administrative Agent except as
determined to have been caused by its own gross negligence or willful
misconduct.

(c) Nothing herein contained shall be deemed to authorize the Administrative
Agent to authorize or consent to or vote for or accept or adopt on behalf of any
Lender or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any holder
thereof or to authorize the Administrative Agent to vote in respect of the claim
of any Secured Party in any such proceeding except, pursuant to
Section 13.5(b)(ii), to vote for the election of a trustee in bankruptcy or
similar person.

(d) All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Administrative Agent without the possession of
the Notes or the production thereof in any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Administrative
Agent shall be brought in its own name as Administrative Agent and any recovery
of judgment, subject to the payment of the reasonable expenses, disbursements
and compensation of the Administrative Agent each predecessor Administrative
Agent and their respective agents and attorneys, shall be for the ratable
benefit of the holders of the Notes and other Secured Parties.

(e) In any proceedings brought by the Administrative Agent to enforce the Liens
under the Transaction Documents (and also any proceedings involving the
interpretation of any provision of any Transaction Document), the Administrative
Agent shall be held to represent all of the Secured Parties, and it shall not be
necessary to make any Secured Party a party to any such proceedings.

Section 13.5 Limitation on Duty of Administrative Agent in Respect of
Collateral. (a) Beyond the exercise of reasonable care in the custody thereof,
the Administrative Agent shall have no duty as to any Borrower Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior

 

113



--------------------------------------------------------------------------------

parties or any other rights pertaining thereto and the Administrative Agent
shall not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Borrower Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody of the Borrower Collateral in its
possession if the Borrower Collateral is accorded treatment substantially equal
to that which it accords its own property and shall not be liable or responsible
for any loss or diminution in the value of any of the Borrower Collateral, by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Administrative Agent in good faith.

(b) The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Borrower Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Borrower
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Administrative Agent for the validity or sufficiency of the Borrower Collateral
or any agreement or assignment contained therein, for the validity of the title
of the Borrower to the Borrower Collateral, for insuring the Borrower Collateral
or for the payment of taxes, charges, assessments or Liens upon the Borrower
Collateral or otherwise as to the maintenance of the Borrower Collateral.

(c) The Administrative Agent shall have no duty to act outside of the United
States in respect of any Borrower Collateral located in any jurisdiction other
than the United States.

(d) The Administrative Agent may act through its agents or attorneys and shall
not be liable for any misconduct or negligence of any such agents or attorneys
appointed with due care by it hereunder.

(e) In no event shall Administrative Agent be liable for special, punitive or
consequential damages.

ARTICLE XIV

EVENTS OF DEFAULT

Section 14.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Default in the payment when due of any principal of any Advance or default
in the payment of any other amount payable by the Borrower or TPVG (in any
capacity) hereunder, including any Yield on any Advance which default shall
continue for two Business Days;

(b) An Insolvency Event shall have occurred and be continuing with respect to
any of the Borrower or TPVG;

 

114



--------------------------------------------------------------------------------

(c) A Collateral Manager Default shall have occurred;

(d) The Investment Adviser shall cease to serve as investment adviser, and an
acceptable replacement (as approved by the Required Lenders) shall not have been
appointed within 30 days;

(e) (i) Any Transaction Document or any lien or security interest granted
thereunder by the Borrower, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower; or (ii) the Borrower
or TPVG or any other party shall, directly or indirectly, contest in any manner
the effectiveness, validity, binding nature or enforceability of any Transaction
Document; or (iii) any security interest securing any Obligation shall, in whole
or in part, cease to be a perfected first priority security interest (except, as
to priority, for Permitted Liens) against the Borrower;

(f) The Borrower or TPVG (in any capacity) shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement, or any other
Transaction Document on its part to be performed or observed and, except in the
case of the covenants and agreements contained in Sections 10.6, 10.7, 10.8,
10.9, 10.10 and 10.23, as to each of which no grace period shall apply, any such
failure shall remain unremedied for 30 days after knowledge thereof or after
written notice thereof shall have been given by the Administrative Agent to the
Borrower or TPVG;

(g) Any representation or warranty of the Borrower or TPVG (in any capacity)
made or deemed to have been made hereunder or in any other Transaction Document
or any other writing or certificate furnished by or on behalf of the Borrower or
TPVG (in any capacity) to the Administrative Agent or any Lender for purposes of
or in connection with this Agreement or any other Transaction Document
(including any Compliance Certificate) shall prove to have been false or
incorrect in any material respect when made or deemed to have been made;
provided that no breach shall be deemed to occur hereunder in respect of any
representation or warranty relating to the “eligibility” of any Contract if such
breach is not a willful breach and payment in respect of such Contract is
required to be made under Section 7.14, and either the Repurchase Amount of such
Contract shall have been paid in full by the Borrower or no repayment is
required under Section 7.14 because the Advances outstanding do not exceed the
Borrowing Base;

(h) Any court shall render a final judgment against the Borrower or TPVG (i) in
an amount in excess of $5,000,000 (or, in the case of the Borrower, $500,000)
which shall not be satisfactorily stayed, discharged, vacated, set aside or
satisfied within 60 days of the making thereof or (ii) for which the
Administrative Agent shall not have received evidence satisfactory to it that an
insurance provider for the Borrower or TPVG has agreed to satisfy such judgment
in full subject to any deductibles not exceeding $5,000,000 (or, in the case of
the Borrower, $500,000); or the attachment of any property of the Borrower or
TPVG as a result of any such judgment described in this clause (h) which has not
been released or provided for to the reasonable satisfaction of the
Administrative Agent within 60 days after the making thereof;

(i) A Change of Control shall have occurred;

 

115



--------------------------------------------------------------------------------

(j) Either of Jim Labe or Sajal Srivastava cease to be involved in the
operations of the Collateral Manager, unless the Collateral Manager shall have
within a reasonable period of time obtained a successor of at least comparable
background, experience and ability who is reasonably acceptable to the Required
Lenders;

(k) Either (i) the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act or (ii) TPVG ceases to be a “business
development company” within the meaning of the 1940 Act;

(l) As of any date of determination, the rolling three month average Delinquency
Ratio is greater than 10.0%;

(m) As of any date of determination, the rolling three month Charged-Off Ratio
is greater than 7.5%;

(n) Vastardis Capital Services Holdings LP ceases to be the fund administrator
for TPVG and is not replaced within 30 days by a fund administrator or other
internal resources acceptable to the Administrative Agent in its reasonable
discretion; or[Reserved]; or

(o) The aggregate principal amount of all Advances outstanding hereunder exceeds
the Borrowing Base and such condition continues unremedied for five Business
Days.

Section 14.2 Effect of Event of Default.

(a) Optional Termination. Upon notice by the Administrative Agent that an Event
of Default (other than an Event of Default described in Section 14.1(b)) has
occurred, no Advances will thereafter be made, and the Required Lenders may
declare all outstanding Obligations to be due and payable, whereupon the full
unpaid amount of the Obligations which shall be immediately due and payable,
without further notice, demand or presentment (all of which are hereby expressly
waived by the Borrower) and the Revolving Period shall end and the Maturity Date
shall be deemed to have occurred.

(b) Automatic Termination. Upon the occurrence of an Event of Default described
in Section 14.1(b), the Revolving Period shall end and the Maturity Date shall
be deemed to have occurred automatically, and all outstanding Obligations under
this Agreement shall become immediately and automatically due and payable, all
without presentment, demand, protest or notice of any kind (all of which are
hereby expressly waived by the Borrower).

Section 14.3 Rights Upon Event of Default. If an Event of Default shall have
occurred and be continuing, the Required Lenders may direct the Administrative
Agent to exercise any of the remedies specified herein in respect of the
Borrower Collateral and the Administrative Agent may (with the consent of the
Required Lenders) but shall have no obligation, or the Administrative Agent
shall, at the written direction of the Required Lenders, also do one or more of
the following (subject to Section 13.5):

 

116



--------------------------------------------------------------------------------

(a) institute proceedings in its own name and on behalf of the Secured Parties
as Administrative Agent for the collection of all amounts then payable on the
Notes or hereunder with respect thereto, whether by declaration or otherwise,
enforce any judgment obtained, and collect from the Borrower and any other
obligor upon the Notes moneys adjudged due;

(b) institute proceedings from time to time for the complete or partial
foreclosure upon the Borrower Collateral;

(c) subject to Section 14.3(b), exercise any remedies of a secured party under
the UCC and take any other appropriate action to protect and enforce the right
and remedies of the Administrative Agent and the Secured Parties which rights
and remedies shall be cumulative; and

(d) subject to Section 14.3(b), require the Borrower and the Collateral Manager,
at the Collateral Manager’s expense, to (1) assemble all or any part of the
Borrower Collateral as directed by the Administrative Agent and make the same
available to the Administrative Agent at a place to be designated by the
Administrative Agent that is reasonably convenient to such parties and
(2) without notice except as specified below, sell the Borrower Collateral or
any part thereof in one or more parcels at a public or private sale, at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. The Borrower agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Borrower of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Borrower Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Borrower Collateral (after payment of
any amounts incurred in connection with such sale) shall be deposited into the
Collection Account and to be applied against all or any part of the outstanding
Advances pursuant to Section 4.1 or otherwise in such order as the
Administrative Agent shall elect in its sole discretion.

ARTICLE XV

THE AGENTS

Section 15.1 Appointment. Each Lender and each Agent hereby irrevocably
designates and appoints DBNY as Administrative Agent hereunder and under the
other Transaction Documents, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and the other
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each Lender in each Lender Group hereby
irrevocably designates and appoints the Agent for such Lender Group as the agent
of such Lender under this Agreement, and each such Lender irrevocably authorizes
such Agent, as the agent for such

 

117



--------------------------------------------------------------------------------

Lender, to take such action on its behalf under the provisions of this Agreement
and the other Transaction Documents and to exercise such powers and perform such
duties thereunder as are expressly delegated to such Agent by the terms of this
Agreement and the other Transaction Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, neither the Administrative Agent nor any
Agent (the Administrative Agent and each Agent being referred to in this Article
as a “Note Agent”) shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against any
Note Agent.

Section 15.2 Delegation of Duties. Each Note Agent may execute any of its duties
under this Agreement and the other Transaction Documents by or through its
subsidiaries, affiliates, agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No Note
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 15.3 Exculpatory Provisions. No Agent (acting in such capacity) nor any
of its directors, officers, agents or employees shall be (a) subject to any
fiduciary or other implied duties, regardless of whether an Event of Default,
Unmatured Event of Default, Collateral Manager Default or Unmatured Collateral
Manager Default has occurred and is continuing, (b) liable to any Lender for any
action lawfully taken or omitted to be taken by it or them or any Person
described in Section 15.2 under or in connection with this Agreement or the
other Transaction Documents), or (c) responsible in any manner to any Person (or
have any duties to investigate or inquire into) for any recitals, statements,
representations or warranties of any Person (other than itself) contained in the
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, the
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Transaction Documents or any other document
furnished in connection therewith or herewith, or for any failure of any Person
(other than itself or its directors, officers, agents or employees) to perform
its obligations under any Transaction Document or for the satisfaction of any
condition specified in a Transaction Document. Except as otherwise expressly
provided in this Agreement, no Note Agent shall be under any obligation to any
Person to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, the Transaction
Documents, or to inspect the properties, books or records of the Borrower, TPVG
or the Collateral Manager.

Section 15.4 Reliance by Agents. Each Note Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by such Note Agent. Each Note
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith unless it shall first
receive such advice or concurrence of the Lenders, as it deems appropriate, or
it shall first be

 

118



--------------------------------------------------------------------------------

indemnified to its satisfaction (i) in the case of the Administrative Agent, by
the Lenders or (ii) in the case of an Agent, by the Lenders in its Lender Group,
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement, the other Transaction Documents or any other document
furnished in connection herewith or therewith in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement, the other Transaction Documents or any other document
furnished in connection herewith or therewith in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement, the other Transaction Documents or any other document furnished in
connection herewith or therewith in accordance with a request of the Lenders in
its Lender Group holding greater than 66-2/3% of the outstanding Advances held
by such Lender Group, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders in such Lender Group.

Section 15.5 Notices. No Note Agent shall be deemed to have knowledge or notice
of the occurrence of any breach of this Agreement or the occurrence of any Event
of Default unless such Note Agent has received notice from the Collateral
Manager, the Borrower or any Lender, referring to this Agreement and describing
such event. In the event that the Administrative Agent receives such a notice,
it shall promptly give notice thereof to each Agent, and in the event any Agent
receives such a notice, it shall promptly give notice thereof to the Lenders in
its Lender Group. The Administrative Agent shall take such action with respect
to such event as shall be reasonably directed in writing by the Required
Lenders, and each Agent shall take such action with respect to such event as
shall be reasonably directed by Lenders in its Lender Group holding greater than
66-2/3% of the outstanding Advances held by such Lender Group; provided that
unless and until such Note Agent shall have received such directions, such Note
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such event as it shall deem advisable in the
best interests of the Lenders or of the Lenders in its Lender Group, as
applicable.

Section 15.6 Non-Reliance on Agents. The Lenders expressly acknowledge that
neither any Note Agent, nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by a Note Agent hereafter taken, including any review of the
affairs of the Borrower, TPVG or the Collateral Manager, shall be deemed to
constitute any representation or warranty by such Note Agent to any Lender. Each
Lender acknowledges and agrees that the Administrative Agent may take actions
hereunder in its sole discretion and (i) any such actions by the Administrative
Agent will be taken in its sole discretion, without regard to the interests of
any other party to this transaction and (ii) the Lenders may suffer losses as a
result of such discretionary actions and the Administrative Agent shall not be
liable for any such losses. Each Lender represents to each Note Agent that it
has, independently and without reliance upon any Note Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, TPVG, the
Collateral Manager, and the Loans

 

119



--------------------------------------------------------------------------------

and made its own decision to purchase its interest in the Notes hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Note Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis, appraisals and decisions in taking or
not taking action under any of the Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, TPVG, the Collateral Manager, and the Contracts. Except as expressly
provided herein, no Note Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the Borrower
Collateral or the business, operations, property, prospects, financial and other
condition or creditworthiness of the Borrower, TPVG, the Collateral Manager or
the Lenders which may come into the possession of such Note Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

In no event shall the Administrative Agent be liable to any Lender for any
indirect, special, punitive or consequential loss or damage of any kind
whatsoever, including, but not limited to, lost profits, even if the
Administrative Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action. In no event shall the Administrative Agent
be liable for any failure or delay in the performance of its obligations
hereunder because of circumstances beyond its control, including, but not
limited to, acts of God, flood, war (whether declared or undeclared), terrorism,
fire, riot, embargo, government action, including any laws, ordinances,
regulations, governmental action or the like which delay, restrict or prohibit
the providing of the services contemplated by this Agreement.

Section 15.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower, the Collateral Manager or TPVG under the
Transaction Documents, and without limiting the obligation of such Persons to do
so in accordance with the terms of the Transaction Documents), ratably according
to the outstanding amounts of their Advances from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Administrative Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Administrative Agent or such
affected Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent or such
affected Person as a result of, or arising out of, or in any way related to or
by reason of, any of the transactions contemplated hereunder or under the
Transaction Documents or any other document furnished in connection herewith or
therewith.

Section 15.8 Successor Agent. If the Administrative Agent shall resign as
Administrative Agent under this Agreement, then the Required Lenders shall
appoint a successor agent, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent, effective upon its
acceptance of such appointment, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. Any Agent may resign as Agent upon ten days’
notice to the Lenders in its Lender Group and the

 

120



--------------------------------------------------------------------------------

Administrative Agent (with a copy to the Borrower) with such resignation
becoming effective upon a successor agent succeeding to the rights, powers and
duties of the Agent pursuant to this Section 15.8. If an Agent shall resign as
Agent under this Agreement, then Lenders in its Lender Group holding greater
than 66-2/3% of the outstanding Advances held by such Lender Group shall appoint
a successor agent for such Lender Group. After any retiring Note Agent’s
resignation hereunder as Note Agent, the provisions of this Article XV shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Note Agent under this Agreement. No resignation of any Note Agent shall
become effective until a successor Note Agent shall have assumed the
responsibilities and obligations of such Note Agent; provided, however, that in
the event a successor Note Agent is not appointed within 60 days after such Note
Agent has given notice of its resignation as permitted by this Section 15.8,
such Note Agent may petition a court for its removal.

Section 15.9 Agents in their Individual Capacity. Each Note Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower, TPVG, the Collateral Manager or the Backup
Collateral Manager as though such Note Agent were not an agent hereunder. In
addition, the Lenders acknowledge that one or more Persons which are Note Agents
may act (i) as administrator, sponsor or agent for one or more Structured
Lenders and in such capacity acts and may continue to act on behalf of each such
Structured Lender in connection with its business, and (ii) as the agent for
certain financial institutions under the liquidity and credit enhancement
agreements relating to this Agreement to which any one or more Structured
Lenders is party and in various other capacities relating to the business of any
such Structured Lender under various agreements. Any such Person, in its
capacity as Note Agent, shall not, by virtue of its acting in any such other
capacities, be deemed to have duties or responsibilities hereunder or be held to
a standard of care in connection with the performance of its duties as a Note
Agent other than as expressly provided in this Agreement. Any Person which is a
Note Agent may act as a Note Agent without regard to and without additional
duties or liabilities arising from its role as such administrator or agent or
arising from its acting in any such other capacity.

Section 15.10 The Paying Agent.

(a) The Borrower hereby appoints Deutsche Bank Trust Company Americas as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 8.5 shall be made on behalf of the Borrower by the
Paying Agent.

(b) The Paying Agent undertakes to perform such duties, and only such duties, as
are expressly set forth in this Agreement. No implied covenants or obligations
shall be read into this Agreement against the Paying Agent.

(c) The Paying Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the direction or request of (y) the Administrative
Agent, the Borrower, the Collateral Manager or any other party authorized to
give instructions, or (z) with respect to payments pursuant to Section 8.5, at
the direction of the Collateral Manager as set forth in a Compliance
Certificate, or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction, which
determination is no longer subject to appeal or review.

 

121



--------------------------------------------------------------------------------

(d) The Paying Agent shall not be bound to make any investigation into the facts
of matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document. The Paying Agent shall not be charged with knowledge of any
Unmatured Event of Default or Event of Default unless an Authorized Officer of
the Paying Agent receives written notice specifying that an Unmatured Event of
Default or Event of Default has occurred from the Borrower, the Collateral
Manager, any Agent or any other Secured Party. The receipt and/or delivery of
reports and other information (including, without limitation, any Compliance
Certificate) under this Agreement by the Paying Agent containing information
relating to events or circumstances which may constitute an Unmatured Event of
Default or Event of Default shall not constitute notice or actual or
constructive knowledge of an Unmatured Event of Default or Event of Default.

(e) The Borrower agrees to pay to the Paying Agent from time to time such
compensation as agreed in writing between the Borrower and the Paying Agent.

(f) The Paying Agent may consult with counsel of its choice with regard to legal
questions arising out of or in connection with this Agreement and the advice or
opinion of such counsel, selected with due care, shall be full and complete
authorization and protection in respect of any action taken, omitted or suffered
by the Paying Agent in good faith and in accordance therewith.

(g) The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, unless it shall have received security or indemnity satisfactory to
it against the costs, expenses and liabilities that may be incurred therein or
thereby, and none of the provisions contained in this Agreement shall in any
event require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Borrower under this Agreement.

(h) The Paying Agent shall not be responsible for the acts or omissions of the
Administrative Agent, the Borrower, the Collateral Manager, any Agent, any
Lender or any other Person. The Paying Agent does not assume and shall have no
responsibility for, and makes no representation as to, monitoring the value of
any Collateral.

(i) Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

122



--------------------------------------------------------------------------------

(j) If the Paying Agent shall at any time (i) be uncertain as to its duties or
rights hereunder, (ii) receive instructions from any of the parties authorized
to give instructions which, in the reasonable opinion of the Paying Agent, are
in conflict with any of the provisions of this Agreement, or (iii) receive
conflicting instructions from the Administrative Agent and any other party
authorized to give instructions and the conflict between such instructions
cannot be resolved by reference to the terms of this Agreement, then in each
such case, the Paying Agent shall be entitled to rely on the instructions of the
Administrative Agent and shall incur no liability for acting in accordance
therewith.

(k) If any property subject hereto is at any time attached, garnished or levied
upon under any court order or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, judgment or decree shall be made or entered
by any court affecting such property or any part hereof, then and in any of such
events the Paying Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree, and if it complies with
any such order, writ, judgment or decree it shall not be liable to any other
party hereto or to any other person, firm or corporation by reason of such
compliance even though such order, writ, judgment or decree maybe subsequently
reversed, modified, annulled, set aside or vacated.

(l) The Paying Agent shall incur no liability nor be responsible to the Borrower
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.

(m) In no event shall the Paying Agent be liable for any special, indirect,
punitive, incidental or consequential loss or damage of any nature whatsoever
arising from any act or omission of the Paying Agent, whether or not the
possibility of such damage was disclosed to, or could have been reasonably
foreseen by, the Paying Agent and regardless of the form of action.

(n) The Paying Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate of an Authorized Officer, any
Compliance Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.

(o) In order to comply with laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering, the Paying
Agent is required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Paying
Agent. Accordingly, each of the parties agrees to provide to the Paying Agent
upon its request from time to time such identifying information and
documentation as may be available to such party in order to enable the Paying
Agent to comply with applicable law.

(p) The Paying Agent shall have no obligation to determine whether any
conditions precedent to making any Advance have been satisfied and the Paying
Agent shall incur no liability for distributing funds received into the Funding
Account in accordance with an Advance Notice received by it.

 

123



--------------------------------------------------------------------------------

ARTICLE XVI

ASSIGNMENTS

Section 16.1 Restrictions on Assignments. Except as specifically provided herein
(with respect to the Collateral Manager and the Backup Collateral Manager),
neither the Borrower, the Collateral Manager, TPVG nor the Backup Collateral
Manager may assign any of their respective rights or obligations hereunder or
any interest herein without the prior written consent of the Required Lenders.

Section 16.2 Documentation. In connection with any permitted assignment, each
Lender shall deliver to each assignee an assignment, in such form as such Lender
and the related assignee may agree, duly executed by such Lender assigning any
such rights, obligations, Advance or Note to the assignee; and such Lender shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s right, title and interest in and
to the items assigned, and to enable the assignee to exercise or enforce any
rights hereunder or under the Notes evidencing such Advance.

Section 16.3 Rights of Assignee. Upon the foreclosure of any assignment of any
Advances made for security purposes, or upon any other assignment of any Advance
from any Lender pursuant to this Article XVI, the respective assignee receiving
such assignment shall have all of the rights of such Lender hereunder with
respect to such Advances and all references to the Lenders in Section 4.3 and
Section 5.1 shall be deemed to apply to such assignee.

Section 16.4 Notice of Assignment by Lenders. So long as no Unmatured Event of
Default, Event of Default, Unmatured Collateral Manager Default or Collateral
Manager Default has occurred and is continuing, any proposed assignment by a
Lender to any other Person (other than an Affiliate of such Lender) that is a
commercial bank shall require at least 60 calendar days’ notice to the Borrower
and TPVG and shall be subject to the prior written consent of the Borrower and
TPVG (in each case, not to be unreasonably withheld, conditioned or delayed),
other than any proposed assignment (i) to an Affiliate of such Lender, (ii) to
another Lender hereunder or (iii) to any Person if such lender makes a
determination that its ownership of any of its rights or obligations hereunder
is prohibited by Applicable Law (including, without limitation, the Volcker
Rule). If either of the Borrower or TPVG do not respond within such 60 calendar
day period, then such proposed assignment shall be permitted. So long as no
Unmatured Event of Default, Event of Default, Unmatured Collateral Manager
Default or Collateral Manager Default has occurred and is continuing, at no time
shall any Lender assign its interests hereunder to any entity (other than an
Affiliate of such Lender) that is not a commercial bank, unless otherwise
approved by the Borrower and TPVG. At no time shall any assignment by any Lender
to an Affiliate of such Lender by subject to the prior consent of the Borrower
or TPVG. Each Lender authorizes the related Agent to, and such Agent agrees that
it shall, endorse the Notes to reflect any assignments made pursuant to this
Article XVI or otherwise. Any assignment by one

Lender to a proposed lender hereunder shall be executed on a joinder agreement
substantially in the form of Exhibit M hereto.

 

124



--------------------------------------------------------------------------------

Section 16.5 Registration; Registration of Transfer and Exchange. (a) The
Administrative Agent shall keep a register (the “Note Register”) in which,
subject to such reasonable regulations as it may prescribe, the Administrative
Agent shall provide for the registration of the Notes and of transfer of
interests in the Notes. The Administrative Agent is hereby appointed “Note
Registrar” for the purpose of registering the Notes and transfers of the Notes
as herein provided.

(b) Each Person who has or who acquired an interest in a Note shall be deemed by
such acquisition to have agreed to be bound by the provisions of this
Section 16.5. A Note may be exchanged (in accordance with Section 16.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 16.1) (or its agent or nominee) of all
or a portion of the Advances. The Administrative Agent shall not register (or
cause to be registered) the transfer of such Note, unless the proposed
transferee shall have delivered to the Administrative Agent either (x) evidence
satisfactory to it that the transfer of such Note is exempt from registration or
qualification under the Securities Act of 1933, as amended, and all applicable
state securities laws and that the transfer does not constitute a non-exempt
“prohibited transaction” under ERISA or (y) an express agreement by the proposed
transferee to be bound by and to abide by the provisions of this Section 16.5
and the restrictions noted on the face of such Note.

(c) At the option of the holder thereof, a Note may be exchanged for one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Administrative Agent) the new Note which the holder making the exchange is
entitled to receive.

(d) Upon surrender for registration of transfer of any Note at an office or
agency of the Borrower, the Borrower shall execute and deliver (through the
Administrative Agent), in the name of the designated transferee or transferees,
one or more new Notes of any authorized denominations and of a like class and
aggregate principal amount.

(e) All Notes issued upon any registration of transfer or exchange of any Note
in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

(f) Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Borrower or the Administrative Agent) be
fully endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Note Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

(g) No service charge shall be made for any registration of transfer or exchange
of a Note, but the Borrower may require payment from the transferee holder of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer of exchange of a Note, other
than exchanges pursuant to this Section 16.5.

 

125



--------------------------------------------------------------------------------

(h) The holders of the Notes shall be bound by the terms and conditions of this
Agreement.

Section 16.6 Mutilated, Destroyed, Lost and Stolen Notes. (a) If any mutilated
Note is surrendered to the Administrative Agent the Borrower shall execute and
deliver (through the Administrative Agent) in exchange therefor a new Note of
like class and tenor and principal amount and bearing a number not
contemporaneously outstanding.

(b) If there shall be delivered to the Borrower and the Administrative Agent
prior to the payment of the Notes (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Administrative
Agent that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Administrative Agent), in lieu of any such
destroyed, lost or stolen Note, a new Note of like class, tenor and principal
amount and bearing a number not contemporaneously outstanding.

(c) Upon the issuance of any new Note under this Section 16.6, the Borrower may
require the payment from the transferor holder of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith.

(d) Every new Note issued pursuant to this Section 16.6 and in accordance with
the provisions of this Agreement, in lieu of any destroyed, lost or stolen Note
shall constitute an original additional contractual obligation of the Borrower,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

(e) The provisions of this Section 16.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of a mutilated, destroyed, lost or stolen Note.

Section 16.7 Persons Deemed Owners. The Borrower, the Collateral Manager, TPVG,
the Agents, the Administrative Agent and any agent for any of the foregoing may
treat the holder of any Note as the owner of such Note for all purposes
whatsoever, whether or not such Note may be overdue, and none of Borrower, the
Collateral Manager, TPVG, the Agents, the Administrative Agent and any such
agent shall be affected by notice to the contrary.

Section 16.8 Cancellation. All Notes surrendered for payment or registration of
transfer or exchange shall be promptly canceled. The Borrower shall promptly
cancel and deliver to the Administrative Agent any Notes previously
authenticated and delivered hereunder which the Borrower may have acquired in
any manner whatsoever, and all Notes so delivered shall be promptly canceled by
the Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 16.8, except as expressly permitted
by this Agreement.

 

126



--------------------------------------------------------------------------------

Section 16.9 Participations; Pledge. (a) At any time and from time to time, each
Lender may, in accordance with Applicable Law, at any time grant participations
in all or a portion of its Note and/or its interest in the Advances and other
payments due to it under this Agreement to any Person (each, a “Participant”).
Each Lender hereby acknowledges and agrees that (A) any such participation will
not alter or affect such Lender’s direct obligations hereunder, and (B) neither
the Borrower, TPVG, the Administrative Agent, any other Lender, any Agent nor
the Collateral Manager shall have any obligation to have any communication or
relationship with any Participant. Each Participant shall comply with the
provisions of Section 4.3(e) and shall be entitled to the benefits of
Sections 4.3 and 5.1, but shall not be entitled to receive any greater payment
under Sections 4.3 or 5.1 than the Lender which granted such participation
interest to such Participant would be entitled to receive had such Lender not
granted such interest to such Participant. So long as no Unmatured Event of
Default, Event of Default, Unmatured Collateral Manager Default or Collateral
Manager Default has occurred and is continuing, any proposed Participation shall
be subject to the prior written consent of the Borrower and TPVG, which such
consent shall not be unreasonably withheld, delayed or conditioned.

(b) Notwithstanding anything in Section 16.9(a) to the contrary, each Lender may
pledge its interest in the Advances and the Notes to any Federal Reserve Bank as
collateral in accordance with Applicable Law without the prior written consent
of any Person.

ARTICLE XVII

INDEMNIFICATION

Section 17.1 Borrower Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify on an after-tax basis the Administrative Agent, the Lenders, the
Agents, the Backup Collateral Manager, the Paying Agent and the Custodian and
each of their Affiliates, and each of their respective successors, transferees,
participants and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each of the foregoing
Persons being individually called an “Indemnified Party”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively called “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or relating to any Transaction
Document or the transactions contemplated thereby or the use of proceeds
therefrom by the Borrower, including in respect of the funding of any Advance or
in respect of any Transferred Contract, excluding, however, (a) Indemnified
Amounts payable to an Indemnified Party to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of any Indemnified Party or its agent or subcontractor or
(b) any Excluded Taxes. Without limiting the foregoing, but subject to the
exclusions above, the Borrower agrees to indemnify each Indemnified Party for
Indemnified Amounts arising out of or relating to:

 

127



--------------------------------------------------------------------------------

(i) the breach of any representation or warranty made by the Borrower (or any of
its officers) under or in connection with this Agreement or the other
Transaction Documents, any Compliance Certificate or any other information,
report or certificate delivered by the Borrower pursuant hereto or thereto,
which shall have been false or incorrect in any material respect when made or
deemed made;

(ii) any claim arising out of the failure by the Borrower to comply in any
material way with any Applicable Law with respect to any Transferred Contract,
or the nonconformity of any Transferred Contract with any such Applicable Law;

(iii) any claim involving products liability that arises out of or relates to
merchandise or services that are the subject of any Transferred Contract or
strict liability claim in connection with any Transferred Contract;

(iv) any tax or governmental fee or charge (but not including Excluded Taxes),
all interest and penalties thereon or with respect thereto, and all
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in defending against the same, which may arise by reason of the making,
maintenance or funding, directly or indirectly, of any Advance, or any other
interest in the Borrower Collateral;

(v) negligence, misfeasance or bad faith of the Borrower in the performance of
its duties under the Transaction Documents (including any violation of law);

(vi) the commingling of the proceeds of Borrower Collateral at any time with
other funds;

(vii) the failure to vest in the Administrative Agent a security interest (as
defined in the UCC) in the Borrower Collateral, free and clear of any Adverse
Claim;

(viii) the failure to vest in the Borrower all right, title and interest in the
Contract Payments, Contracts and Related Security purchased by the Borrower from
the Equityholder pursuant to the Sale Agreement, free and clear of any Adverse
Claim;

(ix) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or other similar statutory relief applicable to an Obligor) of
the Obligor to the payment of any Contract Payment (including a defense based on
such Contract Payment or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim related to such Contract Payment;

(x) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Transferred Contract
to the extent contemplated by this Agreement;

(xi) any action or omission by the Borrower reducing or impairing the rights of
the Secured Parties with respect to any Contract Payments or the value of any
Contract Payments, except in accordance with the Credit and Collection Policy
and as permitted by this Agreement;

 

128



--------------------------------------------------------------------------------

(xii) any failure of the Borrower to give reasonably equivalent value to TPVG in
consideration of the sale by TPVG to the Borrower of any Contract Payments or
Contracts, or any attempt by any Person to void any such sale under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code; or

(xiii) any investigation, litigation or proceeding related to or arising from
this Agreement, the transactions contemplated hereby, the use of the proceeds of
the Advances, the ownership of any Contract Payment or Contract or any other
investigation, litigation or proceeding relating thereto in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby.

Indemnification under this Section 17.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.

Section 17.2 Collateral Manager Indemnity. Without limiting any other rights
which any such Person may have hereunder or under Applicable Law, the Collateral
Manager agrees to indemnify the Indemnified Parties forthwith on demand, from
and against any and all Indemnified Amounts arising out of or relating to any
Transaction Document or the transactions contemplated thereby occurring prior to
the effective date of the removal of the Collateral Manager, excluding, however,
(a) Indemnified Amounts payable to an Indemnified Party to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of any Indemnified Party or its agent or
subcontractor, (b) except as otherwise specifically provided herein, non-payment
by any Obligor of an amount due and payable with respect to a Transferred
Contract, (c) any loss in value of any Permitted Investment due to changes in
market conditions or for other reasons beyond the control of the Borrower, TPVG
or the Collateral Manager or (d) any Excluded Taxes. Without limiting the
foregoing, but subject to the exclusions (a) through (d) above, the Collateral
Manager agrees to indemnify each Indemnified Party for Indemnified Amounts
arising out of or relating to:

(i) the breach of any representation or warranty made by the Collateral Manager
(or any of its officers) under or in connection with this Agreement or the other
Transaction Documents, any Compliance Certificate or any other information,
report or certificate delivered by the Collateral Manager pursuant hereto or
thereto, which shall have been false or incorrect in any material respect when
made or deemed made;

(ii) any claim arising out of the failure by the Collateral Manager to comply in
any material way with any Applicable Law with respect to any Transferred
Contract, or the nonconformity of any Transferred Contract with any such
Applicable Law;

(iii) any claim arising out of any failure of the Collateral Manager to perform
its duties or obligations in accordance with the provisions of Article VII or
any provision contained in any Transaction Document;

 

129



--------------------------------------------------------------------------------

(iv) any action or omission by the Collateral Manager reducing or impairing the
rights of the Secured Parties with respect to any Contract Payments or the value
of any Contract Payments, except in accordance with the Credit and Collection
Policy and as permitted by this Agreement;

(v) negligence, misfeasance or bad faith of the Collateral Manager in the
performance of its duties under the Transaction Documents (including any
violation of law); or

(vi) the commingling by the Collateral Manager of the proceeds of Borrower
Collateral at any time with other funds.

Indemnification under this Section 17.2 shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.

Section 17.3 Contribution. If for any reason (other than the exclusions set
forth in the first paragraph of Section 17.1 or the first paragraph of
Section 17.2) the indemnification provided above in Section 17.1 or Section 17.2
is unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower or the Collateral Manager, as the case may be,
agrees to contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party, on the one hand, and the Borrower and its Affiliates or the
Collateral Manager and its Affiliates, as the case may be, on the other hand,
but also the relative fault of such Indemnified Party, on the one hand, and the
Borrower and its Affiliates or the Collateral Manager and its Affiliates, as the
case may be, on the other hand, as well as any other relevant equitable
considerations.

ARTICLE XVIII

MISCELLANEOUS

Section 18.1 No Waiver; Remedies. No failure on the part of any Lender, any
Agent, the Administrative Agent, any Indemnified Party or any Affected Person to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise by any of
them of any right, power or remedy hereunder preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. Without limiting the foregoing, each Lender and Participant is
hereby authorized by the Borrower and TPVG during the existence of an Event of
Default, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by it to or for the credit or
the account of the Borrower or TPVG (as the case may be) to the amounts owed by
the Borrower or TPVG, respectively, under this Agreement, to the Administrative
Agent, the Agents, any Affected Person, any Indemnified Party or any Lender or
their respective successors and assigns.

 

130



--------------------------------------------------------------------------------

Section 18.2 Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 18.2. With the written consent of
the Required Lenders, the Agents, the Borrower, the Collateral Manager, TPVG,
the Administrative Agent, the Paying Agent, the Backup Collateral Manager and
the Custodian may, from time to time, enter into written amendments,
supplements, waivers or modifications hereto for the purpose of adding any
provisions to this Agreement or changing in any manner the rights of any party
hereto or waiving, on such terms and conditions as may be specified in such
instrument, any of the requirements of this Agreement; provided, however, that
no such amendment, supplement, waiver or modification shall (i) reduce the
amount of or extend the maturity of any payment with respect to an Advance or
reduce the rate or extend the time of payment of Yield thereon, or reduce or
alter the timing of any other amount payable to any Lender hereunder, in each
case without the consent of each Lender affected thereby or (ii) (A) amend,
modify or waive the definitions of “Borrowing Base,” “Advance Rate” or “Excess
Concentration Amount” or any definition used therein which would have the effect
of modifying the meaning or operation of such provisions, change the amount of
the Administrative Agent Fee or any provision of this Section 18.2 or
Section 18.11, or (B) reduce the percentage specified in the definition of
Required Lenders, in each case without the written consent of all Lenders;
provided, further, that the signature of the Borrower and TPVG shall not be
required for the effectiveness of any amendment which modifies the
representations, warranties, covenants or responsibilities of the Collateral
Manager at any time when the Collateral Manager is not TPVG or any Affiliate of
TPVG or a successor Collateral Manager is designated by the Administrative Agent
pursuant to Section 7.1; provided, further, that the signature of the Paying
Agent, the Backup Collateral Manager or the Custodian (respectively) shall not
be required for the effectiveness of any amendment that does not affect the
rights or obligations of the Paying Agent, the Backup Collateral Manager or the
Custodian (respectively). Any waiver of any provision of this Agreement shall be
limited to the provisions specifically set forth therein for the period of time
set forth therein and shall not be construed to be a waiver of any other
provision of this Agreement. During the time that any Lender hereunder is a
Conduit Lender, the Administrative Agent will provide notice and a copy of any
amendment to any of (A) this Agreement or (B) the Sale Agreement to Standard &
Poor’s upon the request of such Conduit Lender.

Section 18.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth on Annex I hereto or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall be
effective, (a) if personally delivered, when received, (b) if sent by certified
mail, three Business Days after having been deposited in the mail, postage
prepaid, (c) if sent by overnight courier, one Business Day after having been
given to such courier, and (d) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means, except that notices and
communications pursuant to Section 2.2, shall not be effective until received.

 

131



--------------------------------------------------------------------------------

Section 18.4 Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 17.1, the Borrower or TPVG on behalf of
the Borrower agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
syndication and administration of this Agreement, any Structured Lender
Liquidity Arrangement or other liquidity support facility and the other
documents and agreements to be delivered hereunder or with respect hereto, and,
subject to any cap on such costs and expenses agreed upon in a separate letter
agreement among the Borrower, TPVG and the Administrative Agent and the Borrower
or TPVG on behalf of the Borrower further agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with any amendments, waivers
or consents executed in connection with this Agreement and any Structured Lender
Liquidity Arrangement or other liquidity support facility, including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and remedies under this Agreement and any Structured Lender
Liquidity Arrangement or other liquidity support facility, and to pay all costs
and expenses, if any (including reasonable counsel fees and expenses), of the
Administrative Agent, the Agents, the Lenders and their respective Affiliates,
in connection with the enforcement against TPVG or the Borrower of this
Agreement or any of the other Transaction Documents and the other documents and
agreements to be delivered hereunder or with respect hereto; provided that in
the case of reimbursement of counsel for the Agents, and the Lenders other than
the Administrative Agent, such reimbursement shall be limited to one counsel for
all such Agents and Lenders.

Section 18.5 Binding Effect; Survival. This Agreement shall be binding upon and
inure to the benefit of Borrower, the Lenders, the Agents, the Administrative
Agent, the Paying Agent, the Backup Collateral Manager, the Collateral Manager,
TPVG and their respective successors and assigns, and the provisions of
Section 4.3, Article V and Article XVII shall inure to the benefit of the
Affected Persons and the Indemnified Parties, respectively, and their respective
successors and assigns; provided, however, nothing in the foregoing shall be
deemed to authorize any assignment not permitted by Article XVI. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time when all Obligations have been finally and fully paid in cash and
performed. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower pursuant to Article IX and the
indemnification and payment provisions of Article V. Article XVII and the
provisions of Section 18.10, Section 18.11 and Section 18.12 shall be continuing
and shall survive any termination of this Agreement and any termination of
TPVG’s rights to act as Collateral Manager hereunder or under any other
Transaction Document.

Section 18.6 Captions and Cross References. The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.

Section 18.7 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

132



--------------------------------------------------------------------------------

Section 18.8 GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICT OF LAW PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 18.9 Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original but all
of which shall constitute together but one and the same agreement.

Section 18.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF TPVG, THE BORROWER, THE COLLATERAL MANAGER, THE ADMINISTRATIVE AGENT, THE
AGENTS, THE PAYING AGENT, THE LENDERS OR ANY OTHER AFFECTED PERSON. EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER
TRANSACTION DOCUMENT.

Section 18.11 No Proceedings. (a) Each of the Borrower, TPVG, the Collateral
Manager, the Backup Collateral Manager, the Administrative Agent, the Paying
Agent, each Agent and each Lender hereby agrees that it will not institute
against any Lender which is a Structured Lender, or join any other Person in
instituting against such Lender, any insolvency proceeding (namely, any
proceeding of the type referred to in the definition of Insolvency Event) so
long as any commercial paper or other senior indebtedness issued by such Lender
shall be outstanding or there shall not have elapsed one year plus one day since
the last day on which any such commercial paper or other senior indebtedness
shall be outstanding. The foregoing shall not limit such Person’s right to file
any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.

(b) Each of TPVG, the Collateral Manager, the Backup Collateral Manager, each
Agent, each Lender, the Paying Agent and the Administrative Agent hereby agrees
that it will not institute against the Borrower, or join any other Person in
instituting against the Borrower, any insolvency proceeding (namely, any
proceeding of the type referred to in the definition of Insolvency Event) so
long as any Advances or other amounts due from the Borrower hereunder shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Advances or other amounts shall be outstanding. The
foregoing shall not limit such Person’s right to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted by
any Person other than such Person.

 

133



--------------------------------------------------------------------------------

(c) The provisions of this Section 18.11 shall survive the termination of this
Agreement. The provisions of this Section 18.11 are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of
Section 18.11 and the Administrative Agent may seek and obtain specific
performance of such provisions (including injunctive relief), including, without
limitation, in any bankruptcy, reorganization, arrangement, winding up,
insolvency, moratorium, winding up or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws, or any similar
laws.

Section 18.12 Limited Recourse to the Lenders. No recourse under any obligation,
covenant or agreement of a Lender contained in this Agreement shall be had
against any incorporator, stockholder, officer, director, member, manager,
employee or agent of any Lender or any of its Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of each Lender,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their Affiliates (solely by virtue of such capacity) or
any of them under or by reason of any of the obligations, covenants or
agreements of a Lender contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by a Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

Section 18.13 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 18.14 Confidentiality. The Administrative Agent and each Lender,
severally and with respect to itself only, covenants and agrees that any
information about the Borrower or its Affiliates or the Obligors, the Contract
Payments, the Related Security or otherwise obtained by the Administrative Agent
or such Lender pursuant to this Agreement shall be held in confidence (it being
understood that documents provided to the Administrative Agent hereunder may in
all cases be distributed by the Administrative Agent to the Lenders) except that
the Administrative Agent or such Lender may disclose such information (i) to its
affiliates, officers, directors, employees, agents, counsel, accountants,
auditors, advisors or representatives (it being understood that the Persons to
whom such disclosure is made pursuant to this clause (i) will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Administrative
Agent or such Lender, (iii) to the extent such information was available to the
Administrative Agent or such Lender on a non-confidential basis prior to its
disclosure to the Administrative Agent or such Lender hereunder, (iv) with the
written consent of TPVG, (v) subject to an agreement containing provisions
substantially similar

 

134



--------------------------------------------------------------------------------

to those in this Section, to the extent permitted by Article XVI, (vi) to the
extent the Administrative Agent or such Lender should be (A) required in
connection with any legal or regulatory proceeding or (B) requested by any
Official Body to disclose such information, (vii) for the purposes of
establishing a “due diligence” defense, (viii) in the case of any Lender that is
a Structured Lender, to rating agencies, placement agents and providers of
liquidity and credit support who agree to hold such information in confidence or
(ix) at any time which is 18 months after the termination of this Agreement;
provided that in the case of clause (vi) above, the Administrative Agent or such
Lender, as applicable, will use all reasonable efforts to maintain
confidentiality and, in the case of clause (vi)(A) above, will (unless otherwise
prohibited by law) notify TPVG of its intention to make any such disclosure
prior to making any such disclosure.

Section 18.15 Replacement of Lenders. At any time there is more than one Lender,
the Borrower shall be permitted to replace any Lender, (except (i) the
Administrative Agent or (ii) any Lender which is administered by the
Administrative Agent or an Affiliate of the Administrative Agent, that) if any
such Lender (a) requests reimbursement, payment or compensation for any amounts
owing for Increased Costs or Taxes or for indemnification pursuant to
Section 17.1(iv) or (b) has received a written notice from the Borrower of an
impending change in law that would entitle such Lender to payment of additional
amounts for Increased Costs or Taxes or for indemnification pursuant to
Section 17.1(iv), unless such Lender designates a different lending office
before such change in law becomes effective and such alternate lending office
obviates the need for the Borrower to make payments of additional amounts for
Increased Costs or Taxes or for indemnification pursuant to Section 17.1(iv) or
(c) has not consented to any proposed amendment, supplement, modification,
consent or waiver, each pursuant to Section 18.2 or (d) defaults in its
obligation to make Advances hereunder18.2, or to a request to extend the
Scheduled Revolving Period Termination Date or (d) is a Defaulting Lender or
(e) has declined or rejected, or the Agent for such Lender declines or rejects,
an Extension Request with respect to the Revolving Period pursuant to
Section 2.7; provided that (i) nothing herein shall relieve a Lender from any
liability it might have to the Borrower or to the other Lenders for its failure
to make any Advance, (ii) prior to any such replacement, such Lender shall have
taken no action under Section 5.1 so as to fully eliminate the continued need
for payment of amounts owing pursuant to Section 5.1, if applicable, (iii) the
replacement financial institution shall purchase, at par, all Advances and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 16.5, (vi) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) for Increased Costs or Taxes,
as the case may be and (vii) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

Section 18.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

135



--------------------------------------------------------------------------------

Section 18.17

Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i ) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[signature pages begin on next page]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

TPVG VARIABLE FUNDING COMPANY LLC, as Borrower By:  

 

  Name:   Title: TRIPLEPOINT VENTURE GROWTH BDC CORP., individually, as
Collateral Manager and as Equityholder By:  

 

  Name:   Title:

 

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Custodian By:  

 

  Name:   Title:

 

-138-



--------------------------------------------------------------------------------

PORTFOLIO FINANCIAL SERVICING COMPANY,

as Backup Collateral Manager

 

By: Name:  John Enyart Title:    President

 

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and Syndication Agent
By:       Name:   Title: By:       Name:   Title:

 

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

GEMINI SECURITIZATION CORP., LLC, as Conduit Lender and as Uncommitted Lender
By:       Name:   Title:

DEUTSCHE BANK AG, NEW YORK BRANCH, as Committed Lender and Agent

By:       Name:   Title: By:       Name:   Title:

KEYBANK NATIONAL ASSOCIATION, as Committed Lender and Agent

By:       Name:   Title:

 

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

EVERBANK COMMERCIAL FINANCE, INC., as Committed Lender and Agent

By:       Name:   Title:

ALOSTARMUFG UNION BANK OF COMMERCE, N.A., as Committed Lender and Agent

By:       Name:   Title:

 

-143-